 



Exhibit 10.1
EXECUTION VERSION
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF MARCH 22, 2006
AMONG
M.D.C. HOLDINGS, INC.
as Borrower
And
THE LENDERS NAMED HEREIN
And
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
And
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
And
BNP PARIBAS, CITICORP NORTH AMERICA, INC.,
THE ROYAL BANK OF SCOTLAND PLC, SUNTRUST BANK,
and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
And
BANK OF AMERICA, N.A.
and GUARANTY BANK, as
Senior Managing Agents
And
CALIFORNIA BANK & TRUST,
COMERICA BANK
And
WASHINGTON MUTUAL BANK, FA
as Managing Agents
And
AMSOUTH BANK, KEYBANK NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK, LTD., NATEXIS BANQUE POPULAIRES,
PNC BANK, NATIONAL ASSOCIATION and RBC CENTURA BANK
as Co-Agents
J.P. MORGAN SECURITIES INC.
Sole Arranger and Sole Bookmanager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          Page ARTICLE I DEFINITIONS   1
 
            ARTICLE II THE CREDITS   23
 
           
 
  2.1   Commitment   23
 
  2.2   Required Payments   23
 
  2.3   Ratable Loans   24
 
  2.4   Types of Advances   24
 
  2.5   Fees; Reduction and Increase in Commitment   24
 
  2.6   Minimum Amount of Each Advance   27
 
  2.7   Optional Principal Payments   27
 
  2.8   Method of Selecting Types and Interest Periods for New Advances   27
 
  2.9   Conversion and Continuation of Outstanding Advances   28
 
  2.10   Changes in Interest Rate, etc   29
 
  2.11   Determination of Applicable LIBOR Rate Margin and Applicable Unused
Commitment Rate   29
 
  2.12   Rates Applicable After Event of Default   30
 
  2.13   Method of Payment   30
 
  2.14   Notes; Telephonic Notices   31
 
  2.15   Interest Payment Dates; Interest Basis   31
 
  2.16   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions   31
 
  2.17   Lending Installations   31
 
  2.18   Non-Receipt of Funds by Administrative Agent   31
 
  2.19   Swing Line   32
 
  2.20   Intentionally Omitted   33
 
  2.21   Extension of Facility Maturity Date   33
 
  2.22   Term Out Period   35
 
  2.23   Replacement of Certain Lenders   36
 
            ARTICLE III CHANGE IN CIRCUMSTANCES   37
 
           
 
  3.1   Increased Costs   37
 
  3.2   Break Funding Payments   38
 
  3.3   Taxes   39
 
  3.4   Alternate Lending Office   40
 
  3.5   Survival   40 i


 



--------------------------------------------------------------------------------



 



                          Page ARTICLE IV THE LETTER OF CREDIT FACILITY   40
 
           
 
  4.1   Facility Letters of Credit   40
 
  4.2   Limitations   41
 
  4.3   Conditions   41
 
  4.4   Procedure for Issuance of Facility Letters of Credit   42
 
  4.5   Duties of Issuing Bank   44
 
  4.6   Participation   44
 
  4.7   Compensation for Facility Letters of Credit   46
 
  4.8   Issuing Bank Reporting Requirements   47
 
  4.9   Indemnification; Nature of Issuing Bank’s Duties   47
 
  4.10   Facility LC Collateral Account   49
 
  4.11   Obligations of Issuing Bank and Other Lenders   49
 
            ARTICLE V CONDITIONS PRECEDENT   49
 
           
 
  5.1   Initial Advance   49
 
  5.2   Each Advance   51
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES   52
 
           
 
  6.1   Existence and Standing   52
 
  6.2   Authorization and Validity   53
 
  6.3   No Conflict; Government Consent   53
 
  6.4   Financial Statements   53
 
  6.5   Material Adverse Change   54
 
  6.6   Taxes   54
 
  6.7   Litigation and Contingent Obligations   54
 
  6.8   Subsidiaries   54
 
  6.9   ERISA   54
 
  6.10   Accuracy of Information   55
 
  6.11   Regulation U   55
 
  6.12   Material Agreements   55
 
  6.13   Labor Disputes and Acts of God   55
 
  6.14   Ownership   55
 
  6.15   Operation of Business   55
 
  6.16   Laws; Environment   55
 
  6.17   Investment Company Act   56
 
  6.18   Intentionally Omitted   56
 
  6.19   Subordinated Indebtedness   56
 
  6.20   Indenture Provisions   56 ii


 



--------------------------------------------------------------------------------



 



                          Page ARTICLE VII AFFIRMATIVE COVENANTS   56
 
           
 
  7.1   Financial Reporting   57
 
  7.2   Use of Proceeds   60
 
  7.3   Notice of Event of Default   60
 
  7.4   Conduct of Business   60
 
  7.5   Taxes   60
 
  7.6   Insurance   60
 
  7.7   Compliance with Laws   60
 
  7.8   Maintenance of Properties   60
 
  7.9   Inspection   61
 
  7.10   Environment   61
 
  7.11   New Guarantors   61
 
  7.12   Change in Schedules   61
 
            ARTICLE VIII NEGATIVE COVENANTS   62
 
           
 
  8.1   Dividends; Repurchase of Stock   62
 
  8.2   Indebtedness   62
 
  8.3   Merger   63
 
  8.4   Sale of Assets   64
 
  8.5   Investments and Acquisitions   65
 
  8.6   Liens   67
 
  8.7   Affiliates   69
 
  8.8   Modifications to Certain Indebtedness   70
 
  8.9   Amendments of Indenture or Senior Notes   70
 
  8.10   Negative Pledge   70
 
            ARTICLE IX FINANCIAL COVENANTS   70
 
           
 
  9.1   Consolidated Tangible Net Worth Test   70
 
  9.2   Leverage Test; Interest Coverage Test   71
 
  9.3   Consolidated Tangible Net Worth Floor   72
 
  9.4   Land-Owned Test   73
 
  9.5   Spec Unit Inventory Test   73
 
            ARTICLE X EVENTS OF DEFAULT   73
 
           
 
  10.1   Representations and Warranties   73
 
  10.2   Non-payment   73
 
  10.3   Other Defaults   74
 
  10.4   Other Indebtedness   74 iii


 



--------------------------------------------------------------------------------



 



                          Page
 
  10.5   Bankruptcy   74
 
  10.6   Receiver   75
 
  10.7   Judgment   75
 
  10.8   Unfunded Liabilities   75
 
  10.9   Withdrawal Liability   75
 
  10.10   Increased Contributions   75
 
  10.11   Change in Control   76
 
  10.12   Dissolution   76
 
  10.13   Guaranty   76
 
  10.14   Consolidated Tangible Net Worth Covenant   76
 
  10.15   No Defaults   76
 
            ARTICLE XI ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES   77
 
           
 
  11.1   Acceleration; Remedies   77
 
  11.2   Amendments   78
 
  11.3   Preservation of Rights   79
 
            ARTICLE XII GENERAL PROVISIONS   80
 
           
 
  12.1   Survival of Representations   80
 
  12.2   Governmental Regulation   80
 
  12.3   Taxes   80
 
  12.4   Headings   80
 
  12.5   Entire Agreement   80
 
  12.6   Nature of Obligations; Benefits of this Agreement   80
 
  12.7   Expenses; Indemnification   80
 
  12.8   Numbers of Documents   81
 
  12.9   Accounting   81
 
  12.10   Severability of Provisions   81
 
  12.11   Nonliability of Lenders and Issuing Banks   81
 
  12.12   CHOICE OF LAW   81
 
  12.13   Arbitration   82
 
  12.14   Jurisdiction; Consent to Service of Process   83
 
  12.15   WAIVER OF JURY TRIAL   83
 
  12.16   Confidentiality   84
 
  12.17   USA PATRIOT ACT   84
 
            ARTICLE XIII ADMINISTRATIVE AGENT   84
 
           
 
  13.1   Appointment   84
 
  13.2   Rights as a Lender   84 iv


 



--------------------------------------------------------------------------------



 



                          Page
 
  13.3   Duties   85
 
  13.4   Reliance by Administrative Agent   85
 
  13.5   Sub-Agents   85
 
  13.6   Successor Agents   86
 
  13.7   No Reliance by Lenders   86
 
  13.8   Agent’s Reimbursement and Indemnification   86
 
  13.9   Agent and Arranger Fees   87
 
  13.10   Co-Agents, Documentation Agents, Managing Agents, Senior Managing
Agents, Syndication Agent, etc   87
 
            ARTICLE XIV RATABLE PAYMENTS   87
 
           
 
  14.1   Ratable Payments   87
 
            ARTICLE XV BENEFIT OF AGREEMENT, ASSIGNMENTS; PARTICIPATIONS   88
 
           
 
  15.1   Successors and Assigns   88
 
  15.2   Dissemination of Information   91
 
            ARTICLE XVI NOTICES   91
 
           
 
  16.1   Giving Notice   91
 
  16.2   Change of Address   91
 
            ARTICLE XVII COUNTERPARTS   91 v


 



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

     
EXHIBITS:
   
 
   
Exhibit A
  Form of Guaranty
 
   
Exhibit B
  Form of Note
 
   
Exhibit C
  Form of Commitment and Acceptance
 
   
Exhibit D
  Form of Borrowing Notice
 
   
Exhibit E
  Form of Opinion of General Counsel
 
   
Exhibit F
  Form of Compliance Certificate of Authorized Officer (Financial Covenant
Tests)
 
   
Exhibit G
  Form of Assignment and Assumption Agreement
 
   
SCHEDULES:
   
 
   
Schedule 1
  Non-Guarantor Subsidiaries
 
   
Schedule 2
  Commitments
 
   
Schedule 4.4
  Existing Letters of Credit
 
   
Schedule 6.3
  Required Orders, Consents and Approvals
 
   
Schedule 6.8
  Subsidiaries
 
   
Schedule 8.2
  Existing Indebtedness
 
   
Schedule 8.6
  Existing Liens

vi



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
March 22, 2006, among M.D.C. HOLDINGS, INC., a Delaware corporation, as
Borrower, the Lenders listed on the signature pages of this Agreement, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and BANK ONE, ARIZONA, N.A. (solely
for the purposes set forth in Section 4.4(f)).
RECITALS
     A. M.D.C. Holdings, Inc., as borrower, JPMorgan Chase Bank, N.A., as
administrative agent and certain lenders are party to a certain Credit Agreement
dated January 28, 2005 (the “Prior Credit Agreement”).
     B. The parties hereto desire to increase the amount of the Aggregate
Commitment and otherwise amend and restate the Prior Credit Agreement in its
entirety.
     NOW THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     As used in this Agreement:
     “AAA” is defined in Section 12.13.
     “ABR Advance” means an Advance which bears interest at the Alternate Base
Rate.
     “ABR Loan” means a Loan which bears interest at the Alternate Base Rate.
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any
Guarantor (i) acquires any going concern or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding partnership or other
ownership interests of a partnership, joint venture, limited liability company
or other similar business organization.
     “Additional Lender” is defined in Section 2.5(d)(i).

1



--------------------------------------------------------------------------------



 



     “Adjusted Book Value of Land Owned” means, as of the last day of any fiscal
quarter, (i) the book value of all land owned by Borrower or any Guarantor at
such date, including without limitation Land Under Development, Entitled Land
and Finished Lots but excluding any parcel of land on which a Housing Unit is
located, less (ii) an amount equal to the lesser of (A) fifty percent (50%) of
the book value of the land component of all Housing Units with respect to which
Housing Unit Closings occurred during the period of four consecutive fiscal
quarters ending on such date and (B) fifty percent (50%) of Adjusted
Consolidated Tangible Net Worth as of such date.
     “Adjusted Consolidated Tangible Net Worth” means, at any date,
(a) Consolidated Tangible Net Worth, plus (b) the lesser of (i) fifty percent
(50%) of the Subordinated Indebtedness of Borrower and Guarantors (taken as a
whole on a consolidated basis) and (ii) $100,000,000.
     “Adjusted LIBO Rate” means, with respect to any LIBOR Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the Base LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for Lenders pursuant to Article XIII, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article XIII.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Advance” means a borrowing hereunder consisting of the aggregate amount of
the several Loans made by Lenders (or Swing Line Advances made by Swing Line
Lender) to Borrower of the same Type and, in the case of a LIBOR Advance, for
the same Interest Period.
     “Affected Lender” is defined in Section 2.23.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person beneficially
owns (within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended) 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise.
     “Aggregate Commitment” means the aggregate of the Commitments of all
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
As of the date of this Agreement, the Aggregate Commitment is $1,250,000,000.
     “Agreement” means this Credit Agreement, as it may be amended or modified
and in effect from time to time.
     “Agreement Accounting Principles” is defined in Section 12.9.

2



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Base
CD Rate in effect on such day plus 1% and (c) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Base CD Rate or the Federal Funds Effective
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate,
respectively.
     “Applicable Letter of Credit Rate” means, as at any date of determination,
a rate per annum equal to the Applicable LIBOR Rate Margin.
     “Applicable LIBOR Rate Margin” means, as at any date of determination, the
margin indicated in Section 2.11 as then applicable in the determination of
LIBOR Rates.
     “Applicable Unused Commitment Rate” means, as at any date of determination,
the rate per annum indicated in Section 2.11 as then applicable in the
determination of the Unused Commitment Fee under Section 2.5(a).
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     “Arranger” means J.P. Morgan Securities Inc.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Assessment Rate” means, for any day, the annual assessment rate in effect
on such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 15.1(b)), and accepted by Administrative Agent, in the form
of Exhibit G or any other form approved by Administrative Agent.
     “Authorized Officer” means any one or more of the Chairman, President,
Senior Vice President or any Vice President, Chief Financial Officer, Treasurer,
or other officer of Borrower or a Guarantor, as applicable, acting singly or
together, in accordance with the applicable resolutions and bylaws of Borrower
or such Guarantor.

3



--------------------------------------------------------------------------------



 



     “Available Credit” means, at any date with respect to any Lender, the
amount (if any) by which such Lender’s Commitment exceeds the sum of (i) the
outstanding principal balance of such Lender’s Loans as of such date, plus
(ii) such Lender’s ratable share (determined in accordance with Section 4.6) of
the Facility LC Obligations as of such date, plus (iii) an amount equal to such
Lender’s ratable share of the outstanding Swing Line Advances.
     “Average Daily Outstandings” means, for any quarter (or portion thereof),
the sum of (i) the outstanding principal balance of the Loans (including the
outstanding principal balance of the Swing Line Advances) plus (ii) the
outstanding amount of the Facility Letters of Credit, all calculated for each
day during the quarter (or portion thereof) for which the Unused Commitment Fee
is being computed, divided by the number of days in that quarter (or portion
thereof).
     “Bank One, Arizona” means Bank One, Arizona, N.A., in its capacity as an
Issuing Bank under Section 4.4(f).
     “Bank One, Arizona LCs” is defined in Section 4.4(f).
     “Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.
     “Base LIBO Rate” means, with respect to any LIBOR Advance for any Interest
Period, the rate appearing on Telerate Page 3750 (formerly the Dow Jones Market
Service) or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market, at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “Base LIBO
Rate” with respect to such LIBOR Advance for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means M.D.C. Holdings, Inc., a Delaware corporation, its
successors and assigns.
     “Borrowing Base” means, with respect to an Inventory Valuation Date for
which it is to be determined, an amount equal to the sum (without duplication)
of the following assets of Borrower and each Guarantor (but only to the extent
that such assets are not subject to any Liens other than Permitted Liens):
     (i) the Receivables, multiplied by ninety percent (90%); plus

4



--------------------------------------------------------------------------------



 



     (ii) the book value of Presold Units, multiplied by ninety percent (90%);
plus
     (iii) the book value of Spec Units (other than such Spec Units, if any, as
are excluded from the Borrowing Base pursuant to the provisions of Section 9.5),
multiplied by eighty percent (80%); plus
     (iv) the book value of Model Units, multiplied by eighty percent (80%);
plus
     (v) the book value of Finished Lots (other than such Finished Lots, if any,
as are excluded from the Borrowing Base pursuant to the provisions of
Section 9.4), multiplied by seventy percent (70%); plus
     (vi) the book value of Land Under Development (other than such Land Under
Development, if any, as is excluded from the Borrowing Base pursuant to the
provisions of Section 9.4), multiplied by fifty percent (50%); plus
     (vii) the book value of Entitled Land (other than such Entitled Land, if
any, as is excluded from the Borrowing Base pursuant to the provisions of
Section 9.4), multiplied by thirty percent (30%);
provided, however, that the aggregate (without duplication) of the amounts
calculated pursuant to clauses (v), (vi) and (vii) shall not exceed at any time
forty percent (40%) of the Borrowing Base.
     “Borrowing Base Certificate” means a written certificate in a form
acceptable to Administrative Agent setting forth the amount of the Borrowing
Base with respect to the calendar quarter most recently completed, certified as
true and correct by an Authorized Officer of Borrower.
     “Borrowing Date” means a date on which an Advance is made hereunder.
     “Borrowing Notice” is defined in Section 2.8.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market, and
(ii) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with
Agreement Accounting Principles.

5



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means:
     (a) U.S. Treasury bills and notes;
     (b) GNMA securities;
     (c) debt insured by other agencies guaranteed by the full faith and credit
of the United States of America;
     (d) commercial paper rated either “A1” or better by S&P or “P1” by Moody’s;
     (e) Dutch Auction Preferred Stocks (DAP) rated either “AA” or better by S&P
or “Aa2” or better by Moody’s;
     (f) certificates of deposit issued by commercial banks, savings banks or
savings and loan associations whose short-term debt is rated either “A1” or
better by S&P or “P1” or better by Moody’s, or if such an institution is a
subsidiary whose short-term debt is unrated, then its parent corporation must
have such a rating;
     (g) bankers acceptances issued by financial institutions that meet the
requirements for certificates of deposit;
     (h) deposits in institutions having the same qualifications required for
investments in certificates of deposit;
     (i) repurchase agreements collateralized by any otherwise acceptable
collateral as defined above; and
     (j) money market accounts a majority of whose assets are composed of items
described by any of the foregoing clauses (a) through (i) through brokerage
firms deemed acceptable by Borrower’s management.
     “Change in Control” means (a) as to Borrower, the acquisition by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 50% or more of the outstanding
shares of voting stock of Borrower, or (b) as to any Guarantor, the acquisition
by any Person (except Borrower or one or more of the Guarantors), or two or more
Persons acting in concert of any beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of any of the outstanding shares of voting stock of such
Guarantor.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 3.1(b), by any Lending Installation of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

6



--------------------------------------------------------------------------------



 



     “Co-Agent” means each entity identified as such on the cover page of this
Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Collateral Shortfall Amount” is defined in Section 11.1(a).
     “Commitment” means, for each Lender, the obligation of such Lender to make
Loans, and to participate in the Facility Letters of Credit in accordance with
Section 4.6(a), not exceeding the amount set forth in Schedule 2 or as set forth
in any Commitment and Acceptance delivered pursuant to Section 2.5(d) or as set
forth in any Assignment and Assumption relating to any assignment that has
become effective pursuant to Section 15.3.3, as such amount may be modified from
time to time pursuant to the terms hereof.
     “Commitment and Acceptance” is defined in Section 2.5(d)(i).
     “Consolidated Indebtedness” means, at any date, the outstanding amount of
all Indebtedness (including without limitation any Subordinated Indebtedness) of
Borrower and Guarantors, without duplication, (taken as a whole on a
consolidated basis in conformity with Agreement Accounting Principles).
“Consolidated Indebtedness” shall specifically exclude Indebtedness of any
Non-Guarantor Subsidiary.
     “Consolidated Interest Expense” means for any period, without duplication,
the aggregate amount of interest which, in conformity with Agreement Accounting
Principles, would be set opposite the caption “interest expense” or any like
caption on a consolidated income statement for Borrower and Guarantors
(specifically excluding the Non-Guarantor Subsidiaries), including, without
limitation, imputed interest included on Capitalized Lease Obligations, all
commissions, discounts and other fees and charges owed with respect to Letters
of Credit and bankers’ acceptance financing, the net costs associated with Rate
Hedging Obligations, amortization of other financing fees and expenses, the
interest portion of any deferred payment obligation, amortization of discount or
premiums, if any, and all other noncash interest expense, other than interest
and other charges amortized to cost of sales. Consolidated Interest Expense
includes, with respect to Borrower and Guarantors (specifically excluding the
Non-Guarantor Subsidiaries), without duplication, all interest included as a
component of cost of sales for such period.
     “Consolidated Interest Incurred” means for any period, without duplication,
the aggregate amount of interest which, in conformity with Agreement Accounting
Principles, would be set opposite the caption “interest expense” or any like
caption on a consolidated income statement for Borrower and Guarantors
(specifically excluding the Non-Guarantor Subsidiaries), including, without
limitation, imputed interest included on Capitalized Lease Obligations, all
commissions, discounts and other fees and charges owed with respect to Letters
of Credit and bankers’ acceptance financing, the net costs associated with Rate
Hedging Obligations, amortization of other financing fees and expenses, the
interest portion of any deferred payment obligation, amortization of discount or
premium, if any, and all other noncash interest expense other than interest and
other charges amortized to cost of sales. Consolidated Interest Incurred
includes, with respect to Borrower and Guarantors, without duplication, all
capitalized interest for such

7



--------------------------------------------------------------------------------



 



period, all interest attributable to discontinued operations for such period to
the extent not set forth on the income statement under the caption “interest
expense” or any like caption, and all interest actually paid by Borrower or any
Guarantor (specifically excluding the Non-Guarantor Subsidiaries) under any
contingent obligation during such period.
     “Consolidated Net Income” means, for any period, the net income (or loss)
of Borrower on a consolidated basis for such period taken as a single accounting
period, determined in conformity with Agreement Accounting Principles.
     “Consolidated Senior Debt Borrowings” means, at any date, with respect to
Borrower and Guarantors, without duplication (taken as a whole on a consolidated
basis), the outstanding principal amount of all obligations described in clauses
(i), (iv) or (viii) of the definition of “Indebtedness” (including the
Obligations and the Senior Debt) calculated in accordance with Agreement
Accounting Principles but excluding (i) Indebtedness of any Non-Guarantor
Subsidiary, (ii) Indebtedness of Borrower to a Guarantor, a Guarantor to
Borrower or a Guarantor to another Guarantor, (iii) any Subordinated
Indebtedness and (iv) Indebtedness secured by collateral having a value in
excess of the amount of such Indebtedness.
     “Consolidated Tangible Net Worth” means, at any date, (a) the stockholders’
equity of Borrower determined on a consolidated basis in conformity with
Agreement Accounting Principles less (i) its consolidated Intangible Assets, and
less (ii) loans and advances to directors, officers and employees of Borrower
but excluding (A) loans for purposes of exercising options to purchase capital
stock in Borrower to the extent not otherwise netted out in the determination of
stockholders’ equity, and (B) any arms-length mortgage loans made by any
Subsidiary in the ordinary course of such Subsidiary’s business, and (C) any
advances made to employees in the ordinary course of business for travel and
other items, and (D) other such loans and advances not to exceed $5,000,000 in
the aggregate outstanding at any one time, all determined as of such date less
(b) the Net Worth of the Non-Guarantor Subsidiaries (taken as a whole on a
consolidated basis). For purposes of this definition “Intangible Assets” means
the amount (to the extent reflected in determining such consolidated
stockholders’ equity) of (1) all write-ups in the book value of any asset owned
by Borrower or any Subsidiary, (2) any amount, however designated on the balance
sheet, representing the excess of the purchase price paid for assets or stock
acquired over the value assigned thereto on the books of Borrower or any
Subsidiary, (3) all unamortized debt discount, goodwill, patents, trademarks,
service marks, trade names, copyrights, organization or developmental expenses
and other intangible items, and (4) all items that would be considered
intangible assets under Agreement Accounting Principles.
     “Consolidated Tangible Net Worth Test” is defined in Section 9.1.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, a Guarantor or any of their respective
Subsidiaries, are treated as a single employer under Section 414 of the Code.
     “Conversion/Continuation Notice” is defined in Section 2.9.
     “Coverage Test Failure Quarter” is defined in Section 9.2(b).

8



--------------------------------------------------------------------------------



 



     “Dividend” means (i) any dividend paid or declared by Borrower or any
Guarantor, as applicable; (ii) any purchase, redemption, retirement or other
acquisition by Borrower or any Guarantor, as applicable, for value, or the
setting aside of any funds or issuance of any warrants for such purpose, of any
of the capital stock of Borrower or such Guarantor, as applicable, now or
hereafter outstanding or any interest therein; and (iii) as to any Guarantor,
any distribution of assets, properties, cash, rights, obligations or other
consideration or securities of such Guarantor, directly or indirectly, to
Borrower.
     “Documentation Agent” means each entity identified as such on the cover
page of this Agreement.
     “Dollars” and the sign “$” mean lawful money of the United States of
America.
     “EBITDA” means, for any period, without duplication, the following, all as
determined on a consolidated basis for Borrower and Guarantors (specifically
excluding the Non-Guarantor Subsidiaries) in conformity with Agreement
Accounting Principles,
     (i) the sum of the amounts for such period of (a) Consolidated Net Income
(specifically excluding for purposes of this definition net income of the
Non-Guarantor Subsidiaries but including, however, any dividends and
reimbursements of taxes paid by any Non-Guarantor Subsidiary to Borrower or any
Guarantor), (b) Consolidated Interest Expense, (c) charges against income for
all federal, state and local taxes, (d) depreciation expense, (e) amortization
expense, (f) other non-cash charges and expenses, and (g) any losses arising
outside of the ordinary course of business which have been included in the
determination of such Consolidated Net Income, less
     (ii) any gains arising outside of the ordinary course of business which
have been included in the determination of such Consolidated Net Income.
     “Entitled Land” means parcels of land owned by Borrower or any Guarantor
which are zoned for the construction of single-family dwellings, whether
detached or attached (excluding mobile homes); provided, however, that the term
“Entitled Land” shall not include Land under Development, Finished Lots or any
real property upon which the construction of Housing Units has commenced (as
described in the definition of “Housing Unit”).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “Event of Default” means an event described in Article X after the
expiration of any applicable cure or notice period provided in Article X.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the

9



--------------------------------------------------------------------------------



 



Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.23), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 3.3(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.3(a).
     “Existing Letters of Credit” means, collectively, the Bank One, Arizona LCs
and the Other Existing LCs.
     “Extension Request” is defined in Section 2.21(a).
     “Facility Increase Request” is defined in Section 2.5(d)(i).
     “Facility LC Collateral Account” is defined in Section 4.10.
     “Facility LC Obligations” means, at any date, the sum of (i) the aggregate
undrawn face amount of all outstanding Facility Letters of Credit, plus (ii) the
aggregate amount paid by an Issuing Bank on any Facility Letters of Credit to
the extent (if any) not reimbursed by Borrower or by Lenders under Section 4.6.
     “Facility Letter of Credit” means each Existing Letter of Credit and any
Letter of Credit issued by an Issuing Bank for the account of Borrower or any
Guarantor in accordance with Article IV.
     “Facility Letter of Credit Fee” means a fee, payable with respect to each
Facility Letter of Credit issued by an Issuing Bank, in an amount per annum
equal to the product of (i) the Applicable Letter of Credit Rate (determined as
of the date on which the quarterly installment of such fee is due) and (ii) the
face amount of such Facility Letter of Credit. The Applicable Letter of Credit
Rate shall be adjusted, as applicable, from time to time, effective on the first
January 1, April 1, June 1 or October 1 to occur on or after any change in the
Applicable LIBOR Rate Margin.
     “Facility Maturity Date” means March 21, 2011 as the same may be extended
as provided in Section 2.21.
     “Facility Termination Date” means the earlier of (i) the Facility Maturity
Date, or (ii) the last day of the Term Out Period (if applicable) then in
effect, as calculated pursuant to Section 2.22.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received

10



--------------------------------------------------------------------------------



 



by the Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
     “Financial Covenant Test” means each of the Consolidated Tangible Net Worth
Test and the Leverage Test. Neither the covenant set forth in Section 9.3 nor
the Land-Owned Test or Spec Unit Inventory Test shall constitute a Financial
Covenant Test.
     “Finished Lots” means parcels of land owned by Borrower or any Guarantor
which are duly recorded and platted for the construction of single-family
dwelling units, whether detached or attached (but excluding mobile homes) and
zoned for such use, with respect to which all requisite governmental consents
and approvals required for a building permit to be issued have been, or could
be, obtained; provided, however, that the term “Finished Lots” shall not include
any real property upon which the construction of a Housing Unit has commenced
(as described in the definition of “Housing Unit”).
     “Fitch” means Fitch, Inc.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in effect from time
to time, consistently applied.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantors” means M.D.C. LAND CORPORATION, a Colorado corporation, RAH OF
FLORIDA, INC., a Colorado corporation, RAH OF TEXAS, LP, a Colorado limited
partnership, RAH TEXAS HOLDINGS, LLC, a Colorado limited liability company,
RICHMOND AMERICAN CONSTRUCTION, INC., a Delaware corporation, RICHMOND AMERICAN
HOMES OF ARIZONA, INC., a Delaware corporation, RICHMOND AMERICAN HOMES OF
CALIFORNIA, INC., a Colorado corporation, RICHMOND AMERICAN HOMES OF COLORADO,
INC., a Delaware corporation, RICHMOND AMERICAN HOMES OF DELAWARE, INC., a
Colorado corporation, RICHMOND AMERICAN HOMES OF FLORIDA, LP, a Colorado limited
partnership, RICHMOND AMERICAN HOMES OF ILLINOIS, INC., a Colorado corporation,
RICHMOND AMERICAN HOMES OF MARYLAND, INC., a Maryland corporation, RICHMOND
AMERICAN HOMES OF NEVADA, INC., a Colorado corporation, RICHMOND AMERICAN HOMES
OF NEW JERSEY, INC., a Colorado corporation, RICHMOND AMERICAN HOMES OF

11



--------------------------------------------------------------------------------



 



PENNSYLVANIA, INC., a Colorado corporation, RICHMOND AMERICAN HOMES OF TEXAS,
INC., a Colorado corporation, RICHMOND AMERICAN HOMES OF UTAH, INC., a Colorado
corporation, RICHMOND AMERICAN HOMES OF VIRGINIA, INC., a Virginia corporation,
RICHMOND AMERICAN HOMES OF WEST VIRGINIA, INC., a Colorado corporation, and any
Subsidiary that shall hereafter become a Guarantor in accordance with
Section 7.11 hereof, and any successors and assigns of any of the foregoing.
“Guarantor” means any one of the Guarantors.
     “Guaranty” means the Second Amended and Restated Guaranty, in substantially
the form of Exhibit A hereto, duly executed by the Guarantors, as the same may
be supplemented, amended or modified and in effect from time to time.
     “Housing Unit” means a single-family dwelling (where construction has
commenced), whether detached or attached (including condominiums but excluding
mobile homes), including the parcel of land on which such dwelling is located,
that is or will be available for sale by Borrower or a Guarantor. The
construction of a Housing Unit shall be deemed to have commenced upon
commencement of the trenching for the foundation of the Housing Unit. Each
“Housing Unit” is either a Presold Unit, a Spec Unit or a Model Unit.
     “Housing Unit Closing” means a closing of the sale of a Housing Unit by
Borrower or a Guarantor to a bona fide purchaser for value.
     “Increase Date” is defined in Section 2.5(d)(ii).
     “Indebtedness” of a Person means, without duplication, such Person’s
     (i) obligations for borrowed money,
     (ii) obligations representing the deferred purchase price of Property or
services (other than (A) trade accounts payable and accrued expenses arising or
occurring in the ordinary course of such Person’s business, and (B) obligations
evidenced by the Permitted Liens described in clause (vi) of the definition of
Permitted Liens),
     (iii) obligations, whether or not assumed, secured by Liens on, or payable
out of the proceeds or production from, Property now or hereafter owned or
acquired by such Person (other than the obligations evidenced by the Permitted
Liens described in clause (vi) of the definition of Permitted Liens),
     (iv) obligations which are evidenced by notes, bonds, debentures, or other
similar instruments,
     (v) Capitalized Lease Obligations,
     (vi) net liabilities under Rate Hedging Obligations,
     (vii) all liabilities and obligations of others of the kind described in
clauses (i) through (vi) and (viii) that such Person has guaranteed, or that are
secured by Liens on Property now or hereafter owned or acquired by such Person
(other than the obligations

12



--------------------------------------------------------------------------------



 



evidenced by the Permitted Liens described in clause (vi) of the definition of
Permitted Liens) or that are otherwise the legal liability of such Person,
     (viii) reimbursement obligations for which such Person is obligated with
respect to a Letter of Credit (which shall be included in the face amount of
such Letter of Credit, whether or not such reimbursement obligations are due and
payable), provided, however, that Letters of Credit supporting performance
obligations shall not be included in Indebtedness unless and until such Letter
of Credit is drawn upon, and
     (ix) a pro rata share of the Indebtedness of any joint venture in which
such Person holds an interest.
Indebtedness includes, without limitation, in the case of Borrower, the
Obligations (subject to clause (viii) above) and the obligations evidenced by
the Senior Notes and the documents executed in connection therewith.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indenture” means that certain Senior Debt Securities Indenture, dated as
of December 3, 2002 between Borrower and U.S. Bank National Association (the
“Base Indenture”), as supplemented by (i) that certain Supplemental Indenture
dated December 3, 2002 relating to the issuance of the 7.0% Senior Notes (as
that term is defined in the definition of “Senior Notes”), (ii) that certain
Supplemental Indenture dated May 19, 2003 relating to the issuance of the 5.5%
Senior Notes (as that term is defined in the definition of “Senior Notes”),
(iii) that certain Second Supplemental Indenture dated September 29, 2003
relating to the 7.0% Senior Notes, (iv) that certain Second Supplemental
Indenture dated September 29, 2003 relating to the 5.5% Senior Notes, (v) that
certain Third Supplemental Indenture dated February 12, 2004 relating to the
7.0% Senior Notes, (vi) that certain Third Supplemental Indenture dated as of
February 12, 2004 relating to the 5.5% Senior Notes, (vii) that certain
Supplemental Indenture dated as of October 6, 2004 relating to Medium Term
Senior Notes, including the 5.375% Medium Term Senior Notes due 2014 (as that
term is defined in the definition of “Senior Notes”), (viii) that certain
Pricing Supplement No. 1 relating to the 5.375% Medium Term Senior Notes due
2014, (ix) that certain Pricing Supplement No. 2 relating to the 5.375% Medium
Term Senior Notes due 2015 (as defined in the definition of “Senior Notes”), (x)
that certain Amendment No. 1 dated July 20, 2005 to the Supplemental Indenture
dated as of October 6, 2004 and (xi) that certain Amendment No. 2 dated
January 9, 2006 to the Supplemental Indenture dated as of October 6, 2004
pursuant to which the Senior Notes were issued.
     “Interest Coverage Test” is defined in Section 9.2(b).
     “Interest Period” means, with respect to a LIBOR Advance, a period of one,
two, three or six months commencing on a Business Day selected by Borrower
pursuant to this Agreement. Such Interest Period shall end on (but exclude) the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such

13



--------------------------------------------------------------------------------



 



Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
No Interest Period shall extend beyond the Facility Termination Date (or, if the
provisions of Section 2.21(c) apply, the Previous Maturity Date).
     “Inventory Valuation Date” means the last day of the most recent calendar
month with respect to which a Borrower is required to have delivered a Borrowing
Base Certificate pursuant to Section 7.1(vi) hereof.
     “Investment” of a Person means any loan, advance, extension of credit
(other than accounts receivable arising in the ordinary course of business), or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership, joint venture or
limited liability company interests, notes, debentures or other securities of
any other Person made by such Person.
     “Investment Grade Rating” means a rating of Borrower’s senior unsecured
public debt of Baa3 (or higher) from Moody’s or BBB- (or higher) from S&P.
     “Issuance Date” means the date on which a Facility Letter of Credit is
issued, amended or extended.
     “Issuing Bank” means (i) solely with respect to the Bank One, Arizona LCs,
Bank One, Arizona, (ii) solely with respect to the Other Existing LCs, the Prior
Issuing Banks, and (iii) with respect to all Facility Letters of Credit issued
after the date hereof, JPMorgan Chase Bank or such other Lender as Borrower,
Administrative Agent and such other Lender may agree upon, that may from time to
time issue Facility Letters of Credit.
     “JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., in its individual
capacity, and its successors and assigns.
     “Land-Owned Test” is defined in Section 9.4.
     “Land Under Development” means parcels of land owned by Borrower or any
Guarantor which are zoned for the construction of single-family dwelling units,
whether attached or detached (excluding mobile homes) and upon which the
construction of site improvements has commenced and is proceeding; provided,
however, that the term “Land Under Development” shall not include (i) Finished
Lots, (ii) Entitled Land, (iii) any real property upon which the construction of
a Housing Unit has commenced, or (iv) vacant land held by Borrower or any
Guarantor for future development or sale and designated as inactive land in the
footnotes to Borrower’s or such Guarantor’s financial statements.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective successors and assigns.
     “Lending Installation” means, with respect to a Lender or Administrative
Agent, any office, branch, banking subsidiary of the holding company of a Lender
or Administrative Agent, or banking Affiliate of such Lender or Administrative
Agent located in each event in the United States.

14



--------------------------------------------------------------------------------



 



     “Letter of Credit” means a letter of credit or similar instrument which is
issued by a financial institution upon the application of a Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Leverage Ratio” means, at any date, the ratio (expressed as a percentage)
of (i) Consolidated Indebtedness to (ii) the sum of Consolidated Indebtedness
and Adjusted Consolidated Tangible Net Worth.
     “Leverage Test” is defined in Section 9.2(a).
     “LIBOR Advance” means an Advance which bears interest at a LIBOR Rate.
     “LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.
     “LIBOR Rate” means, with respect to a LIBOR Advance for the relevant
Interest Period, the sum of (i) the Adjusted LIBO Rate applicable to such
Interest Period, plus (ii) the Applicable LIBOR Rate Margin. The LIBOR Rate
shall be rounded to the next higher multiple of 1/16 of 1% if the rate is not
such a multiple.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment (the purpose of which is to grant a security
interest), deposit arrangement (the purpose of which is to grant a security
interest), encumbrance or other security agreement or arrangement of any kind or
nature whatsoever the purpose of which is to grant a security interest, whether
or not filed or recorded or otherwise perfected (including the interest of a
vendor or lessor under any conditional sale, any Capitalized Lease or any lease
deemed to constitute a security interest or any other title retention
agreement).
     “Loan” means, with respect to a Lender, such Lender’s portion of any
Advance. For purposes of a Swing Line Advance, Swing Line Lender’s portion of
such Advance is 100%.
     “Loan Documents” means this Agreement, the Notes, any Reimbursement
Agreements and the Guaranty.
     “Managing Agent” means each entity identified as such on the cover page of
this Agreement.
     “Material Adverse Effect” means a material adverse effect, based on
commercially reasonable standards, on (i) the business, Property, condition
(financial or otherwise), or results of operations of Borrower and Guarantors,
taken as a whole, (ii) the ability of Borrower to perform its obligations under
the Loan Documents, or (iii) the validity or enforceability under applicable law
of any of the Loan Documents or the rights or remedies of Administrative Agent,
Lenders or any Issuing Bank thereunder (other than as to clause (iii), a
Material Adverse Effect resulting solely from the acts or omissions of
Administrative Agent and/or any Lender(s)). Items disclosed by Borrower in its
form 10-Q and form 10-K or any other filings with the Securities and Exchange
Commission shall not be deemed to have a Material Adverse Effect solely because
of such disclosure, and the existence and content of such disclosure shall not
be prima facie evidence of a Material Adverse Effect.

15



--------------------------------------------------------------------------------



 



     “Model Unit” means a Housing Unit constructed initially for inspection by
prospective purchasers that is not intended to be sold until all or
substantially all other Housing Units in the applicable subdivision are sold.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement as described in Section 3(37) of
ERISA to which Borrower, any Guarantor or any member of the Controlled Group is
a party to which more than one employer is obligated to make contributions.
     “Net Worth” means, at any date as to each Non-Guarantor Subsidiary (taken
as a whole on a consolidated basis), the sum of (A) all stockholders’ equity of
such Non-Guarantor Subsidiary, less (B) all loans or advances made by such
Subsidiary to Borrower or any Guarantor and outstanding at such date, all as
determined in conformity with Agreement Accounting Principles.
     “New Lender” is defined in Section 2.5(d)(i).
     “Non-Guarantor Subsidiary” means each Subsidiary of Borrower that is not a
Guarantor. The Non-Guarantor Subsidiaries as of the date of this Agreement are
listed on Schedule 1.
     “Non-Recourse Indebtedness” with respect to any Person means Indebtedness
of such Person (i) for which the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property identified in
the instruments evidencing or securing such Indebtedness and such property was
acquired with the proceeds of such Indebtedness or such Indebtedness was
incurred within ninety (90) days after the acquisition of such property and for
which no other assets of such Person may be realized upon in collection of
principal or interest on such Indebtedness, or (ii) that refinances Indebtedness
described in clause (i) and for which the recourse is limited to the same extent
described in clause (i).
     “Note” means a promissory note, in substantially the form of Exhibit B
hereto, duly executed by Borrower and payable to the order of a Lender in the
amount of its Commitment, including any amendment, modification, renewal or
replacement of such promissory note.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on the Notes, the Facility LC Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of Borrower to
Lenders or to any Lender, Administrative Agent, any Issuing Bank or any
indemnified party hereunder arising under the Loan Documents.
     “Other Existing LCs” is defined in Section 4.4(g).
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participants” is defined in Section 15.1(c).

16



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Leverage Ratio” means, at the date hereof, 55%, as such amount
may hereafter be adjusted from time to time as provided in Sections 9.2(b) and
9.2(c).
     “Permitted Liens” means, as to Borrower or any Guarantor, any of the
following:
     (i) Liens for taxes, assessments or governmental charges or levies on
Borrower’s or such Guarantor’s Property if the same (A) shall not at the time be
delinquent or thereafter can be paid without penalty, or (B) are being contested
in good faith and by appropriate proceedings and for which adequate reserves
shall have been established on Borrower’s or such Guarantor’s books in
accordance with Agreement Accounting Principles.
     (ii) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’
and materialmen’s Liens and other similar Liens arising in the ordinary course
of business with respect to amounts that either (A) are not yet delinquent, or
(B) are delinquent but are being contested in a timely manner in good faith by
appropriate proceedings and for which adequate reserves shall have been
established on Borrower’s or Guarantor’s books in accordance with Agreement
Accounting Principles.
     (iii) Utility easements, rights of way, zoning restrictions, covenants,
reservations, and such other burdens, encumbrances or charges against real
property, or other minor irregularities of title, as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way interfere with the use thereof or the sale thereof in the
ordinary course of business of Borrower or such Guarantor.
     (iv) Easements, dedications, assessment district or similar Liens in
connection with municipal financing and other similar encumbrances or charges,
in each case reasonably necessary or appropriate for the development of real
property of Borrower or such Guarantor, and which are granted in the ordinary
course of the business of Borrower or such Guarantor, and which in the aggregate
do not materially burden or impair the fair market value or use of such real
property (or the project to which it is related) for the purposes for which it
is or may reasonably be expected to be held.
     (v) Any option or right of first refusal to purchase real property granted
to the master developer or the seller of real property that arises as a result
of the non-use or non-development of such real property by Borrower or such
Guarantor.
     (vi) Any agreement or contract to participate in the income or revenue or
to pay lot premiums, in each case derived from the sale of Housing Units and
granted in the ordinary course of business to the seller of the real property
upon which the Housing Unit is constructed.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

17



--------------------------------------------------------------------------------



 



     “Plan” means an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which Borrower, any Guarantor or any member of the Controlled Group
may have any liability.
     “Presold Unit” means a Housing Unit owned by Borrower or any Guarantor that
is subject to a bona fide written agreement between Borrower or such Guarantor
and a third Person purchaser for sale in the ordinary course of Borrower’s or
such Guarantor’s business of such Housing Unit and the related lot, accompanied
by a cash earnest money deposit or down payment in an amount that is customary,
and subject only to ordinary and customary contingencies to the purchaser’s
obligation to buy the Housing Unit and related lot.
     “Previous Maturity Date” is defined in Section 2.21(c).
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Administrative Agent, as its prime rate in effect at its
principal office; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Prior Credit Agreement” is defined in Recital A.
     “Prior Issuing Banks” means those Lenders party to the Prior Credit
Agreement that have issued the Other Existing LCs.
     “Prior Lenders” means the “Lenders” as defined in the Prior Credit
Agreement.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Public Indebtedness” means Indebtedness evidenced by notes, debentures, or
other similar instruments issued after the date of this Agreement pursuant to
either (i) a registered public offering or (ii) a private placement of such
instruments in accordance with an exemption from registration under the
Securities Act of 1933 and/or the Securities Exchange Act of 1934 or similar
law.
     “Rating” means the second highest of the publicly announced ratings of the
Borrower’s senior unsecured debt by Moody’s, S&P and Fitch.
     “Rate Hedging Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

18



--------------------------------------------------------------------------------



 



     “Receivables” means the net proceeds payable to, but not yet received by,
Borrower or any Guarantor following a Housing Unit Closing.
     “Refinancing Indebtedness” means Indebtedness that refunds, refinances or
extends any Indebtedness (or that refunds, refinances or extends any refund,
refinancing or extension of such Indebtedness), but only to the extent that
     (i) the Refinancing Indebtedness is subordinated to or pari passu with the
Obligations (or a Guarantor’s obligations under its Guaranty, as applicable) to
the same extent as the Indebtedness being refunded, refinanced or extended,
     (ii) the Refinancing Indebtedness is scheduled to mature no earlier than
the then current maturity date of such Indebtedness,
     (iii) such Refinancing Indebtedness is in an aggregate amount that is equal
to or less than the sum of the aggregate amount then outstanding plus all
amounts committed but undisbursed under the Indebtedness being refunded,
refinanced or extended,
     (iv) the Person or Persons liable for the payment of such Refinancing
Indebtedness are the same Person or Persons (or successor(s) thereto) that were
liable for the Indebtedness being refunded, refinanced or extended when such
Indebtedness was initially incurred, and
     (v) such Refinancing Indebtedness is incurred within 120 days after the
Indebtedness being refunded, refinanced or extended is so refunded, refinanced
or extended.
     “Register” is defined in Section 15.1(b)(iv).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
     “Reimbursement Agreement” means, with respect to a Facility Letter of
Credit, such form of application therefor and form of reimbursement agreement
therefor (whether in a single or several documents, taken together) as an
Issuing Bank may employ in the ordinary course of business for its own account,
with such modifications thereto as may be agreed upon by such Issuing Bank and
Borrower and as are not materially adverse (in the reasonable judgment of such
Issuing Bank and Administrative Agent) to the interests of Lenders; provided,
however, in the

19



--------------------------------------------------------------------------------



 



event of any conflict between the terms of any Reimbursement Agreement and this
Agreement, the terms of this Agreement shall control.
     “Rejecting Lender” is defined in Section 2.21(b).
     “Related Business” means any of the following lines of business or business
activity of the type conducted by Borrower, Guarantors and their Subsidiaries on
the date hereof: (i) the home building business, (ii) the residential mortgage
loan business, (iii) the real estate development business, (iv) the title
insurance agency and settlement business, and (v) the insurance agency business.
     “Related Parties” is defined in Section 12.7.
     “Replacement Lender” is defined in Section 2.23.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or waiver of the funding requirements under Section 412(d) of the Code.
     “Required Lenders” means Lenders in the aggregate having at least 66-2/3%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66-2/3% of the aggregate unpaid
principal amount of the outstanding Advances.
     “S&P” means Standard & Poor’s Ratings Services.
     “SEC Filing” means any form 10-K, form 10-Q or form 8-K of Borrower
hereafter filed by Borrower with the Securities and Exchange Commission and
delivered to Administrative Agent pursuant to Section 7.1(xii).
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Senior Debt” means the Senior Notes or, if the Senior Notes are
refinanced, the Refinancing Indebtedness with respect thereto.
     “Senior Managing Agent” means each entity identified as such on the cover
page of this Agreement.
     “Senior Notes” means (a) the 7.0% Senior Notes due 2012 of Borrower issued
in the original principal amount of $150,000,000 pursuant to the Indenture (the
“7% Senior Notes”), (b)

20



--------------------------------------------------------------------------------



 



the 5.5% Senior Notes due 2013 of Borrower issued in the original principal
amounts of $150,000,000 and $200,000,000, respectively, pursuant to the
Indenture (the “5.5% Senior Notes”), (c) the 5.375% Medium Term Senior Notes due
2014 of Borrower issued in the original principal amount of $250,000,000
pursuant to the Indenture (the “5.375% Medium Term Senior Notes due 2014”) and
(d) the 5.375% Medium Term Senior Notes due 2015 of Borrower issued in the
original principal amount of $250,000,000 pursuant to the Indenture (the “5.375%
Medium Term Senior Notes due 2015”).
     “Significant Subsidiary” means any Non-Guarantor Subsidiary that has a Net
Worth equal to or exceeding $1,000,000.00.
     “Single Employer Plan” means a Plan maintained by Borrower, any Guarantor
or any member of the Controlled Group for employees of Borrower, any Guarantor
or any member of the Controlled Group.
     “Spec Unit” means any Housing Unit owned by Borrower or any Guarantor that
is not a Presold Unit or a Model Unit.
     “Spec Unit Inventory Test” is defined in Section 9.5.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Advances shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subordinated Indebtedness” means any Indebtedness of Borrower or any
Guarantor (a) which has a maturity date that is later than the Facility Maturity
Date and (b) the payment of which Indebtedness is subordinated to payment of the
Obligations or to such Guarantor’s Guaranty of the Obligations (as applicable)
to the satisfaction of the Required Lenders. Subordinated Indebtedness shall
specifically not include Indebtedness of any Guarantor to Borrower or Borrower
to any Guarantor.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power for the election of the
board of directors of which shall at the time be beneficially owned (within the
meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as amended)
directly or indirectly, by such Person or by one or more of its Subsidiaries or
by such Person and one or more of its Subsidiaries, or (ii) any partnership,

21



--------------------------------------------------------------------------------



 



association, joint venture, limited liability company or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a direct
or indirect Subsidiary of Borrower.
     “Substantial Portion” means, with respect to the Property of Borrower and
Guarantors, taken as a whole, Property which represents more than 10% of
Consolidated Tangible Net Worth, as would be shown in the consolidated financial
statements of Borrower as of the beginning of the fiscal quarter in which such
determination is made.
     “Swing Line Advances” has the meaning set forth in Section 2.19.
     “Swing Line Advance Maturity Date” means that day that is the second
Business Day following the date in which a Swing Line Advance was funded by
Swing Line Lender.
     “Swing Line Lender” means JPMorgan Chase Bank.
     “Syndication Agent” means each entity identified as such on the cover page
of this Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Out Date” is defined in Section 2.22(a).
     “Term Out Period” means the period of time commencing on the Term Out Date
and expiring on the Facility Termination Date.
     “Three-Month Secondary CD Rate” means, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or , if such day is not a Business Day, the next preceding Business Day) by
the Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York time, on such day (or, if such
day is not a Business Day, on the next preceding Business Day) by Administrative
Agent from three negotiable certificate of deposit dealers of recognized
standing selected by it.
     “Transferee” is defined in Section 15.2.
     “Type” means, with respect to any Advance, its nature as an ABR Advance or
LIBOR Advance.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested nonforfeitable benefits under all Single Employer Plans exceeds
the fair market value of the assets of such Plans allocable to such benefits,
all determined as of the then most recent

22



--------------------------------------------------------------------------------



 



valuation date for such Plans, using the actuarial methods and assumptions
utilized in the actuarial report for each such Plan as of such date.
     “Unmatured Event of Default” means an event which but for the lapse of time
or the giving of notice, or both, would constitute an Event of Default.
     “Unused Commitment” means, at any date with respect to any Lender, the
amount (if any) by which such Lender’s Commitment exceeds the sum of (i) the
outstanding principal balance of such Lender’s Loans as of such date (including,
in the case of Swing Line Lender, the Swing Line Advances), plus (ii) such
Lender’s ratable share (determined in accordance with Section 4.6) of the
outstanding amount of the Facility Letters of Credit.
     “Unused Commitment Fee” means a fee payable by Borrower to each Lender with
respect to such Lender’s Unused Commitment, calculated in accordance with
Section 2.5(a).
     “Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (or the power to elect the board of directors) of
which shall at the time be beneficially owned (within the meaning of Rule 13d-3
of the Securities Exchange Act of 1934, as amended) directly or indirectly, by
such Person or one or more Wholly-Owned Subsidiaries of such Person, or by such
Person and one or more Wholly-Owned Subsidiaries of such Person, or (ii) any
partnership, association, joint venture, limited liability company or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE II
THE CREDITS
          2.1 Commitment. From and including the date of this Agreement and
prior to the Facility Termination Date, each Lender severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans to Borrower and
to participate in Facility Letters of Credit (as provided in Article IV) from
time to time in amounts not to exceed in the aggregate at any one time
outstanding the amount of its Commitment; provided, however, that (i) a Lender
shall not be required to make any Loan or Loans in excess of the amount of such
Lender’s then Available Credit, and (ii) at any time at which Borrower does not
have an Investment Grade Rating, the aggregate principal amount of all
Consolidated Senior Debt Borrowings outstanding at any time and from time to
time shall not exceed the Borrowing Base determined as of the most recent
Inventory Valuation Date. The Commitments to lend hereunder shall expire on the
Facility Termination Date.
          2.2 Required Payments. Any outstanding Advances and all other unpaid
Obligations shall be paid in full by Borrower on the Facility Termination Date.
Additionally, if for any reason at any time either (i) the principal amount of
all Advances plus the aggregate amount of the Facility LC Obligations
outstanding exceeds the Aggregate Commitment, or (ii) at

23



--------------------------------------------------------------------------------



 



any time at which Borrower does not have an Investment Grade Rating, the
aggregate principal amount of all Consolidated Senior Debt Borrowings exceeds
the Borrowing Base determined as of the most recent Inventory Valuation Date,
then Borrower shall, within five (5) Business Days after notice from
Administrative Agent, make a payment to Administrative Agent for the benefit of
Lenders in an amount equal to such excess principal amount.
          2.3 Ratable Loans. Each Advance hereunder, including without
limitation, any Advance made by Lenders pursuant to Section 2.19(d), but
excluding Swing Line Advances, shall consist of Loans made by the several
Lenders ratably in proportion to the ratio that their respective Commitments
bear to the Aggregate Commitment. Swing Line Advances shall consist of Loans
made by Swing Line Lender.
          2.4 Types of Advances. The Advances may be ABR Advances or LIBOR
Advances, or a combination thereof, selected by Borrower in accordance with
Sections 2.8 and 2.9.
          2.5 Fees; Reduction and Increase in Commitment.
     (a) Unused Commitment Fee. Borrower agrees to pay to Administrative Agent
for the account of Lenders an Unused Commitment Fee, at a rate per annum equal
to the Applicable Unused Commitment Rate, calculated on the basis of a 360-day
year in accordance with this Section from the date hereof and to and including
the Facility Termination Date, and payable quarterly in arrears on the first day
of each January, April, July and October hereafter and on the Facility
Termination Date. For each quarter (or portion thereof), the Unused Commitment
Fee shall be equal to (A) the average daily Aggregate Commitment during such
quarter (or portion thereof) minus (B) the Average Daily Outstandings for such
quarter (or portion thereof), with the resulting number multiplied by (C) the
Applicable Unused Commitment Rate, and the final product divided by (D) four
(4). Each Lender (including Swing Line Lender) shall be entitled to a share of
the Unused Commitment Fee in the proportion that (x) such Lender’s average daily
Unused Commitment for such quarter (or portion thereof) bears to (y) the average
daily aggregate Unused Commitments of all Lenders for such quarter (or portion
thereof). If the Unused Commitment Fee is being computed for less than a full
quarter, the number used in clause (D) above shall be computed on a daily basis
for the number of days for which the fee is being computed. The Unused
Commitment Fee shall continue to be payable during the Term Out Period. All
accrued Unused Commitment Fees shall be payable on the effective date of any
termination of the obligations of Lenders to make Loans hereunder.
     (b) Extension Fee. If the Facility Maturity Date is extended pursuant to
the provisions of Section 2.21, then Borrower shall pay an extension fee for
each such extension as provided in Section 2.21(d).
     (c) Reductions in Aggregate Commitment. Borrower may permanently reduce the
Aggregate Commitment in whole, or in part ratably among Lenders (in proportion
to the ratio that their respective Commitment bear to the Aggregate Commitment)
in integral multiples of $5,000,000 at any time or from time to time, upon

24



--------------------------------------------------------------------------------



 



at least three (3) Business Days’ written notice to Administrative Agent, which
notice shall specify the amount of any such reduction; provided, however, that
the amount of the Aggregate Commitment may not be reduced below the sum of
(i) the aggregate principal amount of the outstanding Advances plus (ii) the
Facility LC Obligations.
     (d) Increases in Aggregate Commitment.
     (i) Subject to the provisions of this Section 2.5(d)(i) and
Section 2.5(d)(v), Borrower may, at any time and from time to time, request
(“Facility Increase Request”), by notice to Administrative Agent, Administrative
Agent’s approval of an increase of the Aggregate Commitment within the
limitations hereinafter set forth, which Facility Increase Request shall set
forth the amount of such requested increase. Within twenty (20) days of such
Facility Increase Request, Administrative Agent shall advise Borrower of its
approval or disapproval thereof; failure to so advise Borrower shall constitute
disapproval. Upon approval of Administrative Agent, the Aggregate Commitment may
be so increased either by having financial institutions (other than Lenders then
holding a Commitment hereunder) approved by Borrower and Administrative Agent
(“New Lenders”) become Lenders hereunder and/or by having any one or more of
Lenders then holding a Commitment hereunder (at their respective election in
their sole discretion) that have been approved by Borrower and Administrative
Agent increase the amount of their Commitments (any such Lender that elects to
increase its Commitment and any New Lender being hereinafter referred to as a
“Additional Lender”), provided that (A) unless otherwise agreed by Borrower and
Administrative Agent, the Commitment of any New Lender shall not be less than
$10,000,000 (and, if in excess thereof, in integral multiples of $5,000,000),
(B) unless otherwise agreed by Borrower and Administrative Agent, the increase
in the Commitment of any Lender shall be not less than $10,000,000 (and, if in
excess thereof, in integral multiples of $5,000,000); (C) the Aggregate
Commitment shall not exceed $1,750,000,000; (D) Borrower and each Additional
Lender shall have executed and delivered a commitment and acceptance (the
“Commitment and Acceptance”) substantially in the form of Exhibit C hereto, and
Administrative Agent shall have accepted and executed the same; (E) Borrower
shall have executed and delivered to Administrative Agent a Note or Notes
payable to the order of each Additional Lender, each such Note to be in the
amount of such Additional Lender’s Commitment or increased Commitment (as
applicable); (F) Borrower shall have delivered to Administrative Agent an
opinion of counsel and certificate of Borrower’s general counsel (substantially
similar to the forms of opinion attached hereto as Exhibit E, modified to apply
to the increase in the Aggregate Commitment and each Note and Commitment and
Acceptance executed and delivered in connection therewith); (G) Guarantors shall
have consented in writing to the new Commitments or increases in Commitments (as
applicable) and shall have agreed that their Guaranties continue in full force
and effect; and (H) Borrower and each Additional Lender shall otherwise have
executed and delivered such other instruments and documents as Administrative
Agent shall have reasonably requested in connection with such new Commitment or
increase in the Commitment (as applicable). The form and substance of the
documents required

25



--------------------------------------------------------------------------------



 



under clauses (D) through (H) above shall be fully acceptable to Administrative
Agent. Administrative Agent shall promptly provide written notice to Lenders
following any such increase in the Aggregate Commitment hereunder and shall
promptly furnish to Lenders copies of the documents required under clauses (D),
(F), (G) and (H) above.
     (ii) On the effective date of any increase in the Aggregate Commitment
pursuant to the provisions hereof (“Increase Date”), which Increase Date shall
be mutually agreed upon by Borrower, each Additional Lender and Administrative
Agent, each Additional Lender shall make a payment to Administrative Agent in an
amount sufficient, upon the application of such payments by all Additional
Lenders to the reduction of the outstanding ABR Advances held by Lenders, to
cause the principal amount outstanding under the ABR Loans made by all Lenders
(including any Additional Lender) to be in the proportion of their respective
Commitments (as of such Increase Date). Borrower hereby irrevocably authorizes
each Additional Lender to fund to Administrative Agent the payment required to
be made pursuant to the immediately preceding sentence for application to the
reduction of the outstanding ABR Loans held by each Lender, and each such
payment shall constitute an ABR Loan hereunder. Such Additional Lender shall not
participate in any LIBOR Advances that are outstanding on the Increase Date,
but, if Borrower shall at any time on or after such Increase Date convert or
continue any LIBOR Advance outstanding on such Increase Date, Borrower shall be
deemed to repay such LIBOR Advance on the date of the conversion or continuation
thereof and then to reborrow as a LIBOR Advance a like amount on such date so
that each Additional Lender shall make a LIBOR Loan on such date in its pro rata
share of such LIBOR Advance. Each Additional Lender shall also make a Loan in
the amount of its pro rata share of all Advances made on or after such Increase
Date and shall otherwise have all of the rights and obligations of a Lender
hereunder on and after such Increase Date. Notwithstanding the foregoing, upon
the occurrence of an Event of Default prior to the date on which an Additional
Lender is holding Loans equal to its pro rata share of all Advances hereunder,
such Additional Lender shall, upon notice from Administrative Agent, on or after
the date on which the Obligations are accelerated or become due following such
Event of Default, pay to Administrative Agent (for the account of the other
Lenders, to which Administrative Agent shall pay their pro rata shares upon
receipt) a sum equal to such Additional Lender’s pro rata share of each Advance
then outstanding with respect to which such Additional Lender does not then hold
a Loan equal to its pro rata share thereof.
     (iii) On the Increase Date and the making of the Loans by an Additional
Lender in accordance with the provisions of the first sentence of
Section 2.5(d)(ii), such Additional Lender shall also be deemed to have
irrevocably and unconditionally purchased and received, without recourse or
warranty, from Lenders party to this Agreement immediately prior to the Increase
Date, an undivided interest and participation in any Facility Letter of Credit
then outstanding, ratably, such that all Lenders (including each Additional
Lender) hold

26



--------------------------------------------------------------------------------



 



participation interests in each such Facility Letter of Credit in the proportion
of their respective Commitments (as so increased).
     (iv) Nothing contained herein shall constitute, or otherwise be deemed to
be, a commitment or agreement on the part of any Lender to increase its
Commitment hereunder at any time or a commitment or agreement on the part of
Borrower or Administrative Agent to give or grant any Lender the right to
increase its Commitment hereunder at any time.
     (v) Notwithstanding anything to the contrary contained herein, Borrower may
not request an increase in the Aggregate Commitment during the Term Out Period,
and, if Borrower has requested an increase in the Aggregate Commitment prior to
the Term Out Period but the Term Out Period commences prior to the effective
date of such increase, such increase shall not take effect. Notwithstanding
anything to the contrary contained herein, no increase of the Aggregate
Commitment may be effected under this Section 2.5(d) if (x) an Unmatured Event
of Default or Event of Default shall be in existence on the effective date of
such increase or would occur after giving effect thereto or (y) any
representation or warranty made or deemed made by Borrower in any Loan Document
or any Guarantor in any Guaranty is not (or would not be) true or correct in any
material respect on the effective date of such increase (except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall be true and correct on
and as of such earlier date).
          2.6 Minimum Amount of Each Advance. Except with respect to Swing Line
Advances, each Advance shall be in the minimum amount of $2,000,000 (and in
multiples of $1,000,000 if in excess thereof).
          2.7 Optional Principal Payments. Borrower may at any time or from time
to time pay, without penalty or premium, all ABR Advances outstanding with
respect to Borrower, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $500,000 in excess thereof (except with respect to Swing
Line Advances), any portion of the outstanding ABR Advances upon one
(1) Business Day’s prior notice to Administrative Agent. Borrower may, (i) upon
one (1) Business Days’ prior notice to Administrative Agent, pay, without
penalty or premium, any LIBOR Advance in full on the last day of the Interest
Period for such LIBOR Advance, and (ii) upon three (3) Business Days’ prior
notice to Administrative Agent, prepay any LIBOR Advance in full prior to the
last day of the Interest Period for such LIBOR Advance, provided that Borrower
shall also pay at the time of such prepayment all amounts payable with respect
thereto pursuant to Section 3.2 hereof.
          2.8 Method of Selecting Types and Interest Periods for New Advances.
Borrower shall select the Type of Advance and, in the case of each LIBOR
Advance, the Interest Period applicable to each Advance from time to time.
Borrower shall give Administrative Agent irrevocable notice (a “Borrowing
Notice”) in the form of Exhibit D not later than (a) 11:00 a.m., New York time,
on the Borrowing Date of each ABR Advance (except a Swing Line Advance),
(b) 1:00 p.m., New York time, three (3) Business Days before the Borrowing Date
of each

27



--------------------------------------------------------------------------------



 



LIBOR Advance, and (c) 3:00 p.m., New York time, on the Borrowing Date of each
Swing Line Advance, specifying:
     (i) the Borrowing Date, which shall be a Business Day, of such Advance,
     (ii) whether the Advance is a Swing Line Advance,
     (iii) the aggregate amount of such Advance,
     (iv) except in the case of a Swing Line Advance, the Type of Advance
selected; provided, however, that the aggregate number of LIBOR Advances
outstanding at any one time shall not exceed five (5), and
     (v) in the case of each LIBOR Advance, the Interest Period applicable
thereto.
Not later than 1:00 p.m., New York time, on each Borrowing Date, each Lender
shall make available its Loan or Loans, in funds immediately available to
Administrative Agent at its address specified pursuant to Article XVI.
Administrative Agent will make the funds so received from Lenders available to
the applicable Borrower at Administrative Agent’s aforesaid address.
Disbursements of Advances (other than Swing Line Advances) may be made not more
frequently than one time per Business Day. Disbursements of all Swing Line
Advances to Borrower may be made not more frequently than one time per Business
Day, or on a more frequent basis as Swing Line Lender may agree. Interest on all
Advances shall be calculated on the basis of a 360-day year, based on the actual
days elapsed.
          2.9 Conversion and Continuation of Outstanding Advances. ABR Advances
shall continue as ABR Advances unless and until such ABR Advances are converted
into LIBOR Advances. Each LIBOR Advance shall continue as a LIBOR Advance until
the end of the then applicable Interest Period therefor, at which time such
LIBOR Advance shall be automatically converted into a ABR Advance unless
Borrower shall have given Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such LIBOR Advance either
continues as a LIBOR Advance for the same or another Interest Period or be
repaid. Subject to the terms of Section 2.6, Borrower may elect from time to
time to convert all or any part of an Advance of any Type into any other Type or
Types of Advances; provided, however, that any conversion of any LIBOR Advance
may be made on, and only on, the last day of the Interest Period applicable
thereto, and further provided that the aggregate number of LIBOR Advances
outstanding at any one time shall not exceed five (5).
     Borrower shall give Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a LIBOR Advance not later than 11:00 a.m., New York time on the
day of conversion into an ABR Advance, or 1:00 p.m., New York time, at least
three (3) Business Days prior to the conversion into or continuation of a LIBOR
Advance, specifying:
     (i) the requested date which shall be a Business Day, of such conversion or
continuation;

28



--------------------------------------------------------------------------------



 



     (ii) the aggregate amount and Type of the Advance which is to be converted
or continued; and
     (iii) the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Advance, the Interest Period applicable thereto.
          2.10 Changes in Interest Rate, etc. Each ABR Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Advance
into an ABR Advance pursuant to Section 2.9 to but excluding the date it becomes
due or is converted into a LIBOR Advance pursuant to Section 2.9 hereof, at a
rate per annum equal to the Alternate Base Rate for such day. Changes in the
rate of interest on any Advance maintained as an ABR Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each LIBOR Advance
shall bear interest from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined as applicable to such LIBOR Advance. No Interest
Period may end after the Facility Termination Date.
     2.11 Determination of Applicable LIBOR Rate Margin and Applicable Unused
Commitment Rate.
     (a) Pricing Grid. The Applicable LIBOR Rate Margin and the Applicable
Unused Commitment Rate shall be determined by reference to (i) the Rating and
(ii) the Leverage Ratio in accordance with the following table:

                                      LEVEL I   LEVEL II   LEVEL III   LEVEL IV
Rating
  BBB+/Baa1 or higher   BBB/Baa2   BBB-/Baa3   BB+/Ba1 or below or no Rating
Leverage Ratio
  Less than or equal to 30%   Greater than 30% and less than or equal to 40%  
Greater than 40% and less than or equal to 50%   Greater than 50%
Applicable
LIBOR Rate Margin
    0.50 %     0.625 %     0.75 %     1.00 %
Applicable Unused
Commitment Rate
    0.125 %     0.15 %     0.175 %     0.20 %

     In the event of a difference of one level between (x) the Leverage Ratio
and (y) the Rating, the lower pricing shall apply; if the difference is more
than one level, the level that is one level lower than the higher pricing shall
apply.

29



--------------------------------------------------------------------------------



 



     (b) Adjustment. The Applicable Unused Commitment Rate shall be adjusted, as
applicable from time to time, effective on (i) the first Business Day after any
change in the Rating or (ii) the fifth (5th) Business Day following the delivery
by Borrower, pursuant to Section 7.1(i) or (ii), of annual or quarterly
financial statements evidencing a change in the Leverage Ratio. The Applicable
LIBOR Rate Margin in respect of any LIBOR Advance shall be adjusted, as
applicable from time to time, effective on the first day of the Interest Period
for any LIBOR Advance after (i) any change in the Rating or (ii) the fifth (5th)
Business Day following the delivery by Borrower, pursuant to Section 7.1(i) or
(ii), of annual or quarterly financial statements evidencing a change in the
Leverage Ratio.
          2.12 Rates Applicable After Event of Default. Notwithstanding anything
to the contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of
an Event of Default the Required Lenders may, at their option, by notice to
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 11.2 requiring unanimous consent of
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Advance. Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of an
Unmatured Event of Default the Required Lenders may, at their option, by notice
to Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 11.2 requiring unanimous consent of
Lenders to changes in interest rates), declare that no Advance may be made as or
converted into a LIBOR Advance. During the continuance of an Event of Default,
the Required Lenders may, at their option, by notice to Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 11.2 requiring unanimous consent of Lenders to changes in
interest rates), declare that (i) each LIBOR Advance shall bear interest for the
remainder of the applicable Interest Period at the rate otherwise applicable to
such Interest Period plus 2% per annum and (ii) each ABR Advance shall bear
interest at a rate per annum equal to the Alternate Base Rate plus 2% per annum.
          2.13 Method of Payment. All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to Administrative Agent at Administrative Agent’s address
specified pursuant to Article XVI, or at any other Lending Installation of
Administrative Agent specified in writing by Administrative Agent to Borrower,
by 1:00 p.m. (local time at the place of receipt) on the date when due (or with
respect to Swing Line Advances, in accordance with Section 2.19), and, except
for Swing Line Advances shall be applied ratably by Administrative Agent among
Lenders, in proportion to the ratio that each Lender’s Commitment bears to the
Aggregate Commitment. Each payment delivered to Administrative Agent for the
account of any Lender shall be delivered promptly by Administrative Agent to
such Lender in the same type of funds that Administrative Agent received at its
address specified pursuant to Article XVI or at any Lending Installation
specified in a notice received by Administrative Agent from such Lender. If
Administrative Agent receives, for the account of a Lender, a payment from
Borrower and fails to remit such payment to such Lender on the Business Day such
payment is received (if received by 2:00 p.m., New York time, by Administrative
Agent) or on the next Business Day (if received after 2:00 p.m., New York time,
by Administrative Agent), Administrative Agent shall pay to such Lender interest
on such payment at a rate per annum equal to the Federal Funds Effective Rate
for each day for which such payment is so delayed.

30



--------------------------------------------------------------------------------



 



          2.14 Notes; Telephonic Notices. Each Lender is hereby authorized to
record the principal amount of each of its Loans and each repayment on the
schedule attached to its Note; provided, however, that the failure to so record
shall not affect Borrower’s obligations under such Note. Borrower hereby
authorizes Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons who Administrative Agent in good faith
believes to be acting on behalf of Borrower. Borrower agrees to deliver promptly
to Administrative Agent a written confirmation, if such confirmation is
requested by Administrative Agent, of each telephonic notice signed by an
Authorized Officer of Borrower. If the written confirmation differs in any
material respect from the action taken by Administrative Agent, the records of
Administrative Agent shall govern absent manifest error.
          2.15 Interest Payment Dates; Interest Basis. Interest accrued on each
Advance shall be payable on the first day of each calendar month, commencing
with the first such date to occur after the date hereof, and on any date on
which the Advance is prepaid, whether due to acceleration or otherwise. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time at
the place of receipt). If any payment of principal of or interest on an Advance
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall be
included in computing interest in connection with such payment.
          2.16 Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, Administrative Agent will
notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. Administrative Agent will notify each Lender of the
interest rate applicable to each LIBOR Advance promptly upon determination of
such interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate, the Applicable LIBOR Rate Margin or the Applicable Unused
Commitment Rate.
          2.17 Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or telex
notice to Administrative Agent and Borrower, designate a Lending Installation
through which Loans will be made by it and for whose account Loan payments are
to be made.
          2.18 Non-Receipt of Funds by Administrative Agent. Unless Borrower or
a Lender, as the case may be, notifies Administrative Agent prior to the date
(or, in the case of funding of an ABR Loan by a Lender, prior to the time) on
which such payment is due to Administrative Agent of (i) in the case of a
Lender, the proceeds of a Loan or (ii) in the case of Borrower, a payment of
principal, interest, fees or other amounts due under the Loan Documents to
Administrative Agent for the account of Lenders, that it does not intend to make
such payment, Administrative Agent may assume that such payment has been made.
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
Borrower or such Lender, as the case

31



--------------------------------------------------------------------------------



 



may be, has not in fact made such payment to Administrative Agent, the recipient
of such payment shall, on demand by Administrative Agent, repay to
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by Administrative Agent until the date Administrative Agent
recovers such amount at a rate per annum equal to (a) in the case of payment by
a Lender, the Federal Funds Effective Rate for such day or (b) in the case of
payment by Borrower, the interest rate applicable to the relevant Advance.
          2.19 Swing Line. Notwithstanding the minimum amount of an Advance that
may be requested and the minimum amount of an Advance repaid under this
Agreement, Lenders desire to permit Advances to Borrower in amounts that may be
less than the minimum Advance amounts required under Section 2.6, and Lenders
desire to permit Borrower to repay such Advances in amounts that may be less
than the minimum repayment amounts required under Section 2.7. Such Advances
made pursuant to this Section 2.19 shall be deemed to be Advances for purposes
of this Agreement and are referred to herein as “Swing Line Advances.” Swing
Line Advances shall be requested, advanced, and repaid in accordance with the
provisions and limitations of this Agreement relating to all Advances, subject
to the following:
     (a) Aggregate Limit. The aggregate amount of all outstanding Swing Line
Advances shall not exceed at any one time $30,000,000. The Swing Line Advances
and the purchase by Lenders of interests therein pursuant to Section 2.19(d)
below shall also be subject to the limitations contained in Section 2.1.
     (b) Interest. Swing Line Advances bear interest at the greater of (i) the
Alternate Base Rate, minus 0.50% per annum and (ii) a rate equal to the LIBOR
Rate for a one-month Interest Period if such rate had been selected by Borrower
on the date Borrower requested such Swing Line Advance (the use of such LIBOR
Rate in determining interest shall not affect the Swing Line Maturity Date of
any Swing Line Advance or cause any Swing Line Advance to constitute a LIBOR
Advance).
     (c) Funding Swing Line Advances. Swing Line Advances shall be funded by
Swing Line Lender pursuant to the procedures set forth in Section 2.8 of this
Agreement. The principal amount of each Swing Line Advance, together with all
accrued interest, shall be repaid by Borrower to Swing Line Lender in same day
funds by 4:00 p.m. (or such later time as may be acceptable to Swing Line
Lender), New York time, on the Swing Line Advance Maturity Date.
     (d) Repayment of Swing Line Advances. If Borrower fails to pay any Swing
Line Advances on the applicable Swing Line Advance Maturity Date, then such
Advances shall no longer be Swing Line Advances, but shall continue to be ABR
Advances for purposes of this Agreement. Each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from Swing Line Lender an
undivided interest and participation (ratably in proportion to the ratio that
such Lender’s Commitment bears to the Aggregate Commitment) in such Advances. In
such event, as of 11:59 p.m., New York time, on the Swing Line Advance Maturity
Date, Administrative Agent shall notify each Lender of the total principal
amount of all matured Swing Line Advances and each Lender’s ratable share
thereof. Upon receipt of

32



--------------------------------------------------------------------------------



 



such notice, each Lender shall promptly and unconditionally pay to
Administrative Agent for the account of Swing Line Lender the amount of such
Lender’s share (ratably in proportion to the ratio that such Lender’s Commitment
bears to the Aggregate Commitment) of such payment in same day funds, and
Administrative Agent shall promptly pay such amount, and any other amounts
received by Administrative Agent for Swing Line Lender’s account pursuant to
this Section 2.19(d), to Swing Line Lender. If Administrative Agent so notifies
such Lender prior to 11:00 a.m., New York time, on any Business Day, such Lender
shall make available to Administrative Agent for the account of Swing Line
Lender, such Lender’s share of the amount of such payment on such Business Day
in same day funds. If Administrative Agent notifies such Lender after
11:00 a.m., New York time, on any Business Day, such Lender shall make available
to Administrative Agent for the account of Swing Line Lender such Lender’s share
of the amount of such payment on the next succeeding Business Day in same day
funds. If and to the extent such Lender shall not have so made its share of the
amount of such payment available to Administrative Agent for the account of
Swing Line Lender, such Lender agrees to pay to Administrative Agent for the
account of Swing Line Lender forthwith on demand such amount, together with
interest thereon, for each day from the date such payment was first due until
the date such amount is paid to Administrative Agent for the account of Swing
Line Lender, at the Federal Funds Effective Rate. The failure of any Lender to
make available to Administrative Agent for the account of Swing Line Lender such
Lender’s share of any such payment shall not relieve any other Lender of its
obligation hereunder to make available to Administrative Agent for the account
of Swing Line Lender its share of any payment on the date such payment is to be
made.
     (e) Advances. The payments made by Lenders to Swing Line Lender in
reimbursement of Swing Line Advances shall constitute, and Borrower hereby
expressly acknowledges and agrees that such payments shall constitute, Advances
hereunder to Borrower and such payments shall for all purposes be treated as
Advances to Borrower (notwithstanding that the amounts thereof may not comply
with the provisions of Section 2.6 and 2.7). Such Advances shall be ABR
Advances, subject to Borrower’s rights under Article II hereof.
          2.20 Intentionally Omitted.
          2.21 Extension of Facility Maturity Date.
     (a) Extension Requests. Borrower may request, but not more than once in
each fiscal year of the Borrower, a one-year extension of the Facility Maturity
Date by submitting a request for an extension to Administrative Agent, provided
that the extended Facility Maturity Date may not be more than five (5) years
after the Extension Request. At the time of or prior to the delivery of such
request, Borrower shall propose to Administrative Agent the amount of the fees
that Borrower agrees to pay with respect to such one-year extension if approved
by Lenders (such request for an extension, together with the fee proposal, being
herein referred to as the “Extension Request”). Promptly upon (but not later
than five (5) Business Days after) receipt of the Extension Request,
Administrative Agent shall notify each Lender of the contents thereof and shall
request each Lender to approve the Extension Request. Each Lender approving the
Extension

33



--------------------------------------------------------------------------------



 



Request shall deliver its written approval no later than sixty (60) days after
the date of the Extension Request. If the approval of all Lenders is received by
Administrative Agent within sixty (60) days after the date of the Extension
Request (or as otherwise provided in Section 2.21(b)), Administrative Agent
shall promptly so notify Borrower and each Lender, and the Facility Maturity
Date shall be extended by one (1) year, and in such event Borrower may
thereafter request further extension(s) of the then scheduled Facility Maturity
Date in accordance with this Section 2.21. If any Lender does not deliver to
Administrative Agent such Lender’s written approval to any Extension Request
within sixty (60) days after the date of such Extension Request, the Facility
Maturity Date shall not be extended, except as otherwise provided in
Section 2.21(b) or 2.21(c).
     (b) Rejecting Lenders/Full Assignment. If (i) Lenders whose pro rata shares
of the Aggregate Commitment exceed 66 2/3% of the Aggregate Commitment shall
approve an Extension Request but one or more other Lenders (“Rejecting Lenders”)
do not approve such Extension Request, (ii) all rights and obligations of such
Rejecting Lenders under this Agreement and under the other Loan Documents
(including, without limitation, their Commitment and all Loans owing to them)
shall have been assigned, within ninety (90) days following such Extension
Request, in accordance with Section 2.23, to one or more Replacement Lenders who
shall have approved in writing such Extension Request at the time of such
assignment, and (iii) no other Lender shall have given written notice to
Administrative Agent of such Lender’s withdrawal of its approval of the
Extension Request, Administrative Agent shall promptly so notify Borrower and
each Lender, and the Facility Maturity Date shall be extended by one (1) year,
and in such event Borrower may thereafter request further extension(s) as
provided in Section 2.21(a).
     (c) Rejecting Lenders/No Full Assignment. If (i) one or more Rejecting
Lenders shall not approve an Extension Request, (ii) the provisions of clause
(ii) of Section 2.21(b) do not apply and (iii) no other Lender shall have given
written notice to Administrative Agent of such Lender’s withdrawal of its
approval of the Extension Request, Administrative Agent shall promptly notify
Borrower and each Lender and any Replacement Lender, and the Facility Maturity
Date shall be extended by one (1) year (subject to the limitations set forth in
this Section 2.21(c)), and in such event Borrower may thereafter request further
extension(s) as provided in Section 2.21(a); provided, however, that (A) the
Aggregate Commitment shall be automatically reduced, effective as of the
Facility Maturity Date as determined prior to such extension (the “Previous
Maturity Date”) and shall equal the aggregate Commitments of Lenders who are not
Rejecting Lenders and Lenders who are Replacement Lenders; (B) all rights and
obligations of such Rejecting Lenders under this Agreement and under the other
Loan Documents (including, without limitation, their Commitment and all Loans
owing to them) shall either be (1) assigned to Replacement Lenders pursuant to
Section 2.21(b), or (2) terminated, effective as of the Previous Maturity Date
(or such earlier date as Borrower and Administrative Agent may designate, in
which case the reduction of the Aggregate Commitment provided for in clause
(A) above shall occur on such earlier date); (C) if and to the extent such
Rejecting Lender’s Commitment is assigned to one or more Replacement Lenders,
such assignment shall be effected in accordance with the provisions of
Section 2.23; and (D) if and to the extent such Rejecting Lender’s

34



--------------------------------------------------------------------------------



 



Commitment is terminated, Borrower shall pay to Administrative Agent on the date
of such termination, solely for the account of such Rejecting Lender, all
amounts due and owing such Rejecting Lender hereunder or under any other Loan
Document, including without limitation the aggregate outstanding principal
amount of the Loans owed to such Rejecting Lender with respect to the terminated
Commitment, together with accrued interest thereon through the date of such
termination, all amounts payable under Sections 3.1, 3.2 and 3.3 with respect to
such Rejecting Lender and all fees payable to such Rejecting Lender hereunder
with respect to the terminated Commitment (and payment of such amount may not be
waived except with the consent of each Rejecting Lender, as more specifically
provided in Section 11.2(i)); and upon such Rejecting Lender’s termination, such
Rejecting Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Article III and Section 12.7, as well as to any fees
accrued hereunder and not yet paid, and shall continue to be obligated under
Section 13.8 with respect to obligations and liabilities accruing prior to such
termination of such Rejecting Lender’s Commitment.
     (d) Approval of Extension. Within ten (10) days after Administrative
Agent’s notice to Borrower that all (or some, as applicable) of Lenders have
approved an Extension Request (whether pursuant to Section 2.21(a), (b) or (c)),
Borrower shall pay to Administrative Agent for the account of each Lender
approving the extension and each Replacement Lender an extension fee in the
amount provided in the Extension Request.
     (e) No Default. Notwithstanding anything to the contrary contained herein,
no extension of the Facility Maturity Date may be effected under this
Section 2.21 if (x) an Unmatured Event of Default or Event of Default shall be
in existence on the effective date of such extension or would occur after giving
effect thereto or (y) any representation or warranty made or deemed made by
Borrower or any Guarantor in any Loan Document is not (or would not be) true or
correct in any material respect on the effective date of such increase (except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct on and as of such earlier date).
          2.22 Term Out Period.
     (a) Commencement of Term Out Period. If pursuant to the provisions of
Section 9.1 or 9.2(e) the Term Out Period shall commence (the date of
commencement thereof (as provided in Section 9.1 or 9.2(e), as applicable) is
herein referred to as the “Term Out Date”), the provisions of this Section 2.22
shall apply.
     (b) Term Out Period. From and after three (3) calendar months after the
Term Out Date, the Aggregate Commitment (and each Lender’s Commitment) in effect
as of the Term Out Date shall be reduced on the first day after the end of each
three-month period by a percentage of such Aggregate Commitment amount (or such
Lender’s Commitment amount) as follows:

35



--------------------------------------------------------------------------------



 



              Percentage   Percentage     of Commitment   of Commitment Period  
Reduction   Remaining
3 calendar months after Term Out Date
  16.666%   83.334%
 
       
6 calendar months after Term Out Date
  16.667%   66.667%
 
       
9 calendar months after Term Out Date
  16.667%   50.000%
 
       
12 calendar months after Term Out Date
  16.666%   33.334%
 
       
15 calendar months after Term Out Date
  16.667%   16.667%
 
       
18 calendar months after Term Out Date
  16.667%   0%

The commencement of the Term Out Period shall not extend the Facility
Termination Date.
          2.23 Replacement of Certain Lenders. In the event a Lender (the
“Affected Lender”):
     (i) shall have requested compensation from Borrower under Section 3.1 or
3.3 to cover additional costs incurred by such Lender that are not being
incurred generally by the other Lenders, or
     (ii) is a Rejecting Lender pursuant to Section 2.21,
then, in any such case, and at any time after such event occurs, Borrower or
Administrative Agent may make written demands on such Affected Lender (with a
copy to Administrative Agent in the case of a demand by Borrower and a copy to
Borrower in the case of a demand by Administrative Agent) for the Affected
Lender to assign, and such Affected Lender shall assign, pursuant to one or more
duly executed Assignment and Assumptions, within five (5) Business Days after
the date of such demand, to one or more financial institutions that comply with
the provisions of Section 15.1(b), and that are selected by Borrower or
Administrative Agent, that are reasonably acceptable to Administrative Agent and
Borrower, that Borrower and/or Administrative Agent, as the case may be, shall
have engaged for such purpose (each, a “Replacement Lender”), all of such
Affected Lender’s rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, its Commitment and all Loans owing to
it) in accordance with Section 15.1. If any Affected Lender fails to execute and
deliver such

36



--------------------------------------------------------------------------------



 



assignment agreements within thirty (30) days after demand, then such Affected
Lender shall have no further right to receive any amounts payable under
Sections 3.1 and 3.3.
     Administrative Agent agrees, upon the occurrence of such events with
respect to an Affected Lender and upon written request of Borrower, to use its
reasonable efforts to obtain the commitments from one or more financial
institutions to act as a Replacement Lender. Administrative Agent, the
Replacement Lender and all other parties to this Agreement are authorized, but
shall not be obligated to, treat as fully assigned, in accordance with an
Assignment and Assumption tendered to an Affected Lender in accordance herewith,
the rights and obligations of an Affected Lender that fails to execute and
deliver the same within five (5) Business Days after the date of such demand.
Further, with respect to such assignment, the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including without limitation the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 3.1, 3.2 and 3.3 with respect to such Affected
Lender and all fees payable to such Affected Lender hereunder; provided that,
upon such Affected Lender’s replacement, such Affected Lender shall cease to be
a party hereto but shall continue to be entitled to the benefits of Article III
and Section 12.7, as well as to any fees accrued hereunder and not yet paid, and
shall continue to be obligated under Section 13.8 with respect to obligations
and liabilities accruing prior to the replacement of such Affected Lender.
ARTICLE III
CHANGE IN CIRCUMSTANCES
3.1 Increased Costs. (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or
          (ii) impose on any Lender or Issuing Bank or the London interbank
market any other condition affecting this Agreement or LIBOR Loans made by such
Lender or any Facility Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Facility Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

37



--------------------------------------------------------------------------------



 



          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Facility Letters of Credit
held by, such Lender, or Facility Letters of Credit issued by such Issuing Bank,
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error. Borrower shall pay such Lender or Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than
360 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 360-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          3.2 Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.23, then, in any such event, Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of a LIBOR
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or,

38



--------------------------------------------------------------------------------



 



in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error. Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
     3.3 Taxes. (a) Any and all payments by or on account of any obligation of
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if Borrower shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) Administrative Agent, Lender or Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Borrower shall indemnify Administrative Agent and each Lender and
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by Administrative Agent or such
Lender or Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuing Bank, or by
Administrative Agent on its own behalf or on behalf of a Lender or Issuing Bank,
shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, Borrower shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower (with a copy to the

39



--------------------------------------------------------------------------------



 



Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate.
     (f) If Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 3.3, it shall pay over such refund
to Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section 3.3 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that Borrower, upon the request of Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to Borrower or any other
Person.
          3.4 Alternate Lending Office. To the extent reasonably possible, each
Lender shall designate an alternate lending office with respect to its LIBOR
Loans to reduce any liability of the Borrower to such Lender under Section 3.1,
so long as such designation is not disadvantageous to such Lender.
          3.5 Survival. The obligations of Borrower under Sections 3.1, 3.2 and
3.3 shall survive payment of the Obligations and termination of this Agreement.
ARTICLE IV
THE LETTER OF CREDIT FACILITY
          4.1 Facility Letters of Credit. Each Issuing Bank agrees, on the terms
and conditions set forth in this Agreement, to issue from time to time for the
account of Borrower or a Guarantor designated by Borrower, through such offices
or branches as it and Borrower may jointly agree, one or more Facility Letters
of Credit in accordance with this Article IV, during the period commencing on
the date hereof and ending on the Business Day prior to the Facility Termination
Date. Each Facility Letter of Credit shall be either (i) a standby letter of
credit to support obligations of Borrower or a Guarantor designated by Borrower,
contingent or otherwise, arising in the ordinary course of business, or (ii) a
documentary letter of credit in respect of the purchase of goods or services by
Borrower or such Guarantor in the ordinary course of business.

40



--------------------------------------------------------------------------------



 



4.2 Limitations. No Issuing Bank shall issue, amend or extend, at any time, any
Facility Letter of Credit:
     (i) if the aggregate maximum amount then available for drawing under
Letters of Credit issued by such Issuing Bank, after giving effect to the
Facility Letter of Credit or amendment or extension thereof requested hereunder,
shall exceed any limit imposed by law or regulation upon such Issuing Bank;
     (ii) if, after giving effect to the Facility Letter of Credit or amendment
or extension thereof requested hereunder, the aggregate principal amount of the
Facility LC Obligations would exceed $500,000,000;
     (iii) that, in the case of the issuance of a Facility Letter of Credit, is
in, or in the case of an amendment of a Facility Letter of Credit, increases the
face amount thereof by, an amount in excess of the then Available Credit of all
Lenders in the aggregate;
     (iv) if, after giving effect to the Facility Letter of Credit or amendment
or extension thereof requested hereunder, at any time at which Borrower does not
have an Investment Grade Rating the aggregate principal amount of all
Consolidated Senior Debt Borrowings would exceed the Borrowing Base determined
as of the most recent Inventory Valuation Date;
     (v) if such Issuing Bank receives written notice from Administrative Agent
at or before 1:00 p.m., New York time, on the proposed Issuance Date of such
Facility Letter of Credit that one or more of the conditions precedent contained
in Sections 5.1 or 5.2, as applicable, would not on such Issuance Date be
satisfied, unless such conditions are thereafter satisfied and written notice of
such satisfaction is given to such Issuing Bank by Administrative Agent;
     (vi) that has an expiration date (taking into account any automatic renewal
provisions thereof) that is later than one (1) year after the Issuance Date, or
such later time as such Issuing Bank may agree; provided, however, in no event
shall the expiration date be later than the Business Day next preceding the
scheduled Facility Termination Date; or
     (vii) that is in a currency other than Dollars.
     4.3 Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, as applicable, the issuance of any
Facility Letter of Credit is subject to the satisfaction in full of the
following conditions:
     (i) Borrower shall have delivered to the Issuing Bank at such times and in
such manner as such Issuing Bank may reasonably prescribe a Reimbursement
Agreement and such other documents and materials as may be reasonably required
pursuant to the terms thereof, and the proposed Facility Letter of Credit shall
be reasonably satisfactory to such Issuing Bank in form and content; and

41



--------------------------------------------------------------------------------



 



     (ii) as of the Issuance Date no order, judgment or decree of any court,
arbitrator or governmental authority shall enjoin or restrain such Issuing Bank
from issuing the Facility Letter of Credit and no law, rule or regulation
applicable to such Issuing Bank and no directive from and governmental authority
with jurisdiction over the Issuing Bank shall prohibit such Issuing Bank from
issuing Letters of Credit generally or from issuing that Facility Letter of
Credit.
     4.4 Procedure for Issuance of Facility Letters of Credit.
     (a) Request for Facility Letter of Credit. Borrower shall give the Issuing
Bank and Administrative Agent not less than five (5) Business Days’ prior
written notice of any requested issuance of a Facility Letter of Credit under
this Agreement. Such notice shall specify (i) the stated amount of the Facility
Letter of Credit requested, (ii) the requested Issuance Date, which shall be a
Business Day, (iii) the date on which such requested Facility Letter of Credit
is to expire, which date shall be in compliance with the requirements of
Section 4.2(vi), (iv) the purpose for which such Facility Letter of Credit is to
be issued (which shall be a purpose permitted pursuant to Sections 4.1 and 7.2),
and (v) the Person for whose benefit the requested Facility Letter of Credit is
to be issued. At the time such request is made, Borrower shall also provide
Administrative Agent and such Issuing Bank with a copy of the form of the
Facility Letter of Credit it is requesting be issued.
     (b) Issuing Bank. Within two (2) Business Days after its receipt of a
request for issuance of a Facility Letter of Credit in accordance with
Section 4.4(a), the Issuing Bank shall approve or disapprove, in its reasonable
discretion, the form of such requested Facility Letter of Credit, but the
issuance of such approved Facility Letter of Credit shall continue to be subject
to the provisions of this Article IV. The Issuing Bank shall use reasonable
efforts to notify Borrower of any changes in the Issuing Bank’s policies or
procedures that could reasonably be expected to affect adversely the Issuing
Bank’s approval of the form of any requested Facility Letters of Credit.
     (c) Confirmation of Issuance. Upon receipt of a request for issuance of a
Facility Letter of Credit in accordance with Section 4.4(a), Administrative
Agent shall determine, as of the close of business on the day it receives such
request, whether the issuance of such Facility Letter of Credit would be
permitted under the provisions of Sections 4.2(ii), (iii) and (iv) and, prior to
the close of business on the second Business Day after Administrative Agent
received such request, Administrative Agent shall notify the Issuing Bank and
Borrower (in writing or by telephonic notice confirmed promptly thereafter in
writing) whether issuance of the requested Facility Letter of Credit would be
permitted under the provisions of Sections 4.2(ii), (iii) and (iv). If
Administrative Agent notifies the Issuing Bank and the applicable Borrower that
such issuance would be so permitted, then, subject to the terms and conditions
of this Article IV and provided that the applicable conditions set forth in
Sections 5.1 and 5.2 have been satisfied, the Issuing Bank shall, on the
requested Issuance Date, issue the requested Facility Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices. The
Issuing Bank shall give Administrative Agent written notice, or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Facility
Letter of Credit.

42



--------------------------------------------------------------------------------



 



     (d) Extension and Amendment. An Issuing Bank shall not extend or amend any
Facility Letter of Credit unless the requirements of this Section 4.4 are met as
though a new Facility Letter of Credit were being requested and issued;
provided, however, that if the Facility Letter of Credit, as originally issued,
sets forth such extension or amendment, then the Issuing Bank shall so extend or
amend the Facility Letter of Credit upon the request of Borrower given in the
manner set forth in Section 4.4(a) and upon satisfaction of the terms and
conditions of Section 4.4(c).
     (e) Other Letters of Credit. Any Lender may, but shall not be obligated to,
issue to Borrower or any Guarantor Letters of Credit (that are not Facility
Letters of Credit) for its own account, and at its own risk. None of the
provisions of this Article IV shall apply to any Letter of Credit that is not a
Facility Letter of Credit.
     (f) Bank One, Arizona LCs. Bank One, Arizona issued prior to the date of
the Prior Credit Agreement, and there are currently outstanding pursuant to the
Prior Credit Agreement, those certain Letters of Credit identified in
Schedule 4.4 hereto as having been issued by Bank One, Arizona (as the same may
be extended or amended (but not increased) by Bank One, Arizona in accordance
with this Agreement, the “Bank One, Arizona LCs”). The Bank One, Arizona LCs
shall remain outstanding after the date of this Agreement and, from and after
the date of this Agreement, shall constitute Facility Letters of Credit for all
purposes under this Agreement and shall be subject to all terms and conditions
hereof. On the date hereof, simultaneously with the payment made to the Prior
Lenders under Section 5.1(ix), the participation of the Prior Lenders in the
Bank One, Arizona LCs shall terminate and Bank One, Arizona shall be deemed to
have sold and transferred, and each Lender shall be deemed to have irrevocably
and unconditionally purchased and received from Bank One, Arizona, in each case
without further action on the part of any Person, an undivided interest and
participation (ratably in proportion to the ratio that such Lender’s Commitment
bears to the Aggregate Commitment) in each such Bank One, Arizona LCs. Each
Lender severally agrees to fund any disbursements by Bank One, Arizona pursuant
to the Bank One, Arizona LCs by funding in accordance with Section 4.6. Bank
One, Arizona shall have all of the rights, duties and obligations of an Issuing
Bank but solely with respect to the Bank One, Arizona LCs. Bank One, Arizona
shall not have the right, duty or obligation to issue any Facility Letters of
Credit other than the Bank One, Arizona LCs heretofore issued and shall not
increase the face amount of any Bank One, Arizona LCs. Upon request by Borrower,
Bank One, Arizona may extend or otherwise amend (but without increasing the face
amount thereof) any Bank One, Arizona LCs, subject to and in accordance with the
provisions of this Agreement. Bank One, Arizona joins in this Agreement solely
for the purposes set forth in this Section 4.4(f) and does not hold any
Commitment or any other interest as a Lender hereunder except the rights, duties
and obligations as Issuing Bank with respect to the Bank One, Arizona LCs.
     (g) Other Existing LCs. Pursuant to the Prior Credit Agreement, certain of
the Prior Issuing Banks have issued prior to the date hereof, and there are
currently outstanding, those certain Letters of Credit identified in
Schedule 4.4 hereto as having been issued by the Prior Issuing Banks identified
therein (as the same may be extended, amended or increased by any such Prior
Issuing Bank in accordance with this Agreement,

43



--------------------------------------------------------------------------------



 



the “Other Existing LCs”). The Other Existing LCs shall remain outstanding after
the date of this Agreement and, from and after the date of this Agreement, shall
constitute Facility Letters of Credit for all purposes under this Agreement and
shall be subject to all terms and conditions hereof. On the date hereof,
simultaneously with the payment made to the Prior Lenders under Section 5.1(ix),
the participation of the Prior Lenders in the Other Existing LCs shall terminate
and the Prior Issuing Banks that have issued such Other Existing LCs shall be
deemed to have sold and transferred, and each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from such Prior Issuing
Banks, in each case without further action on the part of any Person, an
undivided interest and participation (ratably in proportion to the ratio that
such Lender’s Commitment bears to the Aggregate Commitment) in each such Other
Existing LCs. Each Lender severally agrees to fund any disbursements by the
Prior Issuing Banks that have issued such Other Existing LCs pursuant to the
Other Existing LCs by funding in accordance with Section 4.6.
     4.5 Duties of Issuing Bank. Any action taken or omitted to be taken by an
Issuing Bank under or in connection with any Facility Letter of Credit, if taken
or omitted in the absence of willful misconduct or gross negligence, shall not
put such Issuing Bank under any resulting liability to any Lender or, assuming
that such Issuing Bank has complied with the procedures specified in
Section 4.4, relieve any Lender of its obligations hereunder to such Issuing
Bank. In determining whether to pay under any Facility Letter of Credit, an
Issuing Bank shall have no obligation relative to Lenders other than to confirm
that any documents required to be delivered under such Facility Letter of Credit
appear to have been delivered in compliance and that they appear to comply on
their face with the requirements of such Facility Letter of Credit.
     4.6 Participation.
     (a) Proportionate Share of Lenders. Immediately upon issuance by an Issuing
Bank of any Facility Letter of Credit in accordance with Section 4.4, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation (ratably in proportion to the ratio that such
Lender’s Commitment bears to the Aggregate Commitment) in such Facility Letter
of Credit.
     (b) Payment by Issuing Bank. In the event that an Issuing Bank makes any
payment under any Facility Letter of Credit and Borrower shall not have repaid
such amount to such Issuing Bank on or before the date of such payment by such
Issuing Bank, such Issuing Bank shall promptly so notify Administrative Agent,
which shall promptly so notify each Lender. Upon receipt of such notice, each
Lender severally agrees that it shall promptly and unconditionally pay to
Administrative Agent for the account of such Issuing Bank the amount of such
Lender’s share (ratably in proportion to the ratio that such Lender’s Commitment
bears to the Aggregate Commitment) of such payment in same day funds, and
Administrative Agent shall promptly pay such amount, and any other amounts
received by Administrative Agent for such Issuing Bank’s account pursuant to
this Section 4.6(b), to such Issuing Bank. If Administrative Agent so notifies
such Lender prior to 11:00 a.m., New York time, on any Business Day, such Lender
shall

44



--------------------------------------------------------------------------------



 



make available to Administrative Agent for the account of such Issuing Bank such
Lender’s share of the amount of such payment on such Business Day in same day
funds. If and to the extent such Lender shall not have so made its share of the
amount of such payment available to Administrative Agent for the account of such
Issuing Bank, such Lender agrees to pay to Administrative Agent for the account
of such Issuing Bank forthwith on demand such amount, together with interest
thereon, for each day from the date such payment was first due until the date
such amount is paid to Administrative Agent for the account of such Issuing
Bank, at the Federal Funds Effective Rate. The failure of any Lender to make
available to Administrative Agent for the account of such Issuing Bank such
Lender’s share of any such payment shall not relieve any other Lender of its
obligation hereunder to make available to Administrative Agent for the account
of such Issuing Bank its share of any payment on the date such payment is to be
made.
     (c) Advances. The payments made by Lenders to an Issuing Bank in
reimbursement of amounts paid by it under a Facility Letter of Credit shall
constitute, and Borrower hereby expressly acknowledges and agrees that such
payments shall constitute, Advances hereunder to Borrower and such payments
shall for all purposes be treated as Advances to Borrower (notwithstanding that
the amounts thereof may not comply with the provisions of Section 2.6). Such
Advances shall be ABR Advances, subject to Borrower’s rights under Article II
hereof.
     (d) Copies of Documents. Upon the request of Administrative Agent or any
Lender, an Issuing Bank shall furnish to the requesting Administrative Agent or
Lender copies of any Facility Letter of Credit or Reimbursement Agreement to
which such Issuing Bank is party and such other documentation as may reasonably
be requested by Administrative Agent or a Lender.
     (e) Obligations of Lenders. The obligations of Lenders to make payments to
Administrative Agent for the account of an Issuing Bank with respect to a
Facility Letter of Credit shall be irrevocable, not subject to any qualification
or exception whatsoever and shall be made in accordance with, but not subject
to, the terms and conditions of this Agreement under all circumstances
notwithstanding:
     (i) any lack of validity or enforceability of this Agreement, any Facility
Letter of Credit (except where due to the gross negligence or willful misconduct
of the Issuing Bank), or any of the other Loan Documents;
     (ii) the existence of any claim, setoff, defense or other right which
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), such Issuing Bank, Administrative
Agent, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between
Borrower or any Subsidiary and

45



--------------------------------------------------------------------------------



 



the beneficiary named in any Facility Letter of Credit) other than the defense
of payment in accordance with this Agreement or a defense based on the gross
negligence or willful misconduct of the Issuing Bank;
     (iii) any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect so long as the payment by the Issuing Bank under such Facility
Letter of Credit against presentation of such draft, certificate or other
document shall not have constituted gross negligence or willful misconduct;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
     (v) any failure by Administrative Agent or the Issuing Bank to make any
reports required pursuant to Section 4.8; or
     (vi) the occurrence of any Event of Default or Unmatured Event of Default.
4.7 Compensation for Facility Letters of Credit.
      (a) Payment of Facility Letter of Credit Fee. Borrower agrees to pay to
Administrative Agent, in the case of each outstanding Facility Letter of Credit
(including without limitation the Existing Letters of Credit), the Facility
Letter of Credit Fee therefor, payable in quarterly installments in arrears, not
later than five (5) Business Days following Administrative Agent’s delivery to
Borrower of each quarterly statement of Facility Letter of Credit Fees provided
for in paragraph (c) below, commencing with the calendar quarter next following
the Issuance Date or, in the case of the Existing Letters of Credit, next
following the date hereof. The initial installment of the Facility Letter of
Credit Fees for the Existing Letters of Credit shall be a pro rata portion of
the annual Facility Letter of Credit Fee for the period commencing on the date
hereof and ending on the day preceding such payment date. The initial
installment of the Facility Letter of Credit Fee for any Facility Letter of
Credit hereafter issued shall be a pro rata portion of the annual Facility
Letter of Credit Fee for the period commencing on the Issuance Date and ending
on the day preceding such payment date. Facility Letter of Credit Fees shall be
calculated, on a pro rata basis for the period to which such payment applies,
for actual days that will elapse during such period, on the basis of a 360-day
year. Administrative Agent shall promptly remit such Facility Letter of Credit
Fees, when paid, as follows: (i) to each Issuing Bank as an issuance fee in an
amount equal to the product of (A) 0.125% per annum and (B) the face amount of
the Facility Letters of Credit issued by such Issuing Bank with respect to which
such Facility Letters of Credit Fees have been paid, and (ii) the balance of
such Facility Letter of Credit Fees to Lenders (including such

46



--------------------------------------------------------------------------------



 



Issuing Bank) (ratably in the proportion that each Lender’s Commitment bears to
the Aggregate Commitment).
     (b) Amounts Owed to Issuing Bank. An Issuing Bank shall have the right to
receive solely for its own account, and in addition to the issuance fee provided
for in Section 4.7(a)(i), such amounts as Borrower may agree, in writing, to pay
for such Issuing Bank’s out-of-pocket costs of issuing and servicing Facility
Letters of Credit.
     (c) Quarterly Statement. Administrative Agent shall, with reasonable
promptness following receipt from all Issuing Banks of the reports provided for
in Section 4.8 for the months of March, June, September and December,
respectively, deliver to Borrower a quarterly statement of the Facility Letter
of Credit Fees then due and payable.
     4.8 Issuing Bank Reporting Requirements. Each Issuing Bank shall, no later
than the third (3rd) Business Day following the last day of each month, provide
to Administrative Agent a schedule of the Facility Letters of Credit issued by
it, in form and substance reasonably satisfactory to Administrative Agent,
showing the Issuance Date, account party, original face amount, amount (if any)
paid thereunder, expiration date and the reference number of each Facility
Letter of Credit outstanding at any time during such month (and whether such
Facility Letter of Credit is a performance Letter of Credit or financial Letter
of Credit) and the aggregate amount (if any) payable by Borrower to such Issuing
Bank during the month pursuant to Section 3.2. Copies of such reports shall be
provided promptly to each Lender and Borrower by Administrative Agent.
     4.9 Indemnification; Nature of Issuing Bank’s Duties.
     (a) Indemnity. In addition to amounts payable as elsewhere provided in this
Article IV, Borrower hereby agrees to protect, indemnify, pay and hold harmless
Administrative Agent and each Lender and Issuing Bank from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) arising from the claims of third parties
against Administrative Agent or any Issuing Bank or Lender as a consequence,
direct or indirect, of (i) the issuance of any Facility Letter of Credit for
Borrower other than, in the case of an Issuing Bank, as a result of its willful
misconduct or gross negligence, or (ii) the failure of an Issuing Bank issuing a
Facility Letter of Credit for Borrower to honor a drawing under such Facility
Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority.
     (b) Assumption of Risk. As among Borrower, Lenders, Administrative Agent
and Issuing Banks, Borrower assumes all risks of the acts and omissions of, or
misuse of Facility Letters of Credit by, the respective beneficiaries of such
Facility Letters of Credit. In furtherance and not in limitation of the
foregoing, neither Administrative Agent nor any Lender or Issuing Bank shall be
responsible:

47



--------------------------------------------------------------------------------



 



     (i) for the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for and issuance of the Facility Letters of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged;
     (ii) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Facility Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason;
     (iii) for failure of the beneficiary of a Facility Letter of Credit to
comply fully with conditions required in order to draw upon such Facility Letter
of Credit;
     (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher;
     (v) for errors in interpretation of technical terms;
     (vi) for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Facility Letter of Credit or of
the proceeds thereof;
     (vii) for the misapplication by the beneficiary of a Facility Letter of
Credit of the proceeds of any drawing under such Facility Letter of Credit; and
     (viii) for any consequences arising from causes beyond the control of
Administrative Agent, the Issuing Banks and Lenders including, without
limitation, any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or governmental authority. None of the
above shall affect, impair, or prevent the vesting of any of the Issuing Banks’
rights or powers under this Section 4.9.
     (c) Good Faith. In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by an
Issuing Bank under or in connection with the Facility Letters of Credit or any
related certificates, if taken or omitted in good faith under commercially
reasonable standards, shall not put such Issuing Bank, Administrative Agent or
any Lender under any resulting liability to Borrower or relieve Borrower of any
of its obligations hereunder to any such Person.
     (d) Certain Acts of Issuing Bank. Notwithstanding anything to the contrary
contained in this Section 4.9, Borrower shall have no obligation to indemnify an
Issuing

48



--------------------------------------------------------------------------------



 



Bank under this Section 4.9 in respect of any liability incurred by such Issuing
Bank arising primarily out of the willful misconduct or gross negligence of such
Issuing Bank, as determined by a court of competent jurisdiction, or out of the
wrongful dishonor by such Issuing Bank of a proper demand for payment made under
the Facility Letters of Credit issued by such Issuing Bank, unless such dishonor
was made at the request of Borrower.
          4.10 Facility LC Collateral Account. Borrower agrees that it will,
upon the request of Administrative Agent and until the final expiration date of
any Facility Letter of Credit and thereafter as long as any amount is payable to
any Issuing Bank or Lender in respect of any Facility Letter of Credit, maintain
a special collateral account pursuant to arrangements satisfactory to
Administrative Agent (the “Facility LC Collateral Account”) at Administrative
Agent’s office at the address specified pursuant to Article XVI, in the name of
Borrower but under the sole dominion and control of Administrative Agent, for
the ratable benefit of Lenders and in which Borrower shall have no interest
other than as set forth in Section 11.1. Borrower hereby pledges, assigns and
grants to Administrative Agent, on behalf of and for the ratable benefit of
Lenders, a security interest in all of Borrower’s right, title and interest in
and to all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Facility LC Obligations and any other amounts in respect of any Facility
Letter of Credit or Reimbursement Agreement as shall from time to time have
become due and payable by Borrower to any Lender or Issuing Bank under the Loan
Documents. Administrative Agent will invest any funds on deposit from time to
time in the Facility LC Collateral Account in certificates of deposit of the
Lender acting as Administrative Agent and having a maturity not exceeding
30 days. Nothing in this Section 4.10 shall (i) obligate Borrower to deposit any
funds in the Facility LC Collateral Account other than as required in
Section 11.1 or (ii) obligate Administrative Agent to require Borrower to make
deposits in the Facility LC Collateral Account or limit the right of
Administrative Agent to release any funds held in the Facility LC Collateral
Account, in each case other than as required by Section 11.1.
          4.11 Obligations of Issuing Bank and Other Lenders. Except to the
extent that a Lender shall have agreed to be designated as an Issuing Bank, no
Lender shall have any obligation to accept or approve any request for, or to
issue, amend or extend, any Letter of Credit, and the obligations of each
Issuing Bank to issue, amend or extend any Facility Letter of Credit are
expressly limited by and subject to the provisions of this Article IV.
ARTICLE V
CONDITIONS PRECEDENT
          5.1 Initial Advance. Lenders shall not be required to make the initial
Advance hereunder, and the Issuing Banks shall not be required to issue the
initial Facility Letter of Credit hereunder, unless Borrower has paid to
Administrative Agent (a) the fees for the account of Lenders set forth in
Arranger’s letter to Lenders dated February 3, 2006 and (b) the fees for the
account of Administrative Agent and Arranger set forth in the letter agreement
dated February 3,

49



--------------------------------------------------------------------------------



 



2006 (and accepted by Borrower on February 3, 2006) herewith among
Administrative Agent, Arranger and Borrower, and Borrower has furnished to
Administrative Agent:
          (i) Subject to the provisions of the last paragraph of this Section
5.1, copies of the articles or certificate of incorporation of Borrower,
together with all amendments, and a certificate of good standing, all certified
by the appropriate governmental officer in the jurisdiction of incorporation.
          (ii) Subject to the provisions of the last paragraph of this Section
5.1, copies of the articles or certificate of incorporation of each Guarantor
that is a corporation, together with all amendments, certified by an authorized
officer of such Guarantor and a certificate of good standing from the
appropriate governmental officer in the jurisdiction of incorporation.
          (iii) Subject to the provisions of the last paragraph of this Section
5.1, copies, certified by the Secretary or Assistant Secretary of Borrower and
each Guarantor that is a corporation, of each such corporation’s by-laws and of
its Board of Directors’ resolutions (and resolutions of other bodies, if any are
deemed necessary by counsel for any Lender), or, in the case of each Guarantor
that is not a corporation, other appropriate consents and approvals, authorizing
the execution of the Loan Documents.
          (iv) Subject to the provisions of the last paragraph of this Section
5.1, for each Guarantor that is a limited liability company or limited
partnership (A) a copy of the certificate or articles of formation or
certificate of limited partnership (as applicable), certified by the appropriate
officer of such Guarantor’s manager, managing member or general partner, (B) a
certificate of good standing from the appropriate governmental officer in the
jurisdiction of formation and (C) a copy, certified by the appropriate officer
of such Guarantor or of such Guarantor’s manager, managing member or general
partner, of such Guarantor’s operating agreement or limited partnership, as
applicable.
          (v) Subject to the provisions of the last paragraph of this Section
5.1, incumbency certificates, executed by the Secretary or Assistant Secretary
of Borrower and each Guarantor (or, in the case of a Guarantor that is not a
corporation, the appropriate officer of such Guarantor or of its manager,
managing member or general partner), which shall identify by name and title and
bear the signature of the officers of the such corporation (or other applicable
entity) authorized to sign the applicable Loan Documents and (if applicable) to
make borrowings hereunder and to request, apply for and execute Reimbursement
Agreements with respect to Facility Letters of Credit hereunder, upon which
certificates Administrative Agent, Lenders and the Issuing Banks

50



--------------------------------------------------------------------------------



 



shall be entitled to rely until informed of any change in writing by Borrower or
the applicable Guarantor.
          (vi) A written opinion of General Counsel of Borrower, addressed to
Administrative Agent and Lenders in substantially the form of Exhibit E hereto.
          (vii) Notes payable to the order of each of Lenders.
          (viii) The Guaranty duly executed by the Guarantors.
          (ix) Such written money transfer instructions, in form acceptable to
Administrative Agent, addressed to Administrative Agent and signed by an
Authorized Officer, as Administrative Agent may have reasonably requested.
          (x) Evidence satisfactory to Administrative Agent of payment in full
(which payment may be made from the proceeds of the initial Advance hereunder)
of all principal sums outstanding under the Prior Credit Agreement, all accrued
and unpaid interest and fees, and amounts (if any) payable under Section 3.4 of
the Prior Credit Agreement.
          (xi) Any other information required by Section 326 of the USA PATRIOT
ACT or necessary for Administrative Agent or any Lender to verify the identity
of Borrower and Guarantors as is or may be required by Section 326 of the USA
PATRIOT ACT.
          (xii) Such other documents as any Lender or Issuing Bank or their
respective counsel may have reasonably requested.
In the case of the documents (other than good standing certificates and
resolutions) provided for in subsections (i), (ii), (iii), (iv) and (v),
Borrower may furnish, in lieu of the documentation specified in such
subsections, a certificate or certificates of a secretary or assistant secretary
or other applicable officer to the effect that the documents furnished pursuant
to the Prior Credit Agreement remain in full force and effect and have not been
amended or (if they have been amended) including copies of such amendments.
          5.2 Each Advance. Lenders shall not be required to make any Advance
(other than (a) the conversion of an Advance of one Type to an Advance of
another Type that does not increase the aggregate amount of outstanding Advances
and (b) Advances pursuant to Section 2.19(d)), unless on the applicable
Borrowing Date, and an Issuing Bank shall not be required to issue, amend or
extend a Facility Letter of Credit unless on the applicable Issuance Date:
     (i) There exists no Event of Default or Unmatured Event of Default.
          (ii) The representations and warranties contained in Article VI are
true and correct in all material respects as of such Borrowing Date or

51



--------------------------------------------------------------------------------



 



Issuance Date except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects on and as of such
earlier date and except for changes permitted by this Agreement. Solely for
purposes of this Section 5.2, the representations and warranties in Sections 6.5
and 6.7 relate solely to the date of this Agreement.
     (iii) After the making of such Advance or issuance of such Facility Letter
of Credit, (A) the principal amount of all Advances plus the aggregate amount of
the Facility LC Obligations outstanding shall not exceed the Aggregate
Commitment, and (B) at any time at which Borrower does not have an Investment
Grade Rating, the aggregate principal amount of all Consolidated Senior Debt
Borrowings shall not exceed the Borrowing Base (determined as of the most recent
Inventory Valuation Date).
     (iv) Borrower shall have delivered to Administrative Agent, within the time
period specified in Section 2.8, a duly completed Borrowing Notice in
substantially the form of Exhibit D hereto.
     (v) All legal matters incident to (A) the making of such Advance shall be
reasonably satisfactory to Administrative Agent and its counsel and (B) the
issuance of such Facility Letter of Credit shall be reasonably satisfactory to
Administrative Agent, such Issuing Bank and their respective counsel.
          Each Borrowing Notice with respect to each such Advance and each
request for a Facility Letter of Credit shall constitute a representation and
warranty by Borrower that the conditions contained in Sections 5.2(i) and
(ii) have been satisfied.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          Borrower represents and warrants to Lenders and Administrative Agent
that:
                 6.1 Existence and Standing. Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted (except to the
extent that a failure to maintain such existence, good standing or authority
would not reasonably be expected to have and does not have a Material Adverse
Effect). Each Guarantor is a corporation, limited liability company or limited
partnership (as applicable) duly incorporated or formed, validly existing and in
good standing under the laws of its jurisdiction of incorporation or formation
and has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted (except to the extent that a failure

52



--------------------------------------------------------------------------------



 



to maintain such existence, good standing or authority would not reasonably be
expected to have and does not have a Material Adverse Effect).
          6.2 Authorization and Validity. Borrower has the corporate power and
authority to execute and deliver the Loan Documents and to perform its
obligations hereunder and thereunder. The execution and delivery by Borrower of
the Loan Documents and the performance of its obligations thereunder have been
duly authorized and the Loan Documents constitute legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, subject to bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity.
Each Guarantor has the corporate, limited liability company or limited
partnership (as applicable) power and authority to execute and deliver the
Guaranty delivered by it and to perform its obligations thereunder. The
execution and delivery by each Guarantor of such Guaranty and the performance of
its obligations thereunder have been duly authorized, and each Guaranty
constitutes the legal, valid and binding obligations of such Guarantor
enforceable against such Guarantor in accordance with its terms, subject to
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and general principles of equity.
          6.3 No Conflict; Government Consent. Neither the execution and
delivery by Borrower or Guarantors of the Loan Documents, nor the consummation
of the transactions herein contemplated, nor compliance with the provisions
hereof or thereof will violate in any material respect any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on
Borrower or any Guarantor or Borrower’s or a Guarantor’s certificate of
incorporation, bylaws, certificate or articles of formation, operating
agreement, certificate of limited partnership, or limited partnership agreement
or the provisions of any indenture (including without limitation the Indenture),
instrument or agreement to which Borrower or any Guarantor is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in the creation or imposition of any
Lien in, of or on the Property of Borrower or any Guarantor pursuant to the
terms of any such indenture, instrument or agreement. Except as set forth on
Schedule 6.3 hereto, no order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents.
          6.4 Financial Statements. The December 31, 2005 consolidated and
consolidating financial statements of Borrower (and its Subsidiaries) delivered
to Lenders were prepared pursuant to the rules and regulations of the Securities
and Exchange Commission. Such statements fairly present, in all material
respects, the financial condition and operations of Borrower and its
Subsidiaries on a consolidated or consolidating basis (as applicable) at such
date and the results of their operations for the period then ended on a
consolidated or consolidating basis (as applicable). The September 30, 2005
consolidated and consolidating financial statements of Borrower (and its
Subsidiaries) delivered to Lenders were prepared pursuant to the rules and
regulations of the Securities and Exchange Commission. Such statements fairly
present, in all material respects, the financial condition and operations of
Borrower and its Subsidiaries on a consolidated or consolidating basis (as
applicable) at such

53



--------------------------------------------------------------------------------



 



date and the results of their operations for the period then ended on a
consolidated or consolidating basis (as applicable), subject to final audit
adjustments.
          6.5 Material Adverse Change. Since the date of the financial
statements of Borrower described in Section 6.4, there has been no change in the
business, Property, condition (financial or otherwise) or results of operations
of Borrower and Guarantors (taken as a whole) that has had or would reasonably
be expected to have a Material Adverse Effect. The foregoing representation and
warranty is made solely as of the date of this Agreement.
          6.6 Taxes. Borrower and each Guarantor have filed all United States
federal income tax returns and all other material tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by Borrower or a Guarantor, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided. No tax Liens (except Permitted Liens) have been filed and no claims
are being asserted with respect to any such taxes that have had or would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of Borrower and each Guarantor in respect of any taxes
or other governmental charges are adequate in accordance with Agreement
Accounting Principles.
          6.7 Litigation and Contingent Obligations. Except as set forth in
Borrower’s form 10-K report for the period ending December 31, 2005 or
Borrower’s form 10-Q report for the period ending September 30, 2005 or (with
respect to any litigation, arbitration, governmental investigation, proceeding
or inquiry commenced after the date hereof) in any SEC Filing, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any Authorized Officer, threatened against or
affecting Borrower or any Guarantor that has had or would reasonably be expected
to have a Material Adverse Effect. Other than any liability incident to such
litigation, arbitration or proceedings, neither Borrower nor any Guarantor have
any material contingent obligations not provided for or disclosed in the
financial statements (whether quarterly or annual) of Borrower and Guarantors
that have been most recently delivered by Borrower and Guarantors to
Administrative Agent that has had or would reasonably be expected to have a
Material Adverse Effect.
          6.8 Subsidiaries. Schedule 6.8 hereto contains an accurate list of all
of the Subsidiaries of Borrower, setting forth their respective jurisdictions of
incorporation or formation and the percentage of their respective capital stock,
membership or partnership interests owned by Borrower or its Subsidiaries. All
of the issued and outstanding shares of capital stock of those Subsidiaries that
are corporations have been duly authorized and validly issued and are fully paid
and non-assessable. All of the Non-Guarantor Subsidiaries are listed on Schedule
1 hereto.
          6.9 ERISA. The Unfunded Liabilities of all Single Employer Plans do
not in the aggregate exceed $5,000,000. The withdrawal liabilities to
Multiemployer Plans of the Guarantor, Borrower and any other member of the
Controlled Group do not, and are not reasonably expected to, exceed $5,000,000
in the aggregate. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither Borrower, nor any Guarantor nor any other
member of the Controlled Group has withdrawn from any Multiemployer Plan or
initiated steps to do so, and no steps have been taken to terminate any Plan.

54



--------------------------------------------------------------------------------



 



          6.10 Accuracy of Information. All factual information heretofore or
contemporaneously furnished in writing by or on behalf of Borrower or any
Guarantor to Administrative Agent or any Issuing Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all other such factual information hereafter furnished in writing by or on
behalf of Borrower or any Guarantor to Administrative Agent or any Issuing Bank
will be, true and accurate (taken as a whole), in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole) not misleading at such time.
          6.11 Regulation U. Neither Borrower, nor any Guarantor nor any
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock (as defined in Regulation U).
          6.12 Material Agreements. Neither Borrower nor any Guarantor is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
or (ii) any agreement or instrument evidencing or governing Indebtedness, which
default has had or would reasonably be expected to have a Material Adverse
Effect.
          6.13 Labor Disputes and Acts of God. Neither the business nor the
Property of Borrower or of any Guarantor is affected by any fire, explosion,
accident, strike, lockout, or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance), which has had or would reasonably be
expected to have a Material Adverse Effect.
          6.14 Ownership. Borrower and each Guarantor have title to, or valid
leasehold interests in, all of their respective properties and assets, real and
personal, including the properties and assets and leasehold interests reflected
in the financial statements referred to in Section 6.4 (except to the extent
that (i) such properties or assets have been disposed of in the ordinary course
of business or (ii) the failure to have such title has not had and would not
reasonably be expected to have a Material Adverse Effect).
          6.15 Operation of Business. Borrower and each Guarantor possess all
licenses, permits, franchises, patents, copyrights, trademarks, and trade names,
or rights thereto, to conduct their respective businesses substantially as now
conducted, and as presently proposed to be conducted, with such exceptions as
have not had and would not reasonably be expected to have a Material Adverse
Effect.
          6.16 Laws; Environment. Except as set forth in Borrower’s form 10-K
report for the period ending December 31, 2005 or Borrower’s form 10-Q report
for the period ending September 30, 2005 or (with respect to matters arising
after the date hereof) in any SEC Filing, (a) Borrower and each Guarantor have
duly complied, and their businesses, operations and Property are in compliance,
in all material respects, with the provisions of all federal, state, and local
statutes, laws, codes, and ordinances and all rules and regulations promulgated
thereunder (including without limitation those relating to the environment,
health and safety); (b) Borrower and each Guarantor have been issued all
required federal, state, and local permits, licenses,

55



--------------------------------------------------------------------------------



 



certificates, and approvals relating to (1) air emissions; (2) discharges to
surface water or groundwater; (3) solid or liquid waste disposal; (4) the use,
generation, storage, transportation, or disposal of toxic or hazardous
substances or hazardous wastes (intended hereby and hereafter to include any and
all such materials listed in any federal, state, or local law, code, or
ordinance and all rules and regulations promulgated thereunder as hazardous); or
(5) other environmental, health or safety matters; (c) except in accordance with
a valid governmental permit, license, certificate or approval, to the best
knowledge of Borrower, there has been no material emission, spill, release, or
discharge into or upon (1) the air; (2) soils, or any improvements located
thereon; (3) surface water or groundwater; or (4) the sewer, septic system or
waste treatment, storage or disposal system servicing any Property of Borrower
or a Guarantor, of any toxic or hazardous substances or hazardous wastes at or
from such Property; (d) neither Borrower nor any Guarantor has received notice
of any written complaint, order, directive, claim, citation, or notice from any
governmental authority or any person or entity with respect to violations of law
or damage by reason of Borrower’s or any Guarantor’s (1) air emissions;
(2) spills, releases, or discharges to soils or improvements located thereon,
surface water, groundwater or the sewer, septic system or waste treatment,
storage or disposal systems servicing any Property; (3) solid or liquid waste
disposal; (4) use, generation, storage, transportation, or disposal of toxic or
hazardous substances or hazardous waste; or (5) other environmental, health or
safety matters affecting Borrower or any Guarantor or its business, operation or
Property; and (e) neither Borrower nor any Guarantor has any material
Indebtedness, obligation, or liability, absolute or contingent, matured or not
matured, with respect to the storage, treatment, cleanup, or disposal of any
solid wastes, hazardous wastes, or other toxic or hazardous substances
(including without limitation any such indebtedness, obligation, or liability
with respect to any current regulation, law or statute regarding such storage,
treatment, cleanup, or disposal). A matter will not constitute a breach of this
Section 6.16 unless it is reasonably likely to result in a Material Adverse
Effect.
          6.17 Investment Company Act. Neither Borrower nor any Guarantor is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
          6.18 Intentionally Omitted.
          6.19 Subordinated Indebtedness. There is no Subordinated Indebtedness
outstanding as of the date of this Agreement.
          6.20 Indenture Provisions. Each Guarantor is a Restricted Subsidiary,
as that term is defined in the Indenture. Each Guarantor is a Wholly-Owned
Subsidiary of Borrower.
ARTICLE VII
AFFIRMATIVE COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

56



--------------------------------------------------------------------------------



 



          7.1 Financial Reporting. Borrower will maintain, and each Guarantor
will maintain, a system of accounting established and administered in accordance
with GAAP, and furnish to Lenders:
     (i) Within 100 days after the close of each fiscal year, (A) an unqualified
(or qualified as reasonably acceptable to Administrative Agent) audited
consolidated financial statements of Borrower certified by one of the “Big Four”
accounting firms or other nationally recognized independent certified public
accountants, reasonably acceptable to Lenders, prepared in accordance with GAAP
on a consolidated basis, including balance sheets as of the end of such fiscal
year and statements of income and retained earnings and a statement of cash
flows, in each case setting forth in comparative form the figures for the
preceding fiscal year, and (B) unaudited financial statements, prepared in
accordance with GAAP (excluding footnotes) on a consolidating basis for Borrower
(and its Subsidiaries), including balance sheets as of the end of such fiscal
year and statements of income and retained earnings and a statement of cash
flows, in each case setting forth in comparative form the figures for the
preceding fiscal year.
     (ii) Within sixty (60) days after the close of the first three (3)
quarterly periods of each fiscal year, for Borrower, on a consolidated basis and
on a consolidating basis, unaudited financial statements, including balance
sheets as of the end of such period, statements of income and retained earnings,
and a statement of cash flows for the portion of the fiscal year ending with
such fiscal period, all certified by an Authorized Officer. All such balance
sheets shall set forth in comparative form figures for the preceding year end.
All such income statements shall reflect current period and year-to-date
figures.
     (iii) Annually, together with the financial statements described in clause
(i) above, a copy of the business plan of Borrower and each Guarantor (on a
consolidated basis) for the upcoming two (2) fiscal years, including, as to
Borrower, a consolidated balance sheet, statement of income and projection of
cash flows.
     (iv) Within sixty (60) days of the end of each of the first three quarterly
periods of each fiscal year, a quarterly variance analysis comparing actual
quarterly results versus projected quarterly results for the fiscal quarter most
recently ended, including an analysis of revenues, Housing Unit Closings and
operating profits (by operating division) for such period, and such other items
as are reasonably requested by Administrative Agent, together with a written
explanation of material variances.
     (v) Within 100 days after the end of each fiscal year, a variance analysis
comparing actual annual results versus the business plan for the

57



--------------------------------------------------------------------------------



 



fiscal year most recently ended, including an analysis of revenues, Housing Unit
Closings and operating profits (by operating division) for such period, and such
other items as are reasonably requested by Administrative Agent, together with a
written explanation of material variances.
     (vi) By the twenty-fifth day of each fiscal quarter of each fiscal year
(and without regard to whether Borrower has an Investment Grade Rating), a
Borrowing Base Certificate of an Authorized Officer of Borrower, with respect to
the Inventory Valuation Date occurring on the last day of the immediately
preceding calendar fiscal quarter.
     (vii) Within sixty (60) days after the end of each quarterly period of each
fiscal year, a report identifying as to Borrower and its Subsidiaries the
inventory of real estate operations, including land and Housing Units as of such
date, designated in the same categories as are identified in Borrower’s
corporate status report currently delivered to Administrative Agent; such
summary shall include a delineation of sold or unsold items in each category.
     (viii) Within sixty (60) days after the end of each of the first three
quarterly periods, and within one hundred (100) days after the end, of each
fiscal year, a certificate of an Authorized Officer of Borrower as to Borrower’s
compliance with the Financial Covenant Tests and (without regard to whether
compliance is required under Sections 9.4 and 9.5) the Land-Owned Test and the
Spec Unit Inventory Test in the form of Exhibit F hereto.
     (ix) Within 270 days after the close of each fiscal year, a statement of
the Unfunded Liabilities of each Single Employer Plan, certified as correct by
an actuary enrolled under ERISA (which requirement may be satisfied by the
delivery of the most recent actuarial valuation of each such Single Employer
Plan).
     (x) As soon as possible and in any event within ten (10) days after
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by an Authorized Officer of Borrower, describing said
Reportable Event and the action which Borrower proposes to take with respect
thereto.
     (xi) As soon as possible, and in any event within thirty (30) days after
Borrower knows or has reason to know that any circumstances exist that
constitute grounds entitling the PBGC to institute proceedings to terminate a
Plan subject to ERISA with respect to Borrower or any member of the Controlled
Group and promptly but in any event within two (2) Business Days of receipt by
Borrower, any Guarantor or any member of the Controlled Group of notice that the
PBGC intends to terminate a Plan or appoint a trustee to administer the same,
and promptly but in any event

58



--------------------------------------------------------------------------------



 



within five (5) Business Days of the receipt of notice concerning the imposition
of withdrawal liability in excess of $500,000 with respect to Borrower, any
Guarantor or any member of the Controlled Group, a certificate of an Authorized
Officer setting forth all relevant details of such event and the action which
Borrower proposes to take with respect thereto.
     (xii) Promptly after the sending or filing thereof, copies of all proxy
statements, financial statements, SEC Filings (exclusive of exhibits and form
8-K filings unless otherwise requested by Administrative Agent), and reports
which Borrower sends to its stockholders, and copies of all regular (except form
S-8), periodic, and special reports, and all effective registration statements
(exclusive of exhibits unless otherwise requested by Administrative Agent) which
Borrower is required to file with the Securities and Exchange Commission or any
governmental authority which may be substituted therefor, or with any national
securities exchange.
     (xiii) Promptly after the commencement thereof, notice of all actions,
suits and proceedings before any court or governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign, affecting
Borrower or a Guarantor (a) which, if determined adversely to Borrower or
Guarantor, could reasonably be expected to have a Material Adverse Effect or
(b) in which liability in excess of $2,500,000 (in the aggregate with respect to
any action, suit or proceeding) is claimed and alleged against Borrower or such
Guarantor.
     (xiv) As soon as possible and in any event within ten (10) days after
receipt by Borrower or any Guarantor, a copy of (a) any written notice or claim
to the effect that Borrower or any Guarantor is or may be liable to any Person
as a result of the release of any toxic or hazardous waste or substance into the
environment, and (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by Borrower or any
Guarantor which, in the case of either (a) or (b), could reasonably be expected
to have a Material Adverse Effect or could result in liability to Borrower or
any Guarantor in excess of $2,500,000 (in the aggregate with respect to any
notice or claim).
     (xv) Promptly after the occurrence of any change in the business, Property,
condition (financial or otherwise) or results of operations of Borrower and
Guarantors (taken as a whole) that has had or would reasonably be expected to
have a Material Adverse Effect, notice thereof.
     (xvi) Such other information (including non-financial information) as
Administrative Agent may from time to time reasonably request.

59



--------------------------------------------------------------------------------



 



          7.2 Use of Proceeds. Subject to the limitations contained in this
Agreement, Borrower will use the proceeds of Advances for its or any one or more
Guarantor’s own acquisition, development and/or holding of real property and the
construction of improvements in connection with the home building or other
Related Businesses of Borrower or such Guarantor (including payment of
reimbursement obligations with respect to Facility Letters of Credit), general
corporate purposes, and to repay outstanding Advances (and, in the case of the
initial Advance, to repay amounts outstanding under the Prior Credit Agreement).
The Borrower will not, nor will it permit any Subsidiary to, use any of the
proceeds of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U).
          7.3 Notice of Event of Default. Borrower will give prompt notice in
writing to Administrative Agent of the occurrence of (i) any Event of Default or
Unmatured Event of Default and (ii) any other development, financial or
otherwise, that has had or would be reasonably expected to have a Material
Adverse Effect.
          7.4 Conduct of Business. Except as otherwise permitted under this
Agreement, Borrower and each Guarantor will carry on and conduct business in the
same general manner and in substantially the same fields of enterprise as
presently conducted and to do all things necessary to remain duly incorporated,
validly existing and in good standing as a domestic corporation, limited
liability company or limited partnership (as applicable) in their respective
jurisdictions of incorporation or formation and maintain all requisite authority
to conduct business in each jurisdiction in which business is conducted;
provided, however, that nothing contained herein shall prohibit the dissolution
of any Guarantor as long as Borrower or another Guarantor succeeds to the
assets, liabilities and business of the dissolved Guarantor. Without limitation
of the foregoing, Borrower shall at all times engage principally in the Related
Businesses.
          7.5 Taxes. Borrower and each Guarantor will pay prior to delinquency
all taxes, assessments and governmental charges and levies upon them or their
income, profits or Property, except (i) those that solely encumber property
abandoned or in the process of being abandoned and with respect to which there
is no recourse to Borrower or any Subsidiary; (ii) those that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been established in accordance with GAAP, and (iii) to
the extent that the failure to do so would not reasonably be expected to have
and does not have a Material Adverse Effect.
          7.6 Insurance. Borrower and each Guarantor will maintain with
financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and Borrower will furnish to Administrative Agent upon
request full information as to the insurance carried.
          7.7 Compliance with Laws. Borrower and each Guarantor will comply with
all laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except to the extent that the failure to do
so would not reasonably be expected to have and does not have a Material Adverse
Effect.
          7.8 Maintenance of Properties. Borrower and each Guarantor will do all
things necessary to maintain, preserve, protect and keep its Property in good
repair, working order and

60



--------------------------------------------------------------------------------



 



condition, except to the extent that the failure to do so would not reasonably
be expected to have and does not have a Material Adverse Effect.
          7.9 Inspection. Borrower and each Guarantor will permit Administrative
Agent and Lenders, by their respective representatives and agents, to inspect
any of the Property, corporate (or partnership) books and financial records of
Borrower and such Guarantor to examine and make copies of the books of accounts
and other financial records of Borrower and such Guarantor, and to discuss the
affairs, finances and accounts of Borrower and such Guarantor with, and to be
advised as to the same by, their respective officers at such reasonable times
and intervals as Administrative Agent may designate.
          7.10 Environment. Borrower and each Guarantor will (i) comply, in all
material respects, with the provisions of all federal, state, and local
environmental, health, and safety laws, codes and ordinances, and all rules and
regulations issued thereunder; (ii) promptly contain and remove or otherwise
remediate any hazardous discharge from or affecting the Property of Borrower or
any Guarantor, to the extent required by and in compliance with all applicable
laws; (iii) promptly pay any fine or penalty assessed in connection therewith or
contest the same in good faith; (iv) permit Administrative Agent to inspect such
Property, to conduct tests thereon, and to inspect all books, correspondence,
and records pertaining thereto at reasonable hours and places; and (v) at the
request of the Required Lenders, and at Borrower’s expense, provide a report of
a qualified environmental engineer, satisfactory in scope, form, and content to
the Required Lenders, and such other and further assurances reasonably
satisfactory to the Required Lenders that any new condition or occurrence
hereafter identified in any SEC Filing has been corrected; provided that a
failure to comply with the provisions of clauses (i) through (v) of this
Section 7.10 shall not constitute an Event of Default or an Unmatured Event of
Default unless such noncompliance has resulted in or is reasonably likely to
result in a Material Adverse Effect.
          7.11 New Guarantors. If, as of the end of any calendar quarter, any
Subsidiary of Borrower (whether now existing or hereafter created or acquired
but excluding Lion Warranty Corporation, Lion Insurance Company, HomeAmerican
Mortgage Corporation, American Home Title & Escrow Company and American Home
Insurance Agency, Inc. and any other Subsidiary that is not in the homebuilding
business and is in a regulated business (such as insurance) ) that is not a
Guarantor shall be a Significant Subsidiary, then, unless the Required Lenders
shall otherwise consent in writing, Borrower shall, within forty-five (45) days
of the end of such quarter, (i) cause such Significant Subsidiary to execute and
deliver to Administrative Agent a Supplemental Guaranty in the form attached to
and provided for in the Guaranty, pursuant to which such Guarantor shall become
a party thereunder and (ii) deliver or cause to be delivered, by and with
respect to such Significant Subsidiary, certificates, opinions and other
documents substantially similar to those referred to in Sections 5.1(i), (ii),
(iii), (iv), (v) and (vi) and such other documents as any Lender or Issuing Bank
or their respective counsel may reasonably request; all of the foregoing shall
be in form and substance satisfactory to Administrative Agent.
          7.12 Change in Schedules. Promptly following the occurrence of but in
any event not later than forty-five (45) days following any quarter in which
there shall occur any event or circumstance as a result of which either of
Schedules 1 or 6.8 ceases to be accurate in all material respects, Borrower
shall furnish to Administrative Agent the applicable revised

61



--------------------------------------------------------------------------------



 



Schedule and shall certify that such revised Schedule is true, correct and
complete in all material respects, and such revised Schedule shall be
substituted for the applicable Schedule hereunder.
ARTICLE VIII
NEGATIVE COVENANTS
     During the term of the Agreement, unless the Required Lenders shall
otherwise consent in writing:
          8.1 Dividends; Repurchase of Stock. Borrower will not, directly or
indirectly, declare, make or pay, or incur any liability to make or pay, or
cause or permit to be declared, made or paid, any Dividend, or purchase, or
incur any obligation to purchase, any capital stock of Borrower either
(a) during the Term-Out Period or (b) if, prior to or after giving effect to the
declaration and payment of any Dividend or purchase of such stock, there shall
exist any Event of Default under this Agreement or any violation of any
Financial Covenant Test (without regard to whether the Term Out Period has
commenced).
          8.2 Indebtedness. Neither Borrower nor any Guarantor will create,
incur or suffer to exist any Indebtedness, except, without duplication and
without duplication as to Borrower and Guarantors:
     (i) The Loans.
     (ii) Indebtedness existing on the date hereof (and not otherwise permitted
under this Section 8.2) and described in Schedule 8.2 hereto and Refinancing
Indebtedness with respect thereto.
     (iii) Indebtedness of Borrower’s mortgage lending and financial asset
management Subsidiaries.
     (iv) Rate Hedging Obligations.
     (v) Intercompany Indebtedness between Borrower, any Guarantor and/or any
Subsidiary (subject to the limitations contained in Section 8.5(vii)).
     (vi) Trade accounts payable and accrued expenses arising or occurring in
the ordinary course of business.
     (vii) Indebtedness constituting Capitalized Lease Obligations.
     (viii) Indebtedness with respect to Letters of Credit (including Facility
Letters of Credit).
     (ix) Indebtedness secured by purchase-money Liens permitted under
Section 8.6(iii).

62



--------------------------------------------------------------------------------



 



     (x) Subordinated Indebtedness.
     (xi) Non-Recourse Indebtedness incurred in the ordinary course of business.
     (xii) Performance bonds, completion bonds, guarantees of performance, and
guarantees of Indebtedness of a special district entered into in the ordinary
course of business.
     (xiii) Indebtedness of a Person existing as of the time of the Acquisition
of such Person by Borrower or any Guarantor, provided that, after giving effect
to such Acquisition, Borrower is in compliance with the terms of this Agreement
(including without limitation the Financial Covenant Tests).
     (xiv) Indebtedness evidenced by the Senior Notes and Refinancing
Indebtedness with respect thereto.
     (xv) Public Indebtedness, so long as such Indebtedness is either
Subordinated Indebtedness or pari passu with the Obligations (or Guarantors’
obligations under the Guaranties, if applicable).
     (xvi) Indebtedness of Borrower or a Guarantor secured by a Lien on real
property owned by Borrower or such Guarantor, where (A) the real property is not
related to Housing Units or Land Under Development, and (B) the aggregate
outstanding amount of such Indebtedness, plus all amounts committed but
undisbursed in connection with such Indebtedness, does not exceed seventy-five
percent (75%) of the fair market value of the real property encumbered by such
Lien.
     (xvii) Indebtedness, except Public Indebtedness, not otherwise permitted by
this Section 8.2 in an aggregate amount outstanding at any time not to exceed
$60,000,000.
     (xviii) From and after, but not prior to, the first to occur of (A) the
Term Out Date and (B) the day that is two years prior to the Facility Maturity
Date (as the same may be extended pursuant to this Agreement), Indebtedness
secured by a Lien permitted under Section 8.6(xxi).
     (xix) Indebtedness of Borrower which arises pursuant to a guarantee of
payment or collection executed by Borrower, guaranteeing the Indebtedness of one
or more Guarantors which is permitted under clauses (i) through (xviii) of this
Section 8.2.
          8.3 Merger. Neither Borrower nor any Guarantor will merge or
consolidate with or into any other Person, unless:

63



--------------------------------------------------------------------------------



 



     (i) (A) any Guarantor is merging with any other Guarantor; (B) any
Guarantor is merging with Borrower, and Borrower is the continuing corporation;
(C) a Guarantor is merging with a Person that is not a Subsidiary of Borrower
and such transaction is in compliance with the provisions of Section 8.4(b); or
(D) a Non-Guarantor Subsidiary is merging with Borrower or any Guarantor, and
Borrower or a Guarantor, as applicable, is the continuing corporation; and
     (ii) no Event of Default shall exist or shall occur after giving effect to
such transaction; and
     (iii) after giving effect to such transaction, Borrower shall be in
compliance with the Financial Covenant Tests; and
     (iv) (a) the other Person to the transaction is in a Related Business or
(b) if not in a Related Business, such transaction is in compliance with the
provisions of Section 8.5(vii), and Borrower or a Guarantor, if involved in the
merger, is the continuing corporation; and
     (v) the transaction is not otherwise prohibited under this Agreement.
          8.4 Sale of Assets.
     (a) Neither Borrower nor any Guarantor will lease, sell or otherwise
dispose of its Property, in a single transaction or a series of transactions, to
any other Person (other than Borrower or another Guarantor) except for (i) sales
or leases in the ordinary course of business, (ii) leases, sales or other
dispositions of its Property that, together with all other Property of Borrower
and Guarantors previously leased, sold or disposed of (other than in the
ordinary course of business) as permitted by this Section during the month in
which any such lease, sale or other disposition occurs, do not constitute a
Material Portion of the Property of Borrower and Guarantors (taken as a whole)
and (iii) transfers of assets by a Guarantor to another Guarantor (including any
Subsidiary that becomes a Guarantor by executing and delivering a Guaranty to
Administrative Agent at the time at which such assets are transferred to such
Subsidiary).
     (b) Borrower shall not sell or transfer or cause to be sold or transferred
(other than to Borrower or another Guarantor), in a single transaction or a
series of transactions (i) all or substantially all of the assets of any
Guarantor or (ii) such securities or other ownership interests in a Guarantor as
would result in such Guarantor ceasing to be a Subsidiary of Borrower (whether
by merger, consolidation, sale, assignment or otherwise) unless (A) any such
transaction is (and, if it were the sale of all of the assets of such Guarantor,
such transaction would be) in compliance with the provisions of Section 8.4(a)
and (B) following such transaction and the release of such Guarantor provided
for below, Borrower would be in compliance with its obligations under this
Agreement. Upon not less

64



--------------------------------------------------------------------------------



 



than 30 days’ prior written request from Borrower, accompanied by a certificate
of Borrower certifying as to the foregoing, Administrative Agent shall deliver,
at the time of the consummation of such transaction, a release of such Guarantor
from its obligations under the Guaranty, and such entity shall cease to be a
Guarantor hereunder.
     (c) For purposes of this Section 8.4, “Material Portion” means, with
respect to the Property of Borrower and Guarantors (taken as a whole), Property
which represents more than 25% of the book value of all assets of Borrower and
Guarantors (taken as a whole). If a Material Portion of the Property of Borrower
and Guarantors (taken as a whole) is leased, sold or disposed of in violation of
this Section 8.4, Borrower shall pay to Administrative Agent for the benefit of
Lenders at the time of such lease, sale or disposal, all amounts owed by
Borrower pursuant to Section 2.2, taking into account the effect of such lease,
sale or disposal.
          8.5 Investments and Acquisitions. Neither Borrower nor any Guarantor
will make or suffer to exist any Investments (including without limitation,
loans and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:
     (i) Investments in Cash Equivalents.
     (ii) Loans or advances made to officers, directors or employees of Borrower
or any Guarantor or any Subsidiary.
     (iii) Carryback loans made in the ordinary course of business in
conjunction with the sale of Property of Borrower or such Guarantor.
     (iv) Investments in interests in issuances of collateralized mortgage
obligations, mortgages, mortgage loan servicing or other mortgage related
assets.
     (v) Investments in contract rights granted by, entitlements granted by,
interests in securities issued by, or tangible assets of, political subdivisions
or enterprises thereof related to the home building or real estate operations of
Borrower or any Guarantor or any Subsidiary, including without limitation
Investments in special districts as described in Section 8.2(xii).
     (vi) Investments in existing Subsidiaries (subject, in the case of
Non-Guarantor Subsidiaries, to the provisions of Section 8.5(vii)) and other
Investments in existence on the date hereof.
     (vii) Investments in (A) Non-Guarantor Subsidiaries or (B) other Persons
whose primary business is not a Related Business, in an amount (in the aggregate
for both clause (A) and clause (B)) outstanding at any one

65



--------------------------------------------------------------------------------



 



time not to exceed 25% of Adjusted Consolidated Tangible Net Worth, provided
that retained earnings of such Non-Guarantor Subsidiaries and Persons described
in clause (B) shall not be deemed part of such Investment.
     (viii) The Acquisition of or Investment in a business or entity engaged
primarily in a Related Business, provided that (a) immediately upon the
consummation of any such Acquisition or Investment Borrower and each Guarantor
is in compliance with the terms, covenants and conditions of this Agreement
(including without limitation the Financial Covenant Tests and the provisions of
Section 8.5(vii)), and (b) Borrower shall deliver to Administrative Agent a
certificate, signed by an Authorized Officer, certifying to the best knowledge
of Borrower, that, on the date of, and taking into account, the consummation of
such Acquisition, and based on the reasonable assumptions set forth in such
Certificate, no Event of Default has occurred and is continuing, and Borrower is
in compliance with the Financial Covenant Tests.
     (ix) The creation of new Subsidiaries engaged primarily in a Related
Business (or the purpose of which is principally to preserve the use of a name
in which such business is conducted), subject to the limitations contained in
Section 8.5(vii).
     (x) Stock, obligations or securities received in satisfaction of debts
owing to Borrower or any Guarantor in the ordinary course of business.
     (xi) Pledges or deposits in cash by Borrower or a Guarantor to support
surety bonds, performance bonds or guarantees of completion in the ordinary
course of business.
     (xii) Loans representing intercompany Indebtedness between Borrower, any
Guarantor and/or any Subsidiary, subject to the limitations contained in
Section 8.5(vii).
     (xiii) Investments pursuant to Borrower’s or a Guarantor’s employment
compensation plans or agreements.
     (xiv) Payments on account of the purchase, redemption or other acquisition
or retirement for value, or any payment in respect of any amendment (in
anticipation of or in connection with any such retirement, acquisition or
defeasance) in whole or in part, of any shares of capital stock or other
securities of Borrower, but only to the extent the same is permitted under the
Indenture.
     (xv) Investments, in addition to those enumerated in this Section 8.5, in
an aggregate amount outstanding at any time not to exceed $5,000,000.

66



--------------------------------------------------------------------------------



 



          8.6 Liens. Neither Borrower nor any Guarantor will create, incur, or
suffer to exist any Lien in, of or on the Property of Borrower or any Guarantor,
except:
     (i) Permitted Liens.
     (ii) Liens for taxes, assessments or governmental charges or levies which
solely encumber property abandoned or in the process of being abandoned and with
respect to which there is no recourse to Borrower or any Guarantor or any
Subsidiary.
     (iii) Purchase-money Liens on any Property hereafter acquired or the
assumption of any Lien on Property existing at the time of such acquisition (and
not created in contemplation of such acquisition), or a Lien incurred in
connection with any conditional sale or other title retention or a Capitalized
Lease; provided that:
     (a) Any Property subject to any of the foregoing is acquired by Borrower or
any Guarantor in the ordinary course of its respective business and the Lien on
any such Property attaches to such asset concurrently or within ninety (90) days
after the acquisition thereof;
     (b) The obligation secured by any Lien so created, assumed, or existing
shall not exceed ninety percent (90%) of the cost the Property covered thereby
by Borrower or any Guarantor acquiring the same; and
     (c) Each Lien shall attach only to the Property so acquired.
     (iv) Liens existing on the date hereof (and not otherwise permitted under
this Section 8.6) and described in Schedule 8.6 hereto and Liens securing
Refinancing Indebtedness with respect thereto, but only to the extent such Liens
encumber the same collateral in whole or in part as the previous Liens securing
the Indebtedness being refunded, refinanced or extended.
     (v) Liens incurred in the ordinary course of business not otherwise
permitted by this covenant, provided that the aggregate amount of Indebtedness
secured by such Liens outstanding at any time shall not exceed $60,000,000.
     (vi) Judgments and similar Liens arising in connection with court
proceedings; provided the execution or enforcement thereof is stayed and the
claim is being contested in good faith, with adequate reserves therefor being
maintained by Borrower or such Guarantor in accordance with GAAP.

67



--------------------------------------------------------------------------------



 



     (vii) Liens securing Non-Recourse Indebtedness of Borrower or any
Guarantor, where the amount of such Indebtedness is greater than fifty percent
(50%) of the fair market value of the Property encumbered by the Liens.
     (viii) Liens existing with respect to Indebtedness of a Person acquired in
an Acquisition permitted by this Agreement.
     (ix) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
     (x) Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, progress payments,
government contracts, utility services and other obligations of like nature in
each case incurred in the ordinary course of business.
     (xi) Leases or subleases granted to others not materially interfering with
the ordinary course of business of Borrower or any Guarantor.
     (xii) Any interest in or title of a lessor to property subject to any
Capitalized Lease Obligations.
     (xiii) Liens in favor of the trustee named therein arising under the
Indenture and liens for trustee’s fees and similar costs under any Refinancing
Indebtedness of the Senior Notes.
     (xiv) Any option, contract or other agreement to sell or purchase an asset
or participate in the income or revenue derived therefrom.
     (xv) Any legal right of, or right granted in good faith to, a lender or
lenders to which Borrower or a Guarantor may be indebted to offset against, or
appropriate and apply to the payment of, such Indebtedness any and all balances,
credits, deposits, accounts, or monies of Borrower or a Guarantor with or held
by such lender or lenders.
     (xvi) Any pledge or deposit of cash or property by Borrower or any
Guarantor in conjunction with obtaining surety and performance bonds and letters
of credit required to engage in constructing on-site and off-site improvements
or as otherwise required by political subdivisions or other governmental
authorities in the ordinary course of business.
     (xvii) Liens incurred in the ordinary course of business as security for
Borrower’s or any Guarantor’s obligations with respect to indemnification in
favor of title insurance providers.

68



--------------------------------------------------------------------------------



 



     (xviii) Letters of Credit, bonds or other assets pledged to secure
insurance in the ordinary course of business.
     (xix) Liens on assets securing warehouse lines of credit and other credit
facilities to finance the operations of Borrower’s mortgage lending Subsidiaries
and/or financial asset management Subsidiaries and Liens related to issuances of
CMOs and mortgage-related securities, so long as such assets are owned by such
mortgage lending Subsidiaries and financial asset Subsidiaries.
     (xx) Liens described in Section 8.2(xvi) securing the Indebtedness
described therein, so long as (i) each such Lien attaches only to the real
property described in Section 8.2(xvi) and (ii) the obligation secured by such
Lien is limited to repayment of the Indebtedness permitted under Section
8.2(xvi).
     (xxi) From and after, but not prior to, the first to occur of (A) the Term
Out Date and (B) the day that is two years prior to the Facility Maturity Date
(as the same may be extended pursuant to this Agreement), Liens incurred in the
ordinary course of business not otherwise permitted by this covenant, provided
that (1) the Liens encumber real property owned by the obligor of the applicable
Indebtedness, provided that Borrower or any Guarantor may be the obligor of such
Indebtedness and Borrower or any Guarantor may guarantee such Indebtedness, and
(2) the obligations secured by any Lien shall not exceed eighty percent (80%) of
the fair market value of the real property encumbered thereby (if the
obligations do not relate to the construction of improvements on, or development
of, the real property) or eighty percent (80%) of the value of the real property
encumbered thereby as if all improvements to be located thereon have been
completed (if the obligations relate to the construction of improvements on the
real property), as applicable.
Notwithstanding anything herein to the contrary, neither Borrower nor any
Guarantor will, create, incur, or suffer to exist any Lien in, of or on the
capital stock of any Guarantor.
          8.7 Affiliates. Neither Borrower nor any Guarantor will enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate (other than
a Subsidiary) except (i) in the ordinary course of business and pursuant to the
reasonable requirements of Borrower’s or such Guarantor’s business and upon fair
and reasonable terms no less favorable to Borrower or such Guarantor than
Borrower or such Guarantor would obtain in a comparable arms-length transaction,
(ii) Investments permitted under Section 8.5, (iii) pursuant to employment
compensation plans and agreements, and (iv) with officers, directors and
employees of Borrower or any Subsidiary so long as the same are duly authorized
pursuant to the articles of incorporation or bylaws (or procedures conducted in
accordance therewith) of Guarantor or Borrower.

69



--------------------------------------------------------------------------------



 



          8.8 Modifications to Certain Indebtedness. Neither Borrower nor any
Guarantor will make any amendment or modification to the subordination
provisions of any indenture, note or other agreement evidencing or governing
(i) as to Borrower, any Subordinated Indebtedness, and (ii) as to any Guarantor,
Indebtedness that has been subordinated to Guarantor’s obligations under the
Guaranty.
          8.9 Amendments of Indenture or Senior Notes. Neither Borrower nor any
Guarantor will amend or modify the Indenture or the Senior Notes, except for
amendments or modifications that do not (i) impose upon Borrower or any
Guarantor obligations not contained therein as of the date of this Agreement
(except as otherwise hereinafter provided), or (ii) otherwise adversely affect
Borrower or any Guarantor. Nothing contained in this Section 8.9 shall
(a) prohibit issuance by Borrower of additional Senior Notes pursuant to the
Indenture, provided the same does not violate any other provision of this
Agreement or (b) prohibit any Guarantor from guarantying the obligations of
Borrower under the Senior Notes and Indenture.
          8.10 Negative Pledge. Neither Borrower nor any Guarantor will directly
or indirectly enter into any agreement (other than (A) this Agreement, (B) the
Indenture and any indenture or similar agreement executed in connection with any
Refinancing Indebtedness of the Senior Notes and (C) any indenture or similar
agreement executed in connection with any Public Indebtedness permitted under
Section 8.2(xv)) with any Person that prohibits or restricts or limits the
ability of Borrower or Guarantors to create, incur, pledge or suffer to exist
any Lien in favor of Lenders granted pursuant to the terms of this Agreement
upon any real property assets of Borrower or any Guarantor; provided, however,
that those agreements creating Liens permitted under Sections 8.6(iii), (iv),
(vii), (viii), (xix), (xx) and (xxi) may prohibit, restrict or limit other Liens
on those assets encumbered by the Liens created by such agreements.
ARTICLE IX
FINANCIAL COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:
          9.1 Consolidated Tangible Net Worth Test. Consolidated Tangible Net
Worth shall not be less than (i) $1,360,000,000 plus (ii) fifty percent (50%) of
consolidated net income of Borrower and the Guarantors earned after
September 30, 2005 (excluding any quarter in which there is a loss but applying
consolidated net income of Borrower and the Guarantors thereafter first to such
loss before determining fifty percent (50%) of such amount for purposes of this
calculation) plus (iii) fifty percent (50%) of the net proceeds or other
consideration received by Borrower for capital stock issued by Borrower after
September 30, 2005, minus (iv) the lesser of (A) the aggregate amount paid by
Borrower after September 30, 2005 to repurchase its common stock and (B)
$300,000,000, (the foregoing covenant, as adjusted as provided in the next
succeeding sentence, is herein referred to as the “Consolidated Tangible Net
Worth Test”). Notwithstanding the foregoing, in the event that Borrower shall at
any time engage in an Acquisition for a purchase price equaling or exceeding
$100,000,000, Borrower may irrevocably elect, by notice to the Administrative
Agent given prior to the last day of the fiscal quarter in

70



--------------------------------------------------------------------------------



 



which such Acquisition occurs, to adjust minimum Consolidated Tangible Net Worth
for the Consolidated Tangible Net Worth Test to the following amount: (i) 80% of
the Consolidated Tangible Net Worth immediately following the closing of such
Acquisition, plus (ii) an amount equal to 50% of the consolidated net income of
Borrower and Guarantors earned after the closing of such Acquisition (excluding
any quarter in which there is a loss but applying net income thereafter first to
such loss before determining 50% of such amount for purposes of this
calculation), plus (iii) 50% of the net proceeds or other consideration received
by Borrower for any capital stock issued after the closing of such Acquisition,
minus (iv) the lesser of (A) the aggregate amount paid by Borrower after the
closing of such Acquisition to repurchase its common stock and (B) the amount
(but not less than zero) obtained by subtracting from $300,000,000 the aggregate
amount (if any) paid by Borrower to repurchase its common stock after
September 30, 2005 and prior to such Acquisition. Borrower may make the election
under the preceding sentence only if it makes the corresponding election under
Section 9.3 at the same time. Borrower’s compliance with the Consolidated
Tangible Net Worth Test shall be measured on a quarterly basis, based on the
financial statements delivered to Administrative Agent pursuant to Section 7.1.
Borrower’s failure to satisfy the Consolidated Tangible Net Worth Test shall not
constitute an Event of Default or an Unmatured Event of Default; provided,
however, that if Borrower fails to satisfy the Consolidated Tangible Net Worth
Test at the end of any fiscal quarter, then the Term Out Period shall commence
on the first day following such fiscal quarter as provided in Section 2.22.
          9.2 Leverage Test; Interest Coverage Test.
     (a) Leverage Test. The Leverage Ratio shall not exceed the then applicable
Permitted Leverage Ratio (the “Leverage Test”).
     (b) Interest Coverage Test. If at any time Borrower shall fail to maintain,
for two (2) consecutive fiscal quarters, a ratio, determined as of the last day
of each fiscal quarter for the four-quarter period ending on such day, of
(i) EBITDA for such period to (ii) Consolidated Interest Incurred for such
period, of at least 2.00 to 1.0 (the “Interest Coverage Test”), then the
Permitted Leverage Ratio for the same fiscal quarter with respect to which
Borrower shall have so failed the Interest Coverage Test (i.e., the second of
such two (2) consecutive fiscal quarters, which quarter is herein referred to as
the “Coverage Test Failure Quarter”), shall be decreased as follows: (i) if the
Permitted Leverage Ratio for the fiscal quarter preceding the Coverage Test
Failure Quarter was 55%, the Permitted Leverage Ratio shall be decreased by 5%
to 50%; and (ii) if the Permitted Leverage Ratio for the fiscal quarter
preceding the Coverage Test Failure Quarter was less than 55%, the Permitted
Leverage Ratio shall be decreased by 2.5%.
     (c) Adjustment of Permitted Leverage Ratio. If at any time at which the
Permitted Leverage Ratio is less than 55%, Borrower shall satisfy the Interest
Coverage Test (which for purposes of this Section 9.2(c) shall be deemed
satisfied only if, on the same day on which Borrower satisfies the Interest
Coverage Test, Borrower is also in compliance with the Leverage Test), then the
Permitted Leverage Ratio, effective as of the fiscal quarter immediately
following the fiscal quarter with respect to which Borrower shall have so
satisfied the Interest Coverage Test, shall be increased as follows: (i) upon
satisfaction of the Interest Coverage Test on a date on which the Permitted
Leverage

71



--------------------------------------------------------------------------------



 



Ratio is 50%, the Permitted Leverage Ratio for the next fiscal quarter shall be
increased to 55%; and (ii) upon satisfaction of the Interest Coverage Test on a
date on which the Permitted Leverage Ratio is less than 50%, the Permitted
Leverage Ratio for the next fiscal quarter shall be increased by 2.5%. In no
event shall the Permitted Leverage Ratio exceed 55%.
     (d) Effectiveness of Change in Permitted Leverage Ratio. Any decrease of
the Permitted Leverage Ratio provided for in this Section 9.2 shall be effective
as of the Coverage Test Failure Quarter as provided in Section 9.2(b), and the
Permitted Leverage Ratio (as so decreased) shall remain in effect thereafter
unless and until adjusted as provided in Section 9.2(b) or (c). Any increase in
the Permitted Leverage Ratio shall be effective as of the fiscal quarter next
succeeding the fiscal quarter in which Borrower satisfies the Interest Coverage
Test as provided in Section 9.2(c), and the Permitted Leverage Ratio (as so
increased) shall remain in effect thereafter unless and until adjusted as
provided in Section 9.2(b) or (c)
     (e) Measure of Compliance. Borrower’s satisfaction of the Interest Coverage
Test shall be measured on a quarterly basis, based on the financial statements
delivered to Administrative Agent pursuant to Section 7.1. A failure to satisfy
the Leverage Test or the Interest Coverage Test shall not constitute an Event of
Default or an Unmatured Event of Default; provided, however, if Borrower fails
to satisfy the Leverage Test for two (2) consecutive fiscal quarters (the first
of which may be the Coverage Test Failure Quarter), then the Term Out Period
shall commence on the day following such fiscal quarter as provided in
Section 2.22.
          9.3 Consolidated Tangible Net Worth Floor. Consolidated Tangible Net
Worth shall not be less than (i) $850,000,000, plus (ii) an amount equal to 50%
of the quarterly consolidated net income of Borrower and Guarantors earned after
September 30, 2005 (excluding any quarter in which there is a loss but applying
consolidated net income thereafter first to such loss before determining 50% of
such amount for purposes of this calculation), plus (iii) 50% of the net
proceeds or other consideration received by Borrower for any capital stock
issued after September 30, 2005. Notwithstanding the foregoing, in the event
that Borrower shall at any time engage in an Acquisition for a purchase price
equaling or exceeding $100,000,000, Borrower may irrevocably elect, by notice to
the Administrative Agent given prior to the last day of the fiscal quarter in
which such Acquisition occurs, to adjust the minimum Consolidated Tangible Net
Worth for this covenant to the following amount: (i) 50% of Consolidated
Tangible Net Worth immediately following the closing of such Acquisition,
(ii) an amount equal to 50% of the consolidated net income of Borrower and
Guarantors earned after the closing of such Acquisition (excluding any quarter
in which there is a loss but applying net income thereafter first to such loss
before determining 50% of such amount for purposes of this calculation) and
(iii) 50% of the net proceeds or other consideration received by Borrower for
any capital stock issued after the closing of such Acquisition. Borrower may
make the election under the preceding sentence only if it makes the
corresponding election under Section 9.1 at the same time. Borrower’s compliance
with the foregoing covenant shall be measured on a quarterly basis, based on the
financial statements delivered to Administrative Agent pursuant to Section 7.1.

72



--------------------------------------------------------------------------------



 



          9.4 Land-Owned Test. At any time that Borrower does not have an
Investment Grade Rating, Borrower will not permit the ratio of (i) the Adjusted
Book Value of Land Owned to (ii) Adjusted Consolidated Tangible Net Worth, to
exceed 1.25 to 1.00 (the “Land-Owned Test”). Borrower’s compliance with the
Land-Owned Test shall be measured on a quarterly basis based on the financial
statements delivered to Administrative Agent pursuant to Section 7.1. Borrower’s
failure to comply with the Land-Owned Test shall not constitute an Event of
Default or an Unmatured Event of Default, but there shall be excluded from the
Borrowing Base, as of the last day of the quarter in which such non-compliance
with the Land-Owned Test occurs, Land Under Development, Entitled Land and/or
Finished Lots (as selected by Borrower) having an aggregate book value equal to
the amount by which the Adjusted Book Value of Land Owned would be required to
be reduced to bring Borrower into compliance with the Land-Owned Test as of such
day.
          9.5 Spec Unit Inventory Test. At any time that Borrower does not have
an Investment Grade Rating, Borrower will not permit the aggregate number of all
Spec Units owned by Borrower or any Guarantor to exceed the greater of (i) fifty
percent (50%) of the number of Housing Unit Closings during the preceding twelve
(12) months, or (ii) the number of Housing Unit Closings during the preceding
six (6) months (the “Spec Unit Inventory Test”). Borrower’s compliance with the
Spec Unit Inventory Test shall be measured on a quarterly basis based on the
financial statements delivered to Administrative Agent pursuant to Section 7.1.
Borrower’s failure to comply with the Spec Unit Inventory Test shall not
constitute an Event of Default or an Unmatured Event of Default, but there shall
be excluded from the Borrowing Base, as of the last day of the quarter in which
such non-compliance with the Spec Unit Inventory Test occurs, Spec Units (as
selected by Borrower) that would be sufficient in number to bring Borrower into
compliance with the Spec Unit Inventory Test as of such day.
ARTICLE X
EVENTS OF DEFAULT
     The occurrence of any one or more of the following events shall constitute
an Event of Default:
          10.1 Representations and Warranties. Any representation or warranty
made or deemed made by or on behalf of Borrower or any Guarantor to Lenders, any
Issuing Bank or Administrative Agent under or in connection with this Agreement,
any other Loan Document or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall not be true and
correct in any material respect on the date as of which made, and, with respect
to any matter which is reasonably capable of being cured, Borrower or such
Guarantor, as applicable, shall have failed to cure the occurrence causing the
representation or warranty to be materially untrue or incorrect within thirty
(30) days after notice thereof by Administrative Agent to Borrower.
          10.2 Non-payment. Nonpayment of principal of any Note when due
(including without limitation non-payment under clause (D) of Section 2.21(c)),
or nonpayment of interest

73



--------------------------------------------------------------------------------



 



upon any Note or of any fees or other obligations under any of the Loan
Documents within five (5) days after billing therefor by Administrative Agent or
Lenders.
          10.3 Other Defaults. The breach by Borrower (other than a breach which
constitutes an Event of Default under any other Section of this Article X) of
any of the terms or provisions of this Agreement which is not remedied within
thirty (30) days after notice thereof to Borrower.
          10.4 Other Indebtedness.
     (a) Failure of Borrower or any Guarantor to pay when due (after any
applicable grace period and after notice from the holder thereof) any
Indebtedness (other than Non-Recourse Indebtedness) equal to or exceeding
$10,000,000 (in the aggregate); or
     (b) The default (after any applicable grace period and after notice from
the holder thereof) by Borrower or any Guarantor in the performance of any term,
provision or condition contained in any agreement under which any Indebtedness
(other than Non-Recourse Indebtedness) equal to or exceeding $10,000,000 (in the
aggregate) was created or is governed; or
     (c) Any other event shall occur or condition exist (after any applicable
grace period and after notice from the holder thereof), the effect of which is
to cause, or to permit the holder or holders of any Indebtedness (other than
Non-Recourse Indebtedness) of Borrower or any Guarantor equal to or exceeding
$10,000,000 to cause such Indebtedness to become due prior to its stated
maturity; or
     (d) Any Indebtedness (other than Non-Recourse Indebtedness) of Borrower or
any Guarantor equal to or exceeding $10,000,000 (in the aggregate) shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof (after any
applicable grace period and after notice from the holder thereof); or
     (e) Borrower or any Guarantor shall not pay, or shall admit in writing its
inability to pay, its debts generally as they become due.
          10.5 Bankruptcy. Borrower or any Guarantor shall:
          (i) have an order for relief entered with respect to it under the
Federal bankruptcy laws as now or hereafter in effect;
          (ii) make an assignment for the benefit of creditors;
          (iii) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any Substantial Portion of the Property of Borrower and Guarantors;

74



--------------------------------------------------------------------------------



 



          (iv) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file, within the applicable time period for the filing
thereof, an answer or other pleading denying the material allegations of any
such proceeding filed against it; or
          (v) fail to contest in good faith any appointment or proceeding
described in Section 10.6.
          10.6 Receiver. A receiver, trustee, examiner, liquidator or similar
official shall be appointed for Borrower or any Guarantor or any Substantial
Portion of the Property of Borrower and Guarantors without the application,
approval or consent of Borrower or any Guarantor, or a proceeding described in
Section 10.5(iv) shall be instituted against Borrower or any Guarantor and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) consecutive days.
          10.7 Judgment. Borrower or any Guarantor shall fail within thirty
(30) days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $10,000,000 which has not been stayed on appeal or
is not otherwise being appropriately contested in good faith and for which
contested judgments adequate reserves are being maintained by Borrower or such
Guarantor in accordance with GAAP.
          10.8 Unfunded Liabilities. The Unfunded Liabilities of all Single
Employer Plans shall exceed in the aggregate $5,000,000 or any Reportable Event
shall occur in connection with any Plan, which Reportable Event has had or would
reasonably be expected to have a Material Adverse Effect.
          10.9 Withdrawal Liability. Borrower, any Guarantor or any member of
the Controlled Group shall have been notified by the sponsor of a Multiemployer
Plan that it has incurred withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by Borrower or any Guarantor or any other member of the
Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $2,000,000 per
annum; provided, however, that such event shall not constitute an Event of
Default as long as Borrower, such Guarantor or the Controlled Group member, as
applicable, is contesting in good faith the imposition of withdrawal liability.
          10.10 Increased Contributions. Borrower, any Guarantor, or any other
member of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization, if as a
result of such reorganization the aggregate annual contributions of Borrower,
Guarantors and the other members of the Controlled Group (taken as a whole) to
all Multiemployer Plans which are then in reorganization have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan

75



--------------------------------------------------------------------------------



 



years of each such Multiemployer Plan immediately preceding the plan year in
which the reorganization occurs by an amount exceeding $5,000,000.
          10.11 Change in Control. Any Change in Control shall occur.
          10.12 Dissolution. The dissolution or liquidation of Borrower or any
Guarantor shall occur, except as permitted under Section 8.3.
          10.13 Guaranty. The Guaranty shall fail to remain in full force or
effect with respect to any Guarantor or any action shall be taken by any
Guarantor to discontinue or to assert the invalidity or unenforceability of the
Guaranty, or any Guarantor shall fail to comply with any of the terms or
provisions of the Guaranty, or any Guarantor denies that it has any further
liability under the Guaranty or gives notice to such effect.
          10.14 Consolidated Tangible Net Worth Covenant. The breach by Borrower
of the covenant contained in Section 9.3.
          10.15 No Defaults. The occurrence of any of the following events shall
specifically not be an Event of Default or an Unmatured Event of Default under
this Agreement:
     (a) The breach of any Financial Covenant Test (except that the breach by
Borrower of the covenant in Section 9.3 shall constitute an Event of Default,
notwithstanding that it also constitutes a breach of a Financial Covenant Test).
     (b) The breach of the Land-Owned Test (except that the same shall result in
the exclusion of certain assets from the Borrowing Base to the extent provided
for in Section 9.4).
     (c) The breach of the Spec Unit Inventory Test (except that the same shall
result in the exclusion of certain assets from the Borrowing Base to the extent
provided for in Section 9.5).
     (d) If any Guarantor shall apply for, seek, consent to, or acquiesce in,
the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or for a Significant Amount of its Property, or if a
receiver, custodian, trustee, examiner, liquidator or similar official shall be
appointed for any Guarantor without its application, approval or consent for it
or for a Significant Amount of its Property; provided, however, that upon the
occurrence and during the continuation of the foregoing, all Property of such
Guarantor shall be automatically excluded from the Borrowing Base; and provided
further, that upon any such appointment for any Property of any Guarantor that
is not a Significant Amount of its Property (which appointment shall not be an
Event of Default or Unmatured Event of Default under this Agreement), such
Property shall be automatically excluded from the Borrowing Base. “Significant
Amount” means, with respect to the Property of such Guarantor and its
Subsidiaries, taken as a whole, Property which represents more than 10% of the
book value of the assets of such Guarantor as would be shown on the financial
statements of such Guarantor as of the beginning of the fiscal quarter in which
such determination is made, all as determined in accordance with Agreement
Accounting Principles.

76



--------------------------------------------------------------------------------



 



ARTICLE XI
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
          11.1 Acceleration; Remedies.
     (a) If any Event of Default described in Section 10.5 or 10.6 occurs with
respect to Borrower, the obligations of Lenders to make Loans and of any Issuing
Bank to issue Facility Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of Administrative Agent or any Lender or Issuing
Bank, Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of Facility LC
Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied as provided in paragraph (c) below
(such difference, the “Collateral Shortfall Amount”). If any other Event of
Default occurs, the Required Lenders may (or Administrative Agent with the
written consent of the Required Lenders shall) (i) terminate or suspend the
obligations of Lenders to make Loans and of each Issuing Bank to issue Facility
Letters of Credit hereunder, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which
Borrower hereby expressly waives and (ii) upon notice to Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on Borrower to pay, and Borrower shall, forthwith
upon such demand and without any further notice or act, pay to Administrative
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.
     (b) If at any time while any Event of Default is continuing, Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, Administrative Agent may, and at the direction of the Required
Lenders shall, make demand on Borrower to pay, and Borrower shall, forthwith
upon such demand and without any further notice or act, pay to Administrative
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.
     (c) Administrative Agent may, at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Facility LC Obligations and any other amounts in respect of any
Facility Letter of Credit or Reimbursement Agreement as shall from time to time
have become due and payable by Borrower to any Lender or Issuing Bank under the
Loan Documents.
     (d) At any time while any Event of Default is continuing, neither Borrower
nor any Person claiming on behalf of or through Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned

77



--------------------------------------------------------------------------------



 



by Administrative Agent to Borrower or paid to whomever may be legally entitled
thereto at such time.
     (e) If, within five (5) days after acceleration of the maturity of the
Obligations or termination of the obligations of Lenders to make Loans hereunder
as a result of any Event of Default (other than any Event of Default as
described in Section 10.5 or 10.6 with respect to Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, Administrative Agent shall, by notice to Borrower, rescind and annul
such acceleration and/or termination.
     (f) Upon the occurrence of any Event of Default and upon the directive of
the Required Lenders, Administrative Agent or (but only upon directive of the
Required Lenders) any Lender shall proceed to protect, exercise and enforce the
rights and remedies of Administrative Agent and Lenders under the Loan Documents
against Borrower, any Guarantor and any other party and such other rights and
remedies as are provided by law or equity.
     (g) The order and manner in which Lenders’ rights and remedies are to be
exercised shall be determined by the Required Lenders in their sole discretion,
and all payments received by Administrative Agent and Lenders, or any of them,
shall be applied first to the costs and expenses (including attorneys’ fees and
disbursements) of Administrative Agent and of Lenders, and thereafter paid pro
rata to each Lender in the same proportions that each Lender’s Commitment bears
to the Aggregate Commitment, without priority or preference among Lenders.
Regardless of how each Lender may treat payments for the purpose of its own
accounting, for the purpose of computing Borrower’s obligations hereunder and
under the Notes, payments shall be applied first, to the costs and expenses of
Administrative Agent and Lenders, as set forth above, second, to the payment of
accrued and unpaid interest due under any Loan Documents to and including the
date of such application (ratably, and without duplication, according to the
accrued and unpaid interest due under each of the Loan Documents), and third, to
the payment of all other amounts (including principal and fees) then owing to
Administrative Agent or Lenders under the Loan Documents. No application of
payments will cure any Event of Default, or prevent acceleration, or continued
acceleration, of amounts payable under the Loan Documents, or prevent the
exercise, or continued exercise, of rights or remedies of Lenders hereunder or
thereunder or at law or in equity.
          11.2 Amendments. Subject to the provisions of this Article XI, the
Required Lenders (or Administrative Agent with the consent in writing of the
Required Lenders) and Borrower (in the case of the Loan Documents other than the
Guaranty) or Guarantors (in the case of the Guaranty) may enter into agreements
supplemental hereto or thereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of Lenders
or Borrower (in the case of the Loan Documents other than the Guaranty) or
Guarantors (in the case of the Guaranty) or waiving any Event of Default
hereunder; provided, however, that (a) no such supplemental agreement shall,
without the consent of the Required Lenders, amend the definition of the term
“Borrowing Base” or the definition of any defined

78



--------------------------------------------------------------------------------



 



term contained in the definition of the term “Borrowing Base” and (b) no such
supplemental agreement shall, without the consent of each Lender affected
thereby:
          (i) Extend the maturity of any Loan or Note or forgive all or any
portion of the principal amount thereof, or reduce the rate of, or extend the
time of payment of, interest or fees thereon;
          (ii) Release any Guarantor from any of its obligations under the
Guaranty (except as provided in Section 8.4(b));
          (iii) Change the percentage specified in the definition of Required
Lenders;
          (iv) Increase the amount of the Commitment of any Lender hereunder
(except as may be agreed by such Lender pursuant to Section 2.5(d)) or permit
Borrower to assign its rights under this Agreement;
          (v) Amend the percentage set forth in Section 2.21(b); or
          (vi) Amend this Section 11.2, Section 12.7 or Section 14.1.
No amendment of any provision of this Agreement relating to Administrative Agent
shall be effective without the written consent of Administrative Agent.
Administrative Agent may waive payment or reduce the amount of the fees referred
to in Section 13.9 or the fee required under Section 15.1(b)(ii)(C) without
obtaining the consent of any other party to this Agreement. No amendment of any
provision of this Agreement relating to Facility Letters of Credit shall be
effective without the written consent of each Issuing Bank affected thereby. No
amendment of any provision of this Agreement relating to Swing Line Advances
shall be effective without the written consent of the Swing Line Lender.
          11.3 Preservation of Rights. No delay or omission of any Lender or
Issuing Bank or Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Loan or the issuance,
amendment or extension of a Facility Letter of Credit notwithstanding the
existence of an Event of Default or the inability of Borrower to satisfy the
conditions precedent to such Loan or Facility Letter of Credit shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by Lenders (and, if applicable, Administrative Agent) required
pursuant to Section 11.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to Administrative Agent,
the Issuing Banks and Lenders until the Obligations have been paid in full.

79



--------------------------------------------------------------------------------



 



ARTICLE XII
GENERAL PROVISIONS
          12.1 Survival of Representations. All representations and warranties
of Borrower contained in this Agreement shall survive delivery of the Notes and
the making of the Loans and the issuance, amendment or extension of any Facility
Letter of Credit herein contemplated.
          12.2 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender or Issuing Bank shall be obligated to
extend credit to Borrower in violation of any limitation or prohibition provided
by any applicable statute or regulation effective after the date of this
Agreement.
          12.3 Taxes. Any recording, intangible, filing or stamp fees or taxes
or other similar assessments or charges made by any governmental or revenue
authority in respect of the Loan Documents shall be paid by Borrower, together
with interest and penalties, if any.
          12.4 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
          12.5 Entire Agreement. The Loan Documents and the letter agreement(s)
referred to in this Agreement embody the entire agreement and understanding
among Borrower, Guarantors, Administrative Agent and Lenders and supersede all
prior agreements and understandings among Borrower, Guarantors, Administrative
Agent, and Lenders relating to the subject matter thereof.
          12.6 Nature of Obligations; Benefits of this Agreement.
          (a) The respective obligations of Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which Administrative Agent is authorized to act as such). The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.
          (b) This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns.
          12.7 Expenses; Indemnification. Borrower shall reimburse
Administrative Agent for any reasonable outside attorneys’ fees and costs paid
or incurred by Administrative Agent in connection with the preparation,
negotiation, execution, delivery, review, amendment, modification, and
administration of the Loan Documents. Borrower also agrees to reimburse
Administrative Agent, Lenders and each Issuing Bank for any reasonable costs and
out-of-pocket expenses (including reasonable outside attorneys’ fees and time
charges of attorneys for Administrative Agent, Lenders and such Issuing Bank)
paid or incurred by Administrative Agent, any Lender or such Issuing Bank in
connection with the collection and enforcement of the Loan Documents. Borrower
further agrees to indemnify Administrative Agent and each Lender

80



--------------------------------------------------------------------------------



 



and Issuing Bank, and their respective Affiliates, directors, officers and
employees (the “Related Parties”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not Administrative
Agent or any Lender or Issuing Bank is a party thereto) which any of them may
pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or thereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder (except to the extent the same is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of the indemnified Person or the failure of the
indemnified Person to comply with regulatory requirements applicable to it). The
obligations of Borrower under this Section shall survive the termination of this
Agreement.
          12.8 Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to Administrative Agent with
sufficient counterparts so that Administrative Agent may furnish one to each of
Lenders.
          12.9 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP applied on a
basis consistent with the consolidated audited financial statements of Borrower
as of December 31, 1994 (“Agreement Accounting Principles”). If any change in
GAAP from the principles used in preparing such statements would have a material
effect upon the results of any calculation required by or compliance with any
provision of this Agreement, then such calculation shall be made or calculated
and compliance with such provision shall be determined using accounting
principles used in preparing the consolidated audited financial statements of
Borrower as of December 31, 1994. For purposes of determining compliance by the
Borrower with the covenants in this Agreement, the application of Financial
Accounting Standards Board Interpretation Number 46 shall be disregarded with
respect to a financial consolidation of any Person which is not a Subsidiary of
the Borrower.
          12.10 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
          12.11 Nonliability of Lenders and Issuing Banks. The relationship
between Borrower and Lenders and Administrative Agent shall be solely that of
borrower and lender. Neither Administrative Agent nor any Lender or Issuing Bank
shall have any fiduciary responsibilities to Borrower. Neither Administrative
Agent nor any Lender or Issuing Bank undertakes any responsibility to Borrower
to review or inform Borrower of any matter in connection with any phase of
Borrower’s business or operations.
          12.12 CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

81



--------------------------------------------------------------------------------



 



          12.13 Arbitration. Subject to the provisions of this Section 12.13,
Borrower, Lenders and Administrative Agent agree to submit to binding
arbitration any and all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents if permitted by law or a contract between them and such persons) relating
to this Agreement and the Loan Documents and the negotiation, execution,
collateralization, administration, repayment, modification, extension or
collection thereof or arising thereunder. Such arbitration shall proceed in New
York, New York shall be governed by New York law and shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”), as modified in this Section 12.13. Judgment upon the
award rendered by each arbitrator(s) may be entered in any court having
jurisdiction.
     (a) Nothing in the preceding paragraph, nor the exercise of any right to
arbitrate thereunder, shall limit the right of any party hereto (1) subject to
provisions of applicable law, to exercise self-help remedies such as setoff or
repossession or other self-help remedies provided in this Agreement or any other
Loan Document; or (2) to obtain provisional or ancillary remedies such as
replevin, injunctive relief, attachment, or appointment of a receiver from a
court having jurisdiction, before, during or after the pendency of any
arbitration proceeding, or (3) to defend or obtain injunctive or other equitable
relief from a court of competent jurisdiction against the foregoing or assert
mandatory counterclaims, if any, prior to and during the pendency of a
determination in arbitration of issues of performance, default, damages and
other such claims and disputes.
     (b) Arbitration hereunder shall be before a three-person panel of neutral
arbitrators, consisting of one person from each of the following categories:
(1) an attorney who has practiced in the area of commercial real estate law for
at least ten (10) years; (2) a person with at least ten (10) years’ experience
in real estate lending; and (3) a person with at least ten (10) years’
experience in the homebuilding industry. The AAA shall submit a list of persons
meeting the criteria outlined above for each category of arbitrator, and the
parties shall select one person from each category in the manner established by
the AAA.
     (c) In any dispute between the parties that is arbitratable hereunder,
where the aggregate of all claims and the aggregate of all counterclaims is an
amount less than Fifty Thousand And No/100ths Dollars ($50,000), the arbitration
shall be before a single neutral arbitrator to be selected in accordance with
the Commercial Rules of the American Arbitration Association and shall proceed
under the Expedited Procedures of said Rules.
     (d) In any arbitration hereunder, the arbitrators shall decide (by
documents only or with a hearing, at the arbitrators’ discretion) any
pre-hearing motions which are substantially similar to pre-hearing motions to
dismiss for failure to state a claim or motions for summary adjudication.
     (e) In any arbitration hereunder, discovery shall be permitted in
accordance with the New York Code of Civil Procedure. Scheduling of such

82



--------------------------------------------------------------------------------



 



discovery may be determined by the arbitrators, and any discovery disputes shall
be finally determined by the arbitrators.
     (f) The New York rules of evidence shall control the admission of evidence
at the hearing in any arbitration conducted hereunder; provided, however, no
error by the arbitrators in application of the rules of evidence shall be
grounds, as such, for vacating the arbitrators’ award.
     (g) Notwithstanding any AAA rule to the contrary, the arbitration award
shall be in writing and shall specify the factual and legal basis for the award,
including findings of fact and conclusions of law.
     (h) Each party shall each bear its own costs and expenses and an equal
share of the arbitrators’ costs and administrative fees of arbitration.
          12.14 Jurisdiction; Consent to Service of Process.
     (a) Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that Administrative Agent or any Lender or Issuing Bank may otherwise have
to bring any action or proceeding relating to this Agreement against Borrower or
its properties in the courts of any jurisdiction.
     (b) Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Article XVI. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
          12.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

83



--------------------------------------------------------------------------------



 



IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
          12.16 Confidentiality. Each Lender and Administrative Agent agree to
use commercially reasonable efforts to keep confidential any financial reports
and other information from time to time supplied to them by Borrower hereunder
to the extent that such information is not and does not become publicly
available through or with the consent or acquiescence of Borrower, except for
disclosure (i) to Administrative Agent and the other Lenders or to a Transferee,
(ii) to legal counsel, accountants, and other professional advisors to a Lender,
Administrative Agent or a Transferee, (iii) to regulatory officials, (iv) to any
Person as required by law, regulation, or legal process, (v) to any Person in
connection with any legal proceeding to which that Lender is a party, and
(vi) permitted by Section 15.2. Any Lender or Administrative Agent disclosing
such information shall use commercially reasonable efforts to advise the Person
to whom such information is disclosed of the foregoing confidentiality agreement
and to direct such Person to comply therewith.
          12.17 USA PATRIOT ACT. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies Borrower that, pursuant to the requirements
of the Act, it is or may be required to obtain, verify and record information
that identifies Borrower, and Guarantors which information includes the name and
address of Borrower and Guarantors and other information that will allow such
Lender to identify Borrower or Guarantors in accordance with the Act.
ARTICLE XIII
ADMINISTRATIVE AGENT
          13.1 Appointment. Each of the Lenders and Issuing Banks hereby
irrevocably appoints Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.
          13.2 Rights as a Lender. The bank serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not Administrative Agent hereunder.

84



--------------------------------------------------------------------------------



 



          13.3 Duties. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) Administrative Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether an Event Default or
Unmatured Event of Default has occurred and is continuing, (b) Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.2), and (c) except as expressly set forth herein, Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.2) or in the absence of its own gross negligence or
willful misconduct. Administrative Agent shall be deemed not to have knowledge
of any Event of Default or Unmatured Event of Default (other than an Event of
Default under Section 10.2) unless and until written notice thereof is given to
the Administrative Agent by Borrower or a Lender, and Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.
          13.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          13.5 Sub-Agents. Administrative Agent may perform any and all of its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. Administrative Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

85



--------------------------------------------------------------------------------



 



          13.6 Successor Agents. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and
Borrower. Administrative Agent may be removed at any time with or without cause
by written notice received by Administrative Agent from the Required Lenders,
such removal to be effective on the date specified by the Required Lenders. Upon
any such resignation or removal, the Required Lenders shall have the right to
appoint a successor. The consent of Borrower shall be required to the removal of
the Adminstrative Agent or appointment of a successor; provided, however, that
if an Event of Default has occurred and is continuing, the consent of Borrower
shall not be required. If no successor shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and Issuing Banks, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation or removal hereunder,
the provisions of this Article and Section 12.7 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.
          13.7 No Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          13.8 Agent’s Reimbursement and Indemnification. Lenders agree to
reimburse and indemnify Administrative Agent ratably in proportion to their
respective Commitments (or, if the Commitments have been terminated, in
proportion to the then outstanding amount of the Loans held by the Lenders) (and
without relieving Borrower or Guarantors from any obligations) (i) for any
amounts not reimbursed by Borrower or any Guarantor for which Administrative
Agent is entitled to reimbursement by Borrower or any Guarantor under the Loan
Documents, (ii) for any other expenses incurred by Administrative Agent on
behalf of Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by Administrative Agent in connection with
any dispute between Administrative Agent and any Lender or between two or more
Lenders) that is not reimbursed by Borrower and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document

86



--------------------------------------------------------------------------------



 



delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against Administrative Agent in connection with any dispute between
Administrative Agent and any Lender or between two or more Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that no Lender shall be liable for any of the foregoing to
the extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of Administrative Agent. The obligations of Lenders under
this Section 13.8 shall survive payment of the Obligations and termination of
this Agreement.
          13.9 Agent and Arranger Fees. Borrower agrees to pay to Administrative
Agent and Arranger, for their respective accounts, the fees agreed to by
Borrower, Administrative Agent and Arranger pursuant to that certain letter
agreement dated February 3, 2006, or as otherwise agreed from time to time.
          13.10 Co-Agents, Documentation Agents, Managing Agents, Senior
Managing Agents, Syndication Agent, etc. No Lender identified in this Agreement
as a Co-Agent, Documentation Agent, Managing Agent, Senior Managing Agent or
Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to Administrative Agent in Section 13.7.
ARTICLE XIV
RATABLE PAYMENTS
          14.1 Ratable Payments. If any Lender (whether by setoff or otherwise)
has payment made to it upon its Loans (other than payments received pursuant to
Sections 3.1, 3.2 or 3.3) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
common law right of setoff or amounts which might be subject to common law right
of setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their Loans. In case
any such payment is prevented, restricted or otherwise impeded by legal process,
or otherwise, appropriate further adjustments shall be made.

87



--------------------------------------------------------------------------------



 



ARTICLE XV
BENEFIT OF AGREEMENT, ASSIGNMENTS; PARTICIPATIONS
          15.1 Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Facility Letter of Credit), except that
(i) Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by Borrower without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Facility Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of Administrative Agent, and the Lenders and Issuing
Bank) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is an Affiliate of a Lender or that is a Lender immediately prior
to giving effect to such assignment.
            (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent) shall not be less than $2,000,000 unless each of Borrower
and Administrative Agent

88



--------------------------------------------------------------------------------



 



otherwise consent, provided that no such consent of Borrower shall be required
if an Event of Default has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire.
            (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.2, 3.3 and 12.7). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 15.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
            (iv) Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of and
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and Borrower,
Administrative Agent, Issuing Banks and Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower, any Lender or Issuing
Bank, at any reasonable time and from time to time upon reasonable prior notice.
            (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)

89



--------------------------------------------------------------------------------



 



of this Section and any written consent to such assignment required by paragraph
(b) of this Section, Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.18, 2.19(d),
4.6(b) or 13.8, Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
     (c) (i) Any Lender may, without the consent of Borrower, Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) Borrower, Administrative Agent, Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.2 and 3.3 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 14.1 as though it were a Lender, provided such Participant agrees to be
subject to Section 14.1 as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.3 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.3 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.3(e) as though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or

90



--------------------------------------------------------------------------------



 



assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          15.2 Dissemination of Information. Borrower authorizes each Lender to
disclose to any Participant or any Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee” and any prospective
Transferee any and all non-public information in such Lender’s possession
concerning the creditworthiness of Borrower, Guarantors and their Subsidiaries;
provided, that each Transferee and prospective Transferee agrees to be bound by
Section 12.16 of this Agreement.
ARTICLE XVI
NOTICES
          16.1 Giving Notice. Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Document shall be in
writing or by facsimile and addressed or delivered to such party (a) in the case
of Borrower and Administrative Agent at its address set forth below its
signature hereto (b), in the case of any other Lender, at its address set forth
in the Administrative Questionnaire furnished by such Lender to Administrative
Agent, and (c) in any case at such other address as may be designated by such
party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by facsimile, shall be deemed given when transmitted.
          16.2 Change of Address. Borrower, Administrative Agent and any Lender
and Issuing Bank may each change the address for service of notice upon it by a
notice in writing to the other parties hereto.
ARTICLE XVII
COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by Borrower, Administrative Agent, and all
Lenders.

91



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower, Lenders, and Administrative Agent have
executed this Agreement as of the date first above written.

                  BORROWER:    
 
                M.D.C. HOLDINGS, INC.,
a Delaware corporation    
 
           
 
  By: /s/ John J. Heaney    
 
 
 
   
 
  Name:   John J. Heaney, Senior Vice President and Treasurer    
 
                4350 South Monaco Street — Suite 500         Denver, Colorado
80237         Attention: John J. Heaney    

92



--------------------------------------------------------------------------------



 



                  LENDERS:
 
                JPMORGAN CHASE BANK, N.A., Individually, as Administrative Agent
and as Issuing Bank
 
           
 
  By:   /s/ Kent A. Kaiser
 
        Name: Kent A. Kaiser     Title: Vice President
 
                707 Travis, Floor 6     Houston, TX 77002     Attention: Kent A.
Kaiser

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  WACHOVIA BANK, NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Timothy S. Blake
 
        Name: Timothy S. Blake     Title: Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  CITICORP NORTH AMERICA, INC.
 
           
 
  By:   /s/ Malav Kakad
 
        Name: Malav Kakad     Title: Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  THE ROYAL BANK OF SCOTLAND plc
 
           
 
  By:   /s/ David Apps
 
        Name: David Apps     Title: Managing Director

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  SUNTRUST BANK
 
           
 
  By:   /s/ W. John Wendler
 
        Name: W. John Wendler     Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  U.S. BANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Christopher E. Erickson
 
        Name: Christopher E. Erickson     Title: Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  BANK OF AMERICA, N.A.
 
           
 
  By:   /s/ Stephen B. Carlson
 
        Name: Stephen B. Carlson     Title: Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  GUARANTY BANK
 
           
 
  By:   /s/ Mark W. Cundiff
 
        Name: Mark W. Cundiff     Title: Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

            WASHINGTON MUTUAL BANK, FA
      By:   /s/ Brad Johnson       Name:   Brad Johnson      Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

            BNP PARIBAS
      By:   /s/ Duane Helkowski       Name:   Duane Helkowski      Title:  
Managing Director              By:   /s/ Simone Vinocour       Name:   Simone
Vinocour      Title:   Director   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

            CALIFORNIA BANK & TRUST
      By:   /s/ Jeffrey M. Konieczny       Name:   Jeffrey M. Konieczny     
Title:   AVP   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

            COMERICA BANK
      By:   /s/ Leslie Vogel       Name:   Leslie Vogel      Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

            AMSOUTH BANK
      By:   /s/ Ronny Hudspeth       Name:   Ronny Hudspeth      Title:   Sr.
Vice President     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  BANK OF THE WEST    
 
           
 
  By:
Name:   /s/ Jan Manista
 
Jan Manista    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Chuck Weerasooriya    
 
           
 
  Name:   Chuck Weerasooriya, CFA    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  CALYON NEW YORK BRANCH    
 
           
 
  By:   /s/ Samuel L. Hill
 
   
 
  Name:   Samuel L. Hill    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Robert Nelson    
 
           
 
  Name:   Robert Nelson    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Jeff V. Aycock
 
Jeff V. Aycock, CFA    
 
  Title:   Senior Banker    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  MIZUHO CORPORATE BANK, LTD.    
 
           
 
  By:   /s/ Raymond Ventura
 
   
 
  Name:   Raymond Ventura    
 
  Title:   Deputy General Manager    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

              NATEXIS BANQUE POPULAIRES
 
       
 
  By:  /s/ Guillaume De Parscau
 
 
 
 
  Name:   Guillaume De. Parscau
 
  Title: Business Development – First Vice President
 
       
 
  By:  /s/ Marie-Edith Dugeny
 
 
 
 
  Name:   Marie-Edith Dugeny
 
  Title: Real Estate Finance, VP and Group Manager

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

              PNC BANK, NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Douglas G. Paul
 
 
 
 
  Name:   Douglas G. Paul
 
  Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

              RBC CENTURA BANK, a North Carolina     banking corporation
 
       
 
  By:   /s/ Carolynn Alexander
 
 
 
 
  Name:   Carolynn Alexander
 
  Title:    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  CITY NATIONAL BANK    
 
           
 
  By:   /s/ Xavier Barrera    
 
           
 
  Name:   Xavier Barrera    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  COMPASS BANK    
 
           
 
  By:   /s/ Larry A. Olsen    
 
           
 
  Name:   Larry A. Olsen    
 
  Title:   EVP    

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO M.D.C. HOLDINGS, INC.
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

                  FIFTH THIRD BANK    
 
           
 
  By:   /s/ Andrew D. Jones    
 
           
 
  Name:   Andrew D. Jones    
 
  Title:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



Bank One, Arizona, N.A. executes this Agreement solely for the purposes set
forth in Section 4.4(f).

                  BANK ONE, ARIZONA, N.A.    
 
           
 
  By:   /s/ Kent A. Kaiser    
 
           
 
  Name:   Kent A. Kaiser    
 
  Title:   Vice President    
 
           
 
      707 Travis, Floor 6    
 
      Houston, TX 77002    
 
      Attention: Kent A. Kaiser    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SECOND AMENDED AND RESTATED GUARANTY

TO:   JPMORGAN CHASE BANK, N.A. as Administrative Agent for Lenders that are
parties to the Second Amended and Restated Credit Agreement dated as of
March 22, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among M.D.C. HOLDINGS, INC., a Delaware
corporation, Lenders, and Administrative Agent, and to Lenders. Capitalized
terms not otherwise defined herein shall have the meaning set forth in the
Credit Agreement.

RECITALS
                A. Pursuant to the Prior Credit Agreement, M.D.C. LAND
CORPORATION, a Colorado corporation, RAH OF FLORIDA, INC., a Colorado
corporation, RAH OF TEXAS, LP, a Colorado limited partnership, RAH TEXAS
HOLDINGS, LLC, a Colorado limited liability company, RICHMOND AMERICAN
CONSTRUCTION, INC., a Delaware corporation, RICHMOND AMERICAN HOMES OF ARIZONA,
INC., a Delaware corporation, RICHMOND AMERICAN HOMES OF CALIFORNIA, INC., a
Colorado corporation, RICHMOND AMERICAN HOMES OF COLORADO, INC., a Delaware
corporation, RICHMOND AMERICAN HOMES OF DELAWARE, INC., a Colorado corporation,
RICHMOND AMERICAN HOMES OF FLORIDA, LP, a Colorado limited partnership, RICHMOND
AMERICAN HOMES OF ILLINOIS, INC., a Colorado corporation, RICHMOND AMERICAN
HOMES OF MARYLAND, INC., a Maryland corporation, RICHMOND AMERICAN HOMES OF
NEVADA, INC., a Colorado corporation, RICHMOND AMERICAN HOMES OF NEW JERSEY,
INC., a Colorado corporation, RICHMOND AMERICAN HOMES OF PENNSYLVANIA, INC., a
Colorado corporation, RICHMOND AMERICAN HOMES OF TEXAS, INC., a Colorado
corporation, RICHMOND AMERICAN HOMES OF UTAH, INC., a Colorado corporation,
RICHMOND AMERICAN HOMES OF VIRGINIA, INC., a Virginia corporation, RICHMOND
AMERICAN HOMES OF WEST VIRGINIA, INC., a Colorado corporation, and (hereinafter
collectively called “Guarantors” and individually a “Guarantor”), whose address
is set forth after their signatures below, have executed and delivered a certain
Amended and Restated Guaranty (the “Prior Guaranty”) dated January 28, 2005.
                B. It is a condition under the Credit Agreement that Guarantors
shall execute and deliver this Second Amended and Restated Guaranty (“Guaranty”)
amending and restating the Prior Guaranty.
                NOW, THEREFORE, the Prior Guaranty is hereby amended and
restated in its entirety as follows:
                FOR VALUABLE CONSIDERATION, Guarantors unconditionally, jointly
and severally, guarantee and promise to pay to Administrative Agent, for the
benefit of Lenders and their respective successors, endorsees, transferees and
assigns, or order, within one (1) business day after demand, in lawful money of
the United States, (i) the Notes, principal and interest and

1



--------------------------------------------------------------------------------



 



all other sums payable thereunder, or at the election of Administrative Agent
any one or more installments thereof, in the event that Borrower fails to
punctually pay any one or more installments of the Note (principal and/or
interest), or any other sum payable thereunder at the time and in the manner
provided therein; and (ii) all other indebtedness of Borrower to Administrative
Agent or to any Lender arising under or in connection with the Notes, the Credit
Agreement or any Loan Documents (the indebtedness evidenced by the Notes
together with all other indebtedness specified above is hereinafter collectively
called the “Indebtedness”).
     1. The obligations of Guarantors hereunder are separate and independent of
the obligations of Borrower and of any other guarantor, and a separate action or
actions may be brought and prosecuted against any one or more of Guarantors
whether action is brought against Borrower or any other guarantor or whether
Borrower or any other guarantor is joined in any action or actions. The
obligations of Guarantors hereunder shall survive and continue in full force and
effect until payment in full of the Indebtedness is actually received by
Administrative Agent for the benefit of Lenders and the period of time has
expired during which any payment made by Borrower or any Guarantor to
Administrative Agent for the benefit of Lenders may be determined to be a
Preferential Payment (defined below), notwithstanding any release or termination
of Borrower’s or any other guarantor’s liability by express or implied agreement
with Administrative Agent or any Lender or by operation of law and
notwithstanding that the Indebtedness or any part thereof is deemed to have been
paid or discharged by operation of law or by some act or agreement of
Administrative Agent or Lenders. For purposes of this Guaranty, the Indebtedness
shall be deemed to be paid only to the extent that Administrative Agent, on
behalf of Lenders, actually receives immediately available funds.
     2. Guarantors agree that to the extent Borrower or any Guarantor makes any
payment to Administrative Agent or Lenders in connection with the Indebtedness,
and all or any part of such payment is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid by Administrative
Agent or Lenders or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (any such payment is hereinafter
referred to as a “Preferential Payment”), then this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, and, to the extent of
such payment or repayment by Administrative Agent or Lenders, the Indebtedness
or part thereof intended to be satisfied by such Preferential Payment shall be
revived and continued in full force and effect as if said Preferential Payment
had not been made.
     3. Guarantors are providing this Guaranty at the instance and request of
Borrower to induce Administrative Agent and Lenders to extend or continue
financial accommodations to Borrower. Guarantors hereby represent and warrant
that Guarantors are and will continue to be fully informed about all aspects of
the financial condition and business affairs of Borrower that Guarantors deem
relevant to the obligations of Guarantors hereunder and hereby waive and fully
discharge Administrative Agent and each Lender from any and all obligations to
communicate to Guarantors any information whatsoever regarding Borrower or
Borrower’s financial condition or business affairs. Guarantors acknowledge that
Borrower owns, directly or indirectly, all of the issued and outstanding shares
of stock of each Guarantor, that Guarantors and Borrower are engaged in related
businesses, and that Guarantors will derive substantial direct and indirect
benefit from the extension of credit by Lenders evidenced by the Indebtedness.

2



--------------------------------------------------------------------------------



 



     4. Guarantors authorize Administrative Agent and Lenders, without notice or
demand and without affecting Guarantors’ liability hereunder, from time to time,
to: (a) renew, modify, compromise, extend, accelerate or otherwise change the
time for payment of, or otherwise change the terms of the Indebtedness or any
part thereof, including increasing or decreasing the rate of interest thereon;
(b) release, substitute or add any one or more endorsers, or other guarantors;
(c) take and hold security for the payment of this Guaranty or the Indebtedness,
and enforce, exchange, substitute, subordinate, waive or release any such
security; (d) proceed against such security and direct the order or manner of
sale of such security as Administrative Agent in its discretion may determine;
and (e) apply any and all payments from Borrower, any Guarantor or any other
guarantor, or recoveries from such security, in such order or manner as
Administrative Agent in its discretion may determine.
     5. Guarantors waive and agree not to assert: (a) any right to require
Administrative Agent or Lenders to proceed against Borrower or any other
guarantor, to proceed against or exhaust any security for the Indebtedness, to
pursue any other remedy available to Administrative Agent and Lenders, or to
pursue any remedy in any particular order or manner; (b) the benefit of any
statute of limitations affecting Guarantors’ liability hereunder or the
enforcement hereof; (c) demand, diligence, presentment for payment, protest and
demand, and notice of extension, dishonor, protest, demand, nonpayment and
acceptance of this Guaranty; (d) notice of the existence, creation or incurring
of new or additional indebtedness of Borrower to Administrative Agent or any
Lender; and (e) any defense arising by reason of any disability or other defense
of Borrower or by reason of the cessation from any cause whatsoever (other than
payment in full of all amounts demanded to be paid by Guarantors under this
Guaranty) of the liability of Borrower for the Indebtedness. Guarantors hereby
expressly consent to any impairment of collateral, including, but not limited
to, failure to perfect a security interest and release collateral and any such
impairment or release shall not affect Guarantors’ obligations hereunder. Until
payment in full of the Indebtedness, Guarantors shall have no right of
subrogation and hereby waive any right to enforce any remedy which
Administrative Agent and Lenders now have, or may hereafter have, against
Borrower, and waive any benefit of, and any right to participate in, any
security now or hereafter held by Administrative Agent on behalf of Lenders.
     6. (a) If from time to time Borrower shall have liabilities or obligations
to any Guarantor, whether absolute or contingent, joint, several, or joint and
several, such liabilities and obligations (the “Subordinated Indebtedness”) and
any and all assignments as security, grants in trust, liens, mortgages, security
interests, other encumbrances, and other interests and rights securing such
liabilities and obligations shall at all times be fully subordinate to payment
and performance in full of the Obligations. Guarantors agree that such
liabilities and obligations of Borrower to Guarantors shall not be secured by
any assignment as security, grant in trust, lien, mortgage, security interest,
other encumbrance or other interest or right in any property, interests in
property, or rights to property of such Borrower. Guarantors and, by their
acceptance of this Guaranty, Administrative Agent and each Lender agree that
(i) so long as no Event of Default has occurred and is continuing, payments of
principal and interest on the Subordinated Indebtedness may be made by Borrower
and accepted by Guarantors as such payments become due; and (ii) after the
occurrence and during the continuation of an Event of Default, Borrower shall
not make and Guarantor shall not accept any payments with respect to the
Subordinated Indebtedness. If, notwithstanding the foregoing, subsequent to an
Event of Default, any

3



--------------------------------------------------------------------------------



 



Guarantor receives any payment from Borrower, such payment shall be held in
trust by such Guarantor for the benefit of Administrative Agent and Lenders,
shall be segregated from the other funds of such Guarantor, and shall forthwith
be paid by such Guarantor to Administrative Agent for the benefit of Lenders and
applied to payment of the Obligations whether or not then due.
          (b) In the event of any distribution, division, or application,
partial or complete, voluntary or involuntary, by operation of law or otherwise,
of all or any part of the assets of Borrower, or the proceeds thereof, to
creditors of Borrower, by reason of the liquidation, dissolution, or other
winding up of Borrower’s business, or in the event of any receivership,
insolvency or bankruptcy proceedings by or against Borrower, or assignment for
the benefit of creditors, or of any proceedings by or against Borrower for any
relief under any bankruptcy or insolvency laws, or relating to the relief of
debtors, readjustment of indebtedness, reorganizations, arrangements,
compositions or extensions, or of any other event whereby it becomes necessary
or desirable to file or present claims against Borrower for the purpose of
receiving payment thereof, or on account thereof, then and in any such event,
any payment or distribution of any kind or character, either in cash or other
property, which shall be made or shall be payable with respect to any
Subordinated Indebtedness shall be paid over to Administrative Agent on behalf
of Lenders for application to the payment of the Obligations, whether due or not
due, and no payments shall be made upon or in respect of the Subordinated
Indebtedness unless and until the Obligations shall have been paid and satisfied
in full. In any such event, all claims of Administrative Agent and Lenders and
all claims of Guarantors shall, at the option of Administrative Agent and
Lenders, forthwith become due and payable without demand or notice.
          (c) In the event of any distribution, division, or application,
partial or complete, voluntary or involuntary, by operation of law or otherwise,
of all or any part of the assets of Borrower, or the proceeds thereof, to
creditors of Borrower, by reason of the liquidation, dissolution, or other
winding up of Borrower’s business, or in the event of any receivership,
insolvency or bankruptcy proceedings by or against Borrower, or assignment for
the benefit of creditors, or of any proceedings by or against Borrower for any
relief under any bankruptcy or insolvency laws, or relating to the relief of
debtors, readjustment of indebtedness, reorganizations, arrangements,
compositions or extensions, or of any other event whereby it becomes necessary
or desirable to file or present claims against Borrower for the purpose of
receiving payment thereof, or on account thereof, each of the Guarantors
irrevocably authorizes and empowers Administrative Agent, or any person
Administrative Agent may designate, to act as attorney for such Guarantor with
full power and authority in the name of such Guarantor, or otherwise, to make
and present such claims or proofs of claims against Borrower on account of the
Subordinated Indebtedness as Administrative Agent, or its appointee, may deem
expedient and proper and, if necessary, to vote such claims in any proceedings
and to receive and collect for the benefit of Lenders any and all dividends or
other payments and disbursements made thereon in whatever form they may be paid
or issued, and to give acquittance therefor and to apply same to the
Obligations, and Guarantors hereby agree, from time to time and upon request, to
make, execute and deliver to Administrative Agent such powers of attorney,
assignments, endorsements, proofs of claim, pleadings, verifications,
affidavits, consents, agreements or other instruments as may be requested by
Administrative Agent in order to enable Administrative Agent and Lenders to
enforce any and all claims upon, or with respect to, the Subordinated

4



--------------------------------------------------------------------------------



 



Indebtedness, and to collect and receive any and all payments or distributions
which may be payable or deliverable at any time upon or with respect to the
Subordinated Indebtedness.
          (d) Except as otherwise permitted herein, should any payment or
distribution or security or proceeds thereof be received by any Guarantor upon
or with respect to the Subordinated Indebtedness prior to the satisfaction of
the Obligations, such Guarantor will forthwith deliver the same to
Administrative Agent on behalf of Lenders in precisely the form as received
except for the endorsement or assignment of such Guarantor where necessary for
application on the Obligations, whether due or not due, and until so delivered
the same shall be held in trust by such Guarantor as property of Administrative
Agent on behalf of Lenders. In the event of the failure of any Guarantor to make
any such endorsement or assignment, Administrative Agent, or any of its officers
or employees, on behalf of Administrative Agent, is hereby irrevocably
authorized to make the same.
          (e) Each Guarantor agrees to maintain in its records notations
satisfactory to Administrative Agent of the rights and priorities of
Administrative Agent and Lenders hereunder, and from time to time, upon request,
to furnish Administrative Agent for the benefit of Lenders with sworn financial
statements. Lenders and Administrative Agent may inspect the books of account
and any records of Guarantors at any time during business hours. Each Guarantor
agrees that any promissory note now or hereafter evidencing the Subordinated
Indebtedness shall be nonnegotiable and shall be marked with a specific
statement that the indebtedness thereby evidenced is subject to the provisions
of this Guaranty.
     7. (a) The provisions of this Guaranty are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
Administrative Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Paragraph 7(a) with respect to the
Maximum Liability of the Guarantors is intended solely to preserve the rights of
Administrative Agent hereunder to the maximum extent not subject to avoidance
under applicable law, and neither the Guarantor nor any other person or entity
shall have any right or claim under this Paragraph 7(a) with respect to the
Maximum Liability, except to the extent necessary so that the obligations of the
Guarantors hereunder shall not be rendered voidable under applicable law.
     (b) Each of the Guarantors agrees that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of each Guarantor,
and may exceed the aggregate Maximum Liability of all other Guarantors, without
impairing this Guaranty or affecting the rights and remedies of Administrative
Agent hereunder. Nothing in this Paragraph 7(b) shall be construed to increase
any Guarantor’s obligations hereunder beyond its Maximum Liability.

5



--------------------------------------------------------------------------------



 



     (c) In the event any Guarantor (a “Paying Guarantor”) shall make any
payment or payments under this Guaranty or shall suffer any loss as a result of
any realization upon any collateral granted by it to secure its obligations
under this Guaranty, each other Guarantor (each a “Non-Paying Guarantor”) shall
contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Pro Rata Share” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For the purposes hereof, each Non-Paying
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Guarantor shall be determined as of the date on which such payment or
loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from Borrower after
the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from Borrower after
the date hereof (whether by loan, capital infusion or by other means). Nothing
in this Paragraph 7(c) shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed Obligations.
The provisions of this Paragraph 7(c) are for the benefit of both Administrative
Agent and Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.
     8. It is not necessary for Administrative Agent or any Lender to inquire
into the powers of Borrower or the officers, directors, members, managers,
partners, trustees or agents acting or purporting to act on its behalf, and any
of the Indebtedness made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder.
     9. Each Guarantor agrees to deliver to Administrative Agent and Lenders
financial statements and other financial information relating to such Guarantor
in form and level of detail, and containing certifications, as required pursuant
to Section 7.1 of the Credit Agreement. Each Guarantor further agrees to comply
all covenants, representations and warranties in the Credit Agreement relating
to Guarantor.
     10. Guarantors agree to pay all attorneys’ fees and all other costs and
expenses which may be incurred by Administrative Agent or any Lender in
enforcing this Guaranty.
     11. This Guaranty sets forth the entire agreement of Guarantors,
Administrative Agent and Lenders with respect to the subject matter hereof and
supersedes all prior oral and written agreements and representations by
Administrative Agent or any Lender to Guarantors. No modification or waiver of
any provision of this Guaranty or any right of Administrative Agent or any
Lender hereunder and no release of any Guarantor from any obligation hereunder
shall be effective unless in a writing executed by an authorized officer of
Administrative Agent and each Lender. There are no conditions, oral or
otherwise, on the effectiveness of this Guaranty.

6



--------------------------------------------------------------------------------



 



     12. This Guaranty shall inure to the benefit of Administrative Agent and
each Lender and their respective successors and assigns and shall be binding
upon each Guarantor and its successors and assigns. Administrative Agent and
each Lender may assign this Guaranty in whole or in part without notice.
     13. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
     14. Subject to the provisions of this Paragraph 14, each Guarantor agrees,
and Lenders and Administrative Agent by accepting this Guaranty agree, that they
shall submit to binding arbitration any and all claims, disputes and
controversies between or among them (and their respective employees, officers,
directors, attorneys, and other agents if permitted by law or a contract between
them and such persons) relating to this Guaranty and the Loan Documents and the
negotiation, execution, collateralization, administration, repayment,
modification, extension or collection thereof or arising thereunder. Such
arbitration shall proceed in New York, New York, shall be governed by New York
law and shall be conducted in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (the “AAA”) as modified in this
Paragraph 14. Judgment upon the award rendered by each arbitrator(s) may be
entered in any court having jurisdiction.
          (a) Nothing in the preceding paragraph, nor the exercise of any right
to arbitrate thereunder, shall limit the right of any party hereto (1) subject
to provisions of applicable law, to exercise self-help remedies such as setoff
or repossession or other self-help remedies provided in the Credit Agreement or
any other Loan Document; or (2) to obtain provisional or ancillary remedies such
as replevin, injunctive relief, attachment, or appointment of a receiver from a
court having jurisdiction, before, during or after the pendency of any
arbitration proceeding, or (3) to defend or obtain injunctive or other equitable
relief against the foregoing or assert mandatory counterclaims, if any, prior to
and during the pendency of a determination in arbitration of issues of
performance, default, damages and other such claims and disputes.
          (b) Arbitration hereunder shall be before a three-person panel of
neutral arbitrators, consisting of one person from each of the following
categories: (1) an attorney who has practiced in the area of commercial real
estate law for at least ten (10) years; (2) a person with at least ten
(10) years’ experience in real estate lending; and (3) a person with at least
ten (10) years’ experience in the homebuilding industry. The AAA shall submit a
list of persons meeting the criteria outlined above for each category of
arbitrator, and the parties shall select one person from each category in the
manner established by the AAA.
          (c) In any dispute between the parties that is arbitratable hereunder,
where the aggregate of all claims and the aggregate of all counterclaims is an
amount less than Fifty Thousand and No/100ths Dollars ($50,000.00), the
arbitration shall be before a single neutral arbitrator to be selected in
accordance with the Commercial Rules of the American Arbitration Association and
shall proceed under the Expedited Procedures of said Rules.

7



--------------------------------------------------------------------------------



 



          (d) In any arbitration hereunder, the arbitrators shall decide (by
documents only or with a hearing, at the arbitrators’ discretion) any
pre-hearing motions which are substantially similar to pre-hearing motions to
dismiss for failure to state a claim or motions for summary adjudication.
          (e) In any arbitration hereunder, discovery shall be permitted in
accordance with the New York Code of Civil Procedure. Scheduling of such
discovery may be determined by the arbitrators, and any discovery disputes shall
be finally determined by the arbitrators.
          (f) The New York rules of evidence shall control the admission of
evidence at the hearing in any arbitration conducted hereunder, provided,
however, no error by the arbitrators in application of the Rules of Evidence
shall be grounds, as such, for vacating the arbitrators’ award.
          (g) Notwithstanding any AAA rule to the contrary, the arbitration
award shall be in writing and shall specify the factual and legal basis for the
award, including findings of fact and conclusions of law.
          (h) Each party shall each bear its own costs and expenses and an equal
share of the arbitrators’ costs and administrative fees of arbitration.
     15. Jurisdiction; Consent to Service of Process.
          (a) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that Administrative Agent or any Lender or Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement
against any Guarantor or its properties in the courts of any jurisdiction.
          (b) Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each party to this Guaranty irrevocably consents to service of
process to the addresses and in the manner provided for notices in Article XVI
of the Credit Agreement. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

8



--------------------------------------------------------------------------------



 



     16. WAIVER OF JURY TRIAL. EACH OF THE GUARANTORS AND, BY THEIR ACCEPTANCE
OF THIS CURRENCY, EACH OF THE LENDERS AND ADMINISTRATIVE AGENT HEREBY
(A) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), (B) HEREBY CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (C) HEREBY ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     17. Guarantors acknowledge that the rights and responsibilities of
Administrative Agent under this Guaranty with respect to any action taken by
Administrative Agent or the exercise or non-exercise by Administrative Agent of
any option, right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Guaranty shall, as between
Administrative Agent and Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between Administrative Agent and Guarantors, Administrative Agent
shall be conclusively presumed to be acting as agent for Lenders with full and
valid authority so to act or refrain from acting, and Guarantors shall not be
under any obligation or entitlement to make any inquiry respecting such
authority.
     18. Pursuant to Section 7.11 of the Credit Agreement, additional
Subsidiaries shall become obligated as Guarantors hereunder (each as fully as
though an original signatory hereto) by executing and delivering to
Administrative Agent a supplemental guaranty in the form of Exhibit A attached
hereto (with blanks appropriately filled in), together with such additional
supporting documentation required pursuant to Section 7.11 of the Credit
Agreement.
     IN WITNESS WHEREOF these presents are executed as of March 22, 2006.

                  GUARANTORS:    
 
                M.D.C. LAND CORPORATION    
 
           
 
  By:        
 
           
 
  Name:   John Heaney    
 
  Title:   Vice President    
 
                RAH OF FLORIDA, INC.    
 
           
 
  By:        
 
           
 
  Name:   John Heaney    
 
  Title:   Vice President    

9



--------------------------------------------------------------------------------



 



              RAH OF TEXAS, LP
 
            By: Richmond American Homes of Texas, Inc., its general partner
 
       
 
  By:    
 
       
 
  Name:                        John Heaney
 
  Title:                       Vice President
 
            RAH TEXAS HOLDINGS, LLC
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN CONSTRUCTION, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF ARIZONA, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF CALIFORNIA, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF COLORADO, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President

10



--------------------------------------------------------------------------------



 



              RICHMOND AMERICAN HOMES OF DELAWARE, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF FLORIDA, LP
 
       
 
  By:   RAH OF FLORIDA, INC, its general partner
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF ILLINOIS, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF MARYLAND, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF NEVADA, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF NEW JERSEY, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President

11



--------------------------------------------------------------------------------



 



              RICHMOND AMERICAN HOMES OF PENNSYLVANIA INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF TEXAS, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF UTAH, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF VIRGINIA, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President
 
            RICHMOND AMERICAN HOMES OF WEST VIRGINIA, INC.
 
       
 
  By:    
 
       
 
  Name:                       John Heaney
 
  Title:                       Vice President

12



--------------------------------------------------------------------------------



 



EXHIBIT A TO GUARANTY
FORM OF SUPPLEMENTAL GUARANTY
[Date]
JPMorgan Chase Bank, N.A., as Administrative Agent
for Lenders
Ladies and Gentlemen:
          Reference is hereby made to (i) that certain Second Amended and
Restated Credit Agreement dated as of March 22, 2006, among M.D.C. Holdings,
Inc., the Lenders from time to time parties thereto (“Lenders”), and JPMorgan
Chase Bank, N.A., as Administrative Agent (“Administrative Agent”) for Lenders
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and (ii) that certain Second Amended and Restated Guaranty,
dated as of March 22, 2006, executed and delivered by the Guarantors parties
thereto in favor of Administrative Agent, for the benefit of Lenders (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”). Terms not defined herein which are defined in the Credit Agreement
shall have for the purposes hereof the respective meanings provided therein.
          In accordance with Section 7.11 of the Credit Agreement and
Paragraph 18 of the Guaranty, the undersigned, [GUARANTOR]                     ,
a corporation [limited partnership/limited liability company] organized under
the laws of                     , hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement and the Guaranty, respectively, effective from
the date hereof.
          Without limiting the generality of the foregoing, the undersigned
hereby agrees to perform all the obligations of a Guarantor under, and to be
bound in all respects by the terms of, the Guaranty, to the same extent and with
the same force and effect as if the undersigned were a direct signatory thereto.
          This Supplemental Guaranty shall be construed in accordance with and
governed by the internal laws of the State of New York (but otherwise without
regard to the conflict of laws provisions).
          IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed
by the undersigned as of the                      day of                     ,
200                    .

             
 
                [GUARANTOR]
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

1



--------------------------------------------------------------------------------



 



EXHIBIT B
PROMISSORY NOTE

$                       , 200     

     FOR VALUE RECEIVED, M.D.C. HOLDINGS, INC., a Delaware corporation
(“Maker”), hereby promises and agrees to pay to the order of
                                         (“Payee”), the principal sum
of                                        DOLLARS ($                    ) in
lawful money of the United States of America, or, if less than such principal
amount, the aggregate unpaid principal amount of all Advances made to Maker by
the Payee pursuant to the Credit Agreement hereinafter referenced. Such payment
shall be made on the Facility Termination Date, as defined in the Credit
Agreement.
     Maker shall pay interest from the date hereof on the unpaid principal
amount of this Note from time to time outstanding during the period from the
date hereof until such principal amount is paid in full at the rates, determined
in the manner, and on the dates or occurrences specified in the Credit Agreement
(as hereinafter defined).
     This promissory note is one of the Notes referred to in the Second Amended
and Restated Credit Agreement dated as of March 22, 2006, among Maker, JPMorgan
Chase Bank, N.A., as Administrative Agent, and Lenders that are parties thereto
(as the same may be amended, modified, replaced, or renewed from time to time,
the “Credit Agreement”) and is entitled to the benefits of the Credit Agreement
and the Loan Documents. Capitalized terms used in this Note without definition
shall have the same meanings as are ascribed to such terms in the Credit
Agreement.
     Both principal and interest are payable to Administrative Agent for the
account of Payee pursuant to the terms of the Credit Agreement. All Advances
made by Payee pursuant to the Credit Agreement and all payments of the principal
amount of such Advances, shall be endorsed by the holder of this Note on the
schedule attached hereto. Failure to record such Advances or payment shall not
diminish any rights of Payee or relieve Makers of any liability hereunder or
under the Credit Agreement. This Note is subject to prepayment and its maturity
is subject to acceleration, in each case upon the terms provided in the Credit
Agreement.
     This Note may not be modified or discharged orally, by course of dealing or
otherwise, but only by a writing duly executed by the holder hereof.
     In the event that any action, suit or proceeding is brought by the holder
hereof to collect this Note, Maker agrees to pay and shall be liable for all
costs and expenses of collection, including without limitation, reasonable
attorneys’ fees and disbursements.
     Maker and all sureties, guarantors and/or endorsers hereof (or of any
obligation hereunder) and accommodation parties hereon (all of which, including
Maker, are each hereinafter called a “Surety”) each: (a) waive any homestead or
exemption laws and right thereunder affecting the full collection of this Note;
(b) waive any and all formalities in

1



--------------------------------------------------------------------------------



 



connection with this Note to the maximum extent allowed by law, including (but
not limited to) demand, diligence, presentment for payment, protest and demand,
and notice of extension, dishonor, protest, demand and nonpayment of this Note;
and (c) consent that Holder may extend the time of payment or otherwise modify
the terms of payment of any part or the whole of the debt evidenced by this
Note, at the request of any other person liable hereon, and such consent shall
not alter nor diminish the liability of any person hereon.
     In addition, each Surety waives and agrees not to assert: (a) any right to
require the holder hereof to proceed against any other Surety, to proceed
against or exhaust any security for the Note, to pursue any other remedy
available to the holder hereof, or to pursue any remedy in any particular order
or manner; (b) the benefit of any statute of limitations affecting its liability
hereunder or the enforcement hereof; (c) the benefits of any legal or equitable
doctrine or principle of marshalling; (d) notice of the existence, creation or
incurring of new or additional indebtedness of Maker to the holder hereof; or
(e) any defense arising by reason of any disability or other defense of Maker or
by reason of the cessation from any cause whatsoever (other than payment in
full) of the liability of Maker for payment of this Note. Until payment in full
of this Note and the holder hereof has no obligation to make any further
advances of the proceeds hereof, no Surety shall have any right of subrogation
and each hereby waives any right to enforce any remedy which the holder hereof
now has, or may hereafter have, against Maker or any other Surety, and waives
any benefit of, and any right to participate in, any security now or hereafter
held by the holder hereof.
     Maker agrees that to the extent any Surety makes any payment to the holder
hereof in connection with the indebtedness evidenced by this Note, and all or
any part of such payment is subsequently invalidated, declared to be fraudulent
or preferential, set aside or required to be repaid by Holder or paid over to a
trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise (any such payment is hereinafter referred to as a “Preferential
Payment”), then the indebtedness of Maker under this Note shall continue or
shall be reinstated, as the case may be, and, to the extent of such payment or
repayment by the holder hereof, the indebtedness evidenced by this Note or part
thereof intended to be satisfied by such Preferential Payment shall be revived
and continued in full force and effect as if said Preferential Payment had not
been made.
          This Note shall be enforced under and governed by the laws of the
State of New York applicable to contracts made and to be performed entirely
within said state, without references to any choice or conflicts of law
principles.

             
 
                M.D.C. HOLDINGS, INC., a Delaware     Corporation  
 
  By:        
 
                Name: John J. Heaney     Title: Senior Vice President and
Treasurer

2